EXHIBIT 10.50

BORROWING BASE REVOLVING LINE

OF CREDIT AGREEMENT

by and among

WILLIAM LYON HOMES, INC.,

a California corporation

(together with any additional borrower which may be added as a co-borrower

pursuant to this Agreement, “Borrower”)

and

WACHOVIA FINANCIAL SERVICES, INC., a North Carolina corporation,

by and through its Agent, WACHOVIA BANK, NATIONAL ASSOCIATION, a national
banking association

(collectively referred to as “Lender”)

Dated: February 14, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1

   DEFINITIONS    1 1.1            Definitions    1 1.2            Other Terms
   23 1.3            Interpretation    24

ARTICLE 2

   LOAN FACILITY    24 2.1            Loan Facility    24 2.2           
Advances    27 2.3            Interest Rate Provisions    29 2.4           
Payments.    31 2.5            Fees and Costs.    34 2.6            Security   
35 2.7            Releases of Collateral    35 2.8            Condominium
Provisions    37 2.9            [Intentionally Omitted]    38 2.10         
Facility LCs.    38

ARTICLE 3

   BORROWING BASE    41 3.1            Determination of Eligible
Collateral/Borrowing Base    41 3.2            Lot Term Limits    41 3.3        
   Other Limitation of Lot Eligibility    42 3.4            Transfer of Lots for
Unit Construction    43 3.5            Unit Term Limits; Reclassification of
Units    43 3.6            Other Limitations on Unit Eligibility    44
3.7            Events Affecting Units and Lots; Exclusions from Eligible
Collateral    45 3.8            Other Limitations on Borrowing Base    45
3.9            Other Events Affecting Collateral Value; Exclusions from Eligible
Collateral    46 3.10          Effect of Borrowing Base Conditions; Limitations
   46 3.11          Borrowing Base Report    46 3.12          Commencement and
Completion of A&D Lot Improvements    48 3.13          Commencement and
Completion of Units    48 3.14          General    49 3.15          Appraisals
   49

ARTICLE 4

   CONDITIONS PRECEDENT    50 4.1            Conditions Precedent to
Effectiveness of this Agreement    50 4.2            Approval of Approved
Subdivisions    51 4.3            Qualification of Pre-Development Land and A&D
Lots as Eligible Collateral    55 4.4            Qualification of Units as
Eligible Collateral    57 4.5            Additional Conditions Precedent to All
Advances Against Eligible Collateral    59 4.6            Right to Waive    61

 

-i-



--------------------------------------------------------------------------------

          Page

ARTICLE 5

   BORROWER REPRESENTATIONS AND WARRANTIES    61 5.1            Representations
and Warranties - Borrower    61 5.2            Representations Regarding
Approved Subdivisions    68 5.3            Representations and Warranties Upon
Requests for Advances    69 5.4            Representations and Warranties Upon
Delivery of Financial Statements, Documents, and Other Information    70

ARTICLE 6

   AFFIRMATIVE COVENANTS    70 6.1            Existence    70 6.2           
Books and Records; Access    70 6.3            Special Covenants Relating to
Collateral    71 6.4            Information and Statements    73 6.5           
Law; Judgments; Material Agreements; Approvals and Permits    75 6.6           
Impositions and Other Indebtedness    76 6.7            Assets and Property   
76 6.8            Insurance    76 6.9            ERISA    77 6.10         
Special Covenants Relating to Lots and Units    77 6.11          Title
Insurance; Title Insurance Claims    78 6.12          Rights of Inspection;
Correction of Defects    79 6.13          Verification of Costs    80 6.14      
   Use of Proceeds of Advances    80 6.15          Further Assurances    80
6.16          Costs and Expenses of Borrower’s Performance of Covenants and
Satisfaction of Conditions    80 6.17          Notices with Respect to any
Approved Subdivision    80 6.18          Notification of Certain Matters    80
6.19          Maintain Business    81 6.20          Borrower Equity Requirement
   81

ARTICLE 7

   FINANCIAL COVENANTS    81 7.1            Minimum Tangible Net Worth Covenant
   81 7.2            Leverage Ratio    82 7.3            Interest Coverage Ratio
   82 7.4            Minimum Liquidity    82 7.5            Conformance to GAAP;
Consolidation    82

ARTICLE 8

   NEGATIVE COVENANTS    82 8.1            Fundamental Changes    82 8.2        
   Prohibition on Sales of Assets; Transfers    84 8.3            Prohibition on
Amendments to Organizational Documents    84 8.4            Lines of Business   
84 8.5            Distributions    84 8.6            Secondary Financing    85
8.7            Transactions with Affiliates    85

 

-ii-



--------------------------------------------------------------------------------

          Page

ARTICLE 9

   EVENTS OF DEFAULT    85 9.1            Events of Default    85 9.2           
Remedies    89 9.3            Collateral Protection; Completion of Construction
   90 9.4            Secured by Collateral and Security Instruments    90
9.5            Multiple Real and Personal Property Security    90 9.6           
Right of the Lender to Take Certain Actions; Power of Attorney    91 9.7        
   Other Actions By Lender    92 9.8            Application of Payments After
Default    93 9.9            No Lender Obligations    93 9.10         
Cumulative Remedies    93 9.11          Preservation of Rights    93

ARTICLE 10

   CONTRIBUTION BETWEEN BORROWERS    94 10.1          Transaction in Best
Interests of Borrower; Consideration    94 10.2          No Fraudulent Intent   
94 10.3          Solvency    94 10.4          Bankruptcy Filing    94 10.5      
   Joint and Several    95

ARTICLE 11

   MISCELLANEOUS    95 11.1          Survival of Representations    95
11.2          Governmental Regulation    95 11.3          Headings    95
11.4          Entire Agreement    95 11.5          Lender Successors and
Assigns; Participations    95 11.6          Expenses; Indemnification    96
11.7          [Reserved]    98 11.8          Accounting    98 11.9         
Severability of Provisions    98 11.10        Nonliability of Lender    98
11.11        Confidentiality    98 11.12        Nonreliance    98 11.13       
Disclosure    98 11.14        Authority to File Notices    98 11.15       
Inconsistencies with the Loan Documents    99 11.16        Lender Determination
of Facts    99 11.17        Incorporation of Preamble, Recitals and Exhibits   
99 11.18        Third-Party Consultants    99 11.19        Disclaimer by the
Lender    99 11.20        Waiver of Recovery    99 11.21        No Set-Off   
100 11.22        Brokers    100 11.23        Disbursements in Excess of
Commitment Amount    100

 

-iii-



--------------------------------------------------------------------------------

          Page 11.24        Time is of the Essence    100 11.25        Signs   
100 11.26        Interpretation    101 11.27        Actions by the Lender    101
11.28        Continuing Obligations    101 11.29        Notices    101

ARTICLE 12

   RATABLE PAYMENTS    102 12.1          Setoff    102 12.2          Ratable
Payments    102

ARTICLE 13

   CHOICE OF LAW; CONSENT TO JURISDICTION; JURY WAIVER; WAIVER OF SPECIAL
DAMAGES    102 13.1          CHOICE OF LAW    102 13.2          CONSENT TO
JURISDICTION    102 13.3          JURY WAIVER    103 13.4          WAIVER OF
SPECIAL DAMAGES    103

ARTICLE 14

   PATRIOT ACT NOTIFICATION AND COMPLIANCE    103 14.1          Patriot Act
Notification and Compliance    103

ARTICLE 15

   COUNTERPARTS    104

 

-iv-



--------------------------------------------------------------------------------

BORROWING BASE REVOLVING LINE

OF CREDIT AGREEMENT

This BORROWING BASE REVOLVING LINE OF CREDIT AGREEMENT is dated as of
February 14, 2006 (together with any amendments or modifications hereto in
effect from time to time, the “Agreement”), between WILLIAM LYON HOMES, INC., a
California corporation (together with any additional borrower which may be added
as a co-borrower pursuant to this Agreement, the “Borrower”) and WACHOVIA
FINANCIAL SERVICES, INC., a North Carolina corporation, by and through its
Agent, WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association
(collectively referred to as “Lender”).

RECITALS:

WHEREAS, Borrower is engaged in the business of developing residential
subdivisions and constructing and selling residential units in such
subdivisions;

WHEREAS, Borrower has requested that Lender establish a borrowing base line of
credit for Borrower pursuant to which Borrower may finance the development of
subdivisions and construction of units therein by Borrower;

WHEREAS, Lender is willing to provide such a borrowing base line of credit upon
the terms and conditions hereinafter set forth; and

THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

AGREEMENT:

ARTICLE 1

DEFINITIONS

1.1 Definitions. In this Agreement, the following capitalized terms have the
following meanings:

“A&D Completed Lot” means an A&D Lot for which the A&D Lot Improvements have
achieved a 90% A&D Lot Development Completion Percentage and is otherwise
eligible for transfer to Unit construction pursuant to Section 3.4.

“A&D Lot” means a lot shown on an approved, vesting preliminary subdivision plat
or tentative map for Entitled Land, which Entitled Land constitutes an Approved
Subdivision which is not included in Eligible Collateral as Pre-Development Land
or Units and with respect to which Borrower has satisfied the conditions
precedent set forth in Section 4.2.

“A&D Lot Development Budget” means the budget for the construction of A&D Lot
Improvements in connection with A&D Lots in an Approved Subdivision approved by
Lender, as amended and modified from time to time, with any aggregate change in
the total A&D Lot Development Budget for A&D Lots in an Approved Subdivision in
excess of 5% of the total A&D Lot Development Budget for such A&D Lots to
require advance approval of Lender.



--------------------------------------------------------------------------------

“A&D Lot Development Completion Percentage” means the current percentage of
completion of A&D Lot Improvements in the applicable Approved Subdivision as
determined by Lender based on its review of the current Collateral Certificate
and inspections of the Collateral made pursuant to this Agreement.

“A&D Lot Development Plans and Specifications” means the plans and
specifications for the development of A&D Lot Improvements in an Approved
Subdivision that have been prepared by an engineer, together with any amendments
or modifications to those plans and specifications, all as approved by the
Lender.

“A&D Lot Eligibility Date” means the date an A&D Lot is first included as such
in a Borrowing Base Report.

“A&D Lot Improvement Construction Costs” means the aggregate “hard” and “soft”
costs to plan, design, and construct the applicable A&D Lot Improvements as set
forth in the applicable A&D Lot Development Budget (including, without
limitation, fees payable to Governmental Authorities); provided, however, that
the A&D Lot Improvement Construction Costs shall not exceed the amount of such
costs actually incurred by Borrower to plan, design, and construct such A&D Lot
Improvements.

“A&D Lot Improvements” means improvements which may exist or which are to be
constructed (including, without limitation, curbs, grading, landscaping,
sprinklers, storm and sanitary sewers, paving, sidewalks, and utilities)
necessary to make an Approved Subdivision suitable for the construction of
single family homes (including attached and detached Units) and any common area
improvements which may exist or which are to be constructed, together with the
associated fixtures and other tangible personal property located or used in or
on land on which such improvements are constructed.

“Acquisition” shall mean any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Borrower
(a) acquires any going business or all or substantially all of the assets of any
firm, corporation or limited liability company, or division thereof, whether
through purchase of assets, merger or otherwise or (b) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
ownership interests of a partnership or limited liability company.

“Acquisition Cost” means, with respect to any Subdivision (including any Land
contained therein), the actual net purchase price paid by any Borrower to
acquire such Subdivision, after deducting any write-downs in the acquisition
cost of such Subdivision in accordance with GAAP and without including any
step-ups in the value of such Subdivision, whether or not permitted under GAAP.

“Advance” means an advance of Loan proceeds by Lender to Borrower hereunder.

 

-2-



--------------------------------------------------------------------------------

Advance Request” means as defined in Section 2.2.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

“Agreement” means this Borrowing Base Revolving Line of Credit Agreement, as it
may be amended, modified, extended, renewed, restated, or supplemented from time
to time.

“Appraisal” means an appraisal with respect to any of the Approved Subdivisions,
Lots and/or Units thereon (i) ordered by Lender, (ii) prepared by an appraiser
satisfactory to Lender, (iii) in compliance with all federal and state standards
for appraisals and all MAI and FIRREA requirements, (iv) reviewed by Lender, and
(v) in form and substance satisfactory to Lender in its sole discretion.

“Appraised Absorption” means, with respect to Units in each Approved
Subdivision, the number of such Units estimated to be sold and released (in
accordance with Section 2.7(a)) in calendar quarter, as determined by Lender at
the time of Lender’s approval of such Approved Subdivision on the basis of the
applicable Appraisal and thereafter each calendar quarter on a trailing basis.

“Appraised Value” means the market value “as if completed” of any Approved
Subdivision, including without limitation any Entitled Land, Lot or Unit
(excluding therefrom the value of any Land and Improvements that have been sold
and transferred) as determined pursuant to this Agreement based on Appraisals or
updated Appraisals, less, to the extent not otherwise included as a deduction in
the determination of Appraised Value pursuant to the Appraisal or Updated
Appraisal, (a) the aggregate unpaid amount of all Liens and Encumbrances
adversely affecting the value such Approved Subdivision, Lot and Unit which are
senior to the lien of the Deed of Trust, including without limitation, arising
in connection with any improvement districts, “Mello-Roos” districts, community
facilities districts, and similar assessment districts or bonds issued in
connection therewith and (b) the reasonable and customary costs of sale related
to the sale of each Approved Subdivision, Lot and Unit.

“Approvals and Permits” means each and all approvals, authorizations, bonds,
consents, certificates, franchises, licenses, permits, registrations,
qualifications, entitlements and other actions and rights granted by or filings
with any Person necessary or appropriate for acquisition, entitlement,
development and completion of the Lots and Improvements with respect to the
Approved Subdivisions (and the Land contained therein), the infrastructure
within such Approved Subdivision, and any common area improvements which may
exist or which are to be constructed), for construction of Units and A&D Lot
Improvements for the sale of Units and Lots for occupancy, and the ownership and
use by Borrower and other Persons of Units and Lots or otherwise for the conduct
of, or in connection with the business and operations of Borrower (including
without limitation, satisfaction of Borrower’s obligations with respect to
Purchase Agreements).

 

-3-



--------------------------------------------------------------------------------

“Approved Subdivision” means any Subdivision (and each of the Lots and Units
contained therein) approved by Lender as of the Closing Date, and such other
Subdivisions which may be approved by Lender from time to time after the Closing
Date pursuant to Article 4.

“Approved Subdivision Closing Date” means that date upon which a Subdivision is
approved by Lender as an Approved Subdivision pursuant to this Agreement, with
such date being evidenced by the effective date of the Subdivision Loan Addendum
between Borrower and Lender.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Assignments” means those certain Loan Documents executed by any Person in favor
of Lender, whereby such Person has assigned all of its right, title and interest
in certain property as additional security with respect to the Loan, including
without limitation, the Assignments of Plans and Specifications, Contracts and
Permits and any development agreement assignments with respect to any Approved
Subdivision, as may be requested by Lender from time to time.

“Attached A&D Lots” means A&D Lots on which Attached Units are or are to be
constructed.

“Attached Units” means four (4) or more Units per building attached to each
through common walls and which do not exceed two stories in height and are not
otherwise High Density Units.

“Authorized Representative” means the authorized agent or designated Person of
each Borrower certified by Borrower to Lender for the purpose of making
certifications, including Advance Requests, required by this Agreement.

“Available Liquidity” means, with respect to any Person, that amount which is
equal to the sum of (i) aggregate unpledged, unreserved and unrestricted cash;
(ii) unpledged, unreserved and unrestricted Cash Equivalent Investments, and
(iii) Undrawn Availability.

“Available Loan Commitment” means, at any time with respect to the Loan and the
amount of Commitment available to Borrower, the result of subtracting the
aggregate amount then outstanding under the Loan from the lesser of: (a) the
Commitment Amount; or (b) the result of multiplying the aggregate Collateral
Value of all Eligible Collateral in the Borrowing Base (as such Collateral Value
may be adjusted from time to time pursuant to Article 3) by the applicable
Maximum Allowed Advance Rate with respect to such Eligible Collateral.

“Borrower” means as defined in the in the opening paragraph of this Agreement.

“Borrower Equity” means, as determined by Lender from time to time and at any
time, that amount contributed by Borrower as capital with respect to any
Approved Subdivision.

“Borrowing Base” consists of the Eligible Collateral as reflected in the most
current Borrowing Base Report.

 

-4-



--------------------------------------------------------------------------------

“Borrowing Base Report” means a report prepared by Borrower and approved by
Lender as provided in this Agreement setting forth the Eligible Collateral then
constituting the Borrowing Base, the Collateral Value of the Borrowing Base, and
certain other information, in the format prescribed by Lender from time to time.

“Budget” means, the A&D Lot Development Budget and the Unit Budgets, with
respect to each Approved Subdivision, as approved by Lender and as may be
amended and modified from time to time pursuant to the terms of this Agreement.

“Business Day” means, a day (other than a Saturday or Sunday) on which
(a) Lender is generally open in North Carolina for the conduct of substantially
all of its commercial lending activities and (b) with respect to the
determination by Lender of the Interest Rate based on the LIBOR Rate, dealings
in United States dollars are carried on in the London interbank market.

“CC&Rs” means and includes restrictive covenants, conditions, restrictions,
easements, and other rights that exist or are contemplated with respect to an
Approved Subdivision.

“Calendar Month” means any of the twelve (12) calendar months of the year.

“Cash Equivalent Investments” means (a) short-term obligations of, or fully
guaranteed by, the United States of America, (b) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (c) demand deposit accounts
maintained in the ordinary course of business, and (d) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000; provided, in each case,
that the same provides for payment of both principal and interest (and not
principal alone or interest alone) and is not subject to any contingency
regarding the payment of principal or interest.

“Certification of Non-Foreign Status” means an affidavit, signed under penalty
of perjury by an Authorized Representative, stating (a) that Borrower is not a
“foreign corporation,” “foreign partnership,” “foreign trust,” or “foreign
estate,” as those terms are defined in the Code and the regulations promulgated
thereunder, (b) Borrower’s U.S. employer identification number, and (c) the
address of Borrower’s principal place of business. Such affidavit shall be
consistent with the requirements of the regulations promulgated under
Section 1445 of the Code, and shall otherwise be in form and substance
acceptable to the Lender.

“Closing Date” means the earlier of the date of the disbursement of the first
Advance or the recordation of the first Deed of Trust following satisfaction of
the requirements in Section 4.2, as determined by the Lender.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

“Collateral” means all real and personal property with respect to each Approved
Subdivision, as such real and personal property is described in each of the
Deeds of Trust.

 

-5-



--------------------------------------------------------------------------------

“Collateral Certificate” means the certificate of Borrower, in form and
substance satisfactory to Lender and containing such certifications as Lender
may require, setting forth the information required by Section 3.11(b).

“Collateral Value” means, at the time the Collateral Value of the Borrowing Base
is determined, the aggregate total of the Unit Collateral Values for all Units,
the Lot Collateral Values for all Lots and Pre-Development Land Collateral
Values for all Pre-Development Land.

“Commitment Amount” means FIFTY MILLION AND NO/100THS DOLLARS ($50,000,000.00)
subject to such increases or decreases thereof pursuant to Section 2.1(d);
provided, however, upon the occurrence of a Term Out Date pursuant to
Section 2.1(h), the Commitment Amount shall be deemed to be that amount which is
equal to the aggregate amount of Outstanding Loan Borrowings as of such Term Out
Date.

“Compliance Certificate” shall have the meaning set forth in Section 6.4(g).

“Contingent Obligation” of a Person means any agreement, undertaking,
arrangement or obligation, other than those expressly excluded from the
definition of “Indebtedness”, by which such Person: (a) assumes, guarantees,
endorses, contingently agrees to purchase or provide funds for the payment of,
or otherwise becomes or is contingently liable upon, or effectively guarantees,
any obligation or liability of any other Person, in any manner, whether directly
or indirectly; or (b) agrees to maintain the net worth, working capital or other
financial condition of any other Person, or otherwise assures any creditor of
such other Person against loss; including, in either case (a) or (b) above,
(i) any comfort letter, operating agreement, take-or-pay contract, agreement to
indemnify or hold harmless, performance bond or other suretyship arrangement or
any other form of assurance against loss (except for the endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business) or (ii) the obligations of any such Person as the general partner
of a partnership with respect to the liabilities of the partnership.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with Borrower, are treated as
a single employer under Section 414 of the Code.

“Controlling Interest” means, with respect to any Person (other than an
individual), (a) an Ownership Interest totaling in excess of fifty percent
(50%) of the voting and ownership interests of such Person, and (b) control of
the management and day-to-day operations of such Person.

“Deed of Trust” means as appropriate, one or more construction deeds of trust
and fixture filing, with assignment of rents and security agreement executed by
Borrower, as trustor, to a trustee selected by Lender (which trustee may be the
applicable Title Company with respect to the applicable Approved Subdivision),
for the benefit of the Lender, as beneficiary, creating a first lien on the
Approved Subdivisions and all other Improvements now or hereafter owned or
acquired by Borrower and situated thereon, and all rights and easements
appurtenant thereto, securing the Obligations, as such deed of trust may
currently exist and as may be amended, modified, supplemented, renewed or
restated from time to time.

 

-6-



--------------------------------------------------------------------------------

“Default Rate” shall mean from and after the Maturity Date or at any time during
the occurrence of an Event of Default, irrespective of any declaration of
acceleration or maturity, all amounts remaining unpaid or thereafter accruing,
shall, at Lender’s option, bear interest at a default rate equal to the sum of
five percent (5%) per annum plus the Prime Based Rate (as defined under the
definition of Interest Rate).

“Detached Lots” means Lots on which Detached Units are or are to be constructed.

“Detached Units” means Units consisting of four or less single-family dwellings
on a Lot.

“Distributions” means any of the following:

(a) Any dividend, distribution or advance paid or declared by any Borrower to
its respective members in respect of any Ownership Interest therein;

(b) Any purchase, redemption, retirement or other acquisition by any Borrower
for value, of any of the respective Ownership Interests therein now or hereafter
outstanding, or any interest therein;

(c) Any return of any capital of any Borrower to its respective members; and

(d) Any other distribution of the assets, properties, cash, rights, obligations
or securities of any Borrower to its respective members.

“Dollar,” “U.S. Dollar” and the symbol $ means lawful money of the United States
of America.

“EBITDA” means, with respect to any Person, such Person’s Net Income plus, to
the extent deducted from revenues in determining Net Income, (i) Interest
Expenses, (ii) expenses for taxes paid or accrued, (iii) depreciation,
(iv) amortization and (v) extraordinary losses incurred other than in the
ordinary course of business, minus, to the extent included in Net Income,
extraordinary gains realized other than in the ordinary course of business, all
as determined in accordance with GAAP.

“Effective Date” means the date set forth in the opening paragraph of this
Agreement.

“Eligible Collateral” means any Pre-Development Land, A&D Lots, and any Units in
each of the Approved Subdivisions that meet the requirements of this Agreement
for inclusion as Eligible Collateral in the Borrowing Base and that are included
in the current Borrowing Base Report.

“Entitled Land” means Lots and other real property with respect to which the
following is correct: (a) such Lots are in a zoning classification that is
consistent with Borrower’s actual and proposed use of such real property; and
(b) (i) a preliminary subdivision plat or tentative map has been completed and
has been approved by all applicable Governmental Authorities and is not subject
to further discretionary approvals or conditions and, as applicable, (ii) final
discretionary approval has been obtained, such as site plan, conditional use
permit, site development permit, or other similar discretionary permit required
by the local jurisdiction prior to issuance of building

 

-7-



--------------------------------------------------------------------------------

permits; and (iii) the project has obtained the appropriate permits or
authorizations required pursuant to the Federal Clean Water Act, the Federal
Endangered Species Act, and any equivalent State Law permit or authorization.

“Environmental Agreement” means, individually and collectively, each
environmental indemnity agreement executed by Borrower for the benefit of Lender
with respect to each Approved Subdivision, as such agreements may be amended,
modified, extended, renewed, restated, or supplemented from time to time.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations and published interpretations thereunder, as in effect from time to
time.

“Event of Default” means as defined in Section 9.1.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Facility Anniversary Date” means each annual anniversary of the Effective Date
beginning February 14, 2006.

“Facility Increase” means as defined in Section 2.1(d)(i).

“Facility LC” is defined in Section 2.10(a).

“Facility LC Application” is defined in Section 2.10(b).

“Facility LC Collateral Account” is defined in Section 2.10(i).

“Facility LC Sublimit” means the amount of Fifteen Million Dollars
($15,000,000).

“Financial Covenants” means the covenants set forth in Article 7.

“Financing Statements” means such UCC financing statements perfecting Lender’s
security interest in the Collateral now owned or hereafter acquired by any
Borrower.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

-8-



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles consistently applied.

“Governmental Authority” or “Governmental Authorities” means any and all
governments or courts and/or any and all agencies, authorities, bodies, bureaus,
departments, or instrumentalities of any government having jurisdiction over the
Collateral, any Subdivision, any agreement with respect thereto, any Borrower.

“Guarantor” means WLH, or any other Person who may execute a Guaranty as a
condition precedent to the effectiveness of this Agreement or in connection with
the addition of a New Borrower as an additional Borrower under this Agreement.

“Guarantor Senior Credit Facility” means any loan agreement, note, indenture,
credit agreement or similar agreement or agreements evidencing a loan or loans
to Guarantor, as borrower, pursuant to which Guarantor has granted to such
lender or lenders a lien against any assets of Guarantor.

“Guaranty” means any guaranty, including without limitation, any payment or
completion guaranty, executed by any Guarantor in favor of Lender as of the
effective date of this Agreement and as a condition precedent thereto, or
executed by a Guarantor in connection with the addition of a New Borrower as an
additional Borrower under this Agreement, as such guaranty or guaranties may be
amended, modified, restated, renewed and supplemented from time to time.

“Hard Costs” means all costs incurred for labor performed in the construction of
the Improvements and for the materials incorporated into the Improvements.

“High Density Lots” means Lots on which High Density Units are to be
constructed.

“High Density Units” means Attached Units of at least three (3), but not greater
than five (5) stories, constructed or to be constructed with wood framing and
which include podium parking.

“High-End Lot” means a Lot offered or to be offered for sale by Borrower to the
general public for a price equal to at least $600,000, but not greater than
$1,500,000.

“High-End Unit” means a Detached Unit offered or to be offered for sale by
Borrower to the general public for a price equal to at least $1,200,000, but not
greater than $2,500.000.

“Impositions” means any and all of the following:

(a) Real property taxes and assessments (general and special) assessed against
or imposed upon or in respect of any of the Collateral or the Obligations;

(b) Personal property taxes assessed against or imposed upon or in respect of
any of the Collateral or the Obligations;

(c) Other taxes and assessments of any kind or nature that are assessed or
imposed upon or in respect of the Collateral or the Obligations or that may
result in a

 

-9-



--------------------------------------------------------------------------------

Lien or Encumbrance upon any of the Collateral (including, without limitation,
non-governmental assessments, levies, maintenance and other charges whether
resulting from covenants, conditions, and restrictions or otherwise, water and
sewer rents and charges, assessments on any water stock, utility charges and
assessments, and owner association dues, fees, and levies);

(d) Taxes or assessments on any of the Collateral in lieu of or in addition to
any of the foregoing;

(e) Taxes on income, revenues, rents, issues, and profits, and franchise taxes;

(f) Costs, expenses, and fees arising from or related to any of the Approvals
and Permits or the Requirements; and

(g) Assessment, documentary, indebtedness, license, stamp, and revenue charges,
fees, and taxes and any other fees or taxes imposed on Lender and measured by or
based in whole or in part upon ownership of any Deed of Trust, interest in
Collateral, or any promissory note, guaranty, or indebtedness secured by any
Deed of Trust or upon the nature or amount of the Obligations, excluding,
however, from all of the foregoing any estate, excess profits, franchise,
income, inheritance, or similar tax levied on Lender.

“Improvements” means the improvements to be constructed with respect to each
Approved Subdivision, including without limitation, infrastructure construction
and grading necessary to improve each Lot in the Approved Subdivision to A&D
Completed Lot condition and any Units thereon.

“Indebtedness” means, without duplication, (i) principal and interest and all
other sums payable under the Note and all other indebtedness of any Borrower to
Lender arising under or in connection with the Note, this Agreement and other
Loan Documents, and (ii) as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (a) borrowed money; (b) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility; (c) reimbursement obligations under any letter of credit, Rate
Management Obligations, currency swap agreement, interest rate swap, cap, collar
or floor agreement or other interest rate management device; (d) any other
transaction (including forward sale or purchase agreements, capitalized leases
and conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including trade payables and accrued expenses incurred in
the ordinary course of business which are not represented by a promissory note
or other evidence of indebtedness and which are not more than thirty (30) days
past due); (e) any other obligation which in accordance with GAAP would be shown
as a liability on the consolidated balance sheet of such Person; (f) all
Contingent Obligations; (g) all liabilities and obligations in connection with
any Rate Management Transaction; and (h) all liabilities and obligations in
connection with sale and leaseback transactions, synthetic leases and other
forms of “off-balance sheet” financing; provided, however, in determining
Borrower or Guarantor’s compliance with the financing covenants set forth in
Article 7, Indebtedness will not include liabilities with respect to surety
bonds, completion or performance bonds and other similar Contingent Obligations
to the extent such Contingent Obligations are not accruable as liabilities on
the balance sheet of either Borrower pursuant to GAAP.

 

-10-



--------------------------------------------------------------------------------

“Intangible Assets” means, with respect to any Person, all intangible assets of
such Person under GAAP, determined on a consolidated basis, including, without
limitation, copyrights, franchises, goodwill, licenses, non-competition
covenants, organization or formation expenses, patents, service marks, service
names, trademarks, trade names, write-up in the book value of any asset in
excess of the acquisition cost of the asset, any amount, however designated on
the balance sheet, representing the excess of the purchase price paid for assets
or stock acquired over the value assigned thereto on the books of such Person,
loans and advances to partners and officers, employees, or directors of such
Person (or members of their immediate families), unamortized leasehold
improvement expense not recoverable at the end of the lease term, unamortized
debt discount, and deferred discount.

“Interest Expense” means, for any period, the sum of all interest expensed by a
Person on a consolidated basis during such period, including amounts previously
capitalized and amortized through costs of sale for the current period, all as
determined in accordance with GAAP.

“Interest Incurred” means, for any period, interest incurred by a Person on a
consolidated basis during such period, including without limitation, capitalized
interest, all as determined in accordance with GAAP.

“Interest Period” means (a) for the initial Interest Period, that period of time
commencing on the Closing Date and ending on (and including) the last day of the
calendar month in which the Closing Date occurred and (b) for each Interest
Period thereafter (commencing on the first (1st) day of the first full calendar
month after the Closing Date), that period of time commencing on the first
(1st) calendar day of each calendar month and ending on (and including) the last
day of each such calendar month; provided that (y) whenever the last day of an
Interest Period would otherwise occur on a day other than a Business Day, the
last day of the Interest Period shall be extended to occur on the next
succeeding Business Day, provided, however, that if the extension would cause
the last day of the Interest Period to occur in the next following calendar
month, the last day of the Interest Period shall occur on the next preceding
Business Day; and (z) no Interest Period shall extend beyond the Maturity Date.

“Interest Rate” means, at the election of Borrower in connection with any
Advance Request pursuant to Section 2.2(a) (and otherwise subject to the
provisions of Section 2.3), either:

(a) The LIBOR Rate plus 225 basis points (i.e., 2.25%), which combined figure
shall be rounded upwards to the nearest one-eighth percent (.125%), with such
interest rate being adjusted from time to time as of each Interest Rate
Adjustment Date (“LIBOR Based Rate”); or

(b) The Prime Rate (rounded upwards to the nearest one-eighth percent (.125%)),
with such interest rate being adjusted from time to time as and when the Prime
Rate is adjusted “Prime Based Rate”).

 

-11-



--------------------------------------------------------------------------------

Borrower may not elect to convert or otherwise change the Interest Rate except
in connection with an Advance Request. Interest shall accrue on the entire
outstanding balance of the Loan at the Interest Rate selected by Borrower until
such time as Borrower elects to convert such Interest Rate to the other
available Interest Rate (i.e., LIBOR Based Rate or Prime Based Rate); provided
that the applicable Interest Rate shall be the Default Rate at any time an Event
of Default has occurred and is continuing. In the event no such Interest Rate
election is made by Borrower, the Interest Rate shall be deemed to be the LIBOR
Based Rate.

“Interest Rate Adjustment Date” means, with respect to each Interest Period, the
date that is two (2) Business Days prior to the first day of each Interest
Period; provided, however, that Lender shall have the right to change the
Interest Rate Adjustment Date to any other day upon notice to Borrower (in which
event such change shall then be deemed effective) and, if requested by Lender,
Borrower shall promptly execute an amendment to this Agreement to evidence such
change.

“Involuntary Lien” means any Lien or Encumbrance securing the payment of money
or the performance of any other obligation created involuntarily under any law,
ordinance, regulation, rule, or otherwise and any claim of any such Lien or
Encumbrance. For purposes of this Agreement and the other Loan Documents, and
the rights and remedies with respect thereto, “stop notices” or similar notices
and demands from Persons performing work or supplying materials with respect to
any Collateral and who are asserting lien rights, shall be considered as
Involuntary Liens.

“Land” means any land within an Approved Subdivision, including without
limitation, Entitled Land.

“Land Under Development” means, with respect to any Approved Subdivision and any
Lot identified therein, Land which constitutes Pre-Development Land upon which
construction of the Improvements has commenced and is continuing, or is to
commence within nine (9) months after the inclusion of such Approved Subdivision
in the Borrowing Base, all as determined by Lender based upon a physical
inspection of such Approved Subdivision (and the subject Land therein.

“LC Fee” is defined in Section 2.10(c).

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

“LC Payment Date” is defined in Section 2.10(d).

“Lender” means as defined in the opening paragraph of this Agreement, together
with any successors and assigns.

“LIBOR Rate” means, with respect to each Interest Period, the average of London
Interbank Offered Rates (in U.S. dollar deposits) for a term of one month
determined solely by Lender as of each Interest Rate Adjustment Date. On each
Interest Rate Adjustment Date, Lender will obtain the close-of-business LIBOR
Rate from “Page 3750” on the Telerate Service.

 

-12-



--------------------------------------------------------------------------------

If Telerate Service ceases publication or ceases to publish the LIBOR Rate,
Lender shall select a comparable publication to determine the LIBOR Rate and
provide notice thereof to Borrower. The LIBOR Rate may or may not be the lowest
rate based upon the market for U.S. dollar deposits in the London Interbank
Eurodollar Market at which Lender prices loans on the date on which the LIBOR
Rate is determined by Lender as set forth above.

“Lien or Encumbrance” and “Liens and Encumbrances” mean, respectively, each and
all of the following:

(a) Any lease or other right to use;

(b) Any assignment as security, conditional sale, grant in trust, lien,
mortgage, pledge, security interest, title retention arrangement, other
encumbrance, or other interest or right securing the payment of money or the
performance of any other liability or obligation, whether voluntarily or
involuntarily created (including, without limitation, Involuntary Liens) and
whether arising by agreement, document, or instrument, under any law, ordinance,
regulation, or rule (federal, state, or local), or otherwise; and

(c) Any option, right of first refusal, or other interest or right.

“Loan” means, individually and collectively, all Loans made by the Lender
pursuant to Article 2.

“Loan Documents” means this Agreement, the Note, any Guaranty, the Security
Instruments, the Environmental Agreement, the Assignments, and any guaranties,
agreements, assignments, documents, or instruments now or hereafter evidencing,
guarantying or securing the Loan and any and all Advances of the Loan made
hereunder (but expressly excluding any Rate Management Transactions), as any of
the same may presently exist or as may be amended, modified, extended, renewed,
restated, or supplemented from time to time.

“Lot” means an individual lot designated as such on a subdivision plat or map
(whether preliminary or final, provided that any preliminary plat must not be
conditioned on any discretionary approvals that would prevent the filing of a
final plat). Unless the context otherwise requires, the term “Lot” refers to the
lot prior to a transfer of the lot for Unit construction and inclusion of the
Lot in Eligible Collateral as a Unit.

“Lot Allocation” means, (i) with respect to each Lot included as Eligible
Collateral in the Borrowing Base, the Maximum Allowed Advance for the Lot
reduced by that amount which is equal to the result obtained by multiplying the
A&D Lot Improvement Construction Costs as set forth in the applicable A&D Lot
Development Budget by the applicable Maximum Allowed Advance for that Lot and
(ii) with respect to each Unit included as Eligible Collateral in the Borrowing
Base, the Maximum Allowed Advance for the Unit reduced by that amount which is
equal to the result obtained by multiplying the “hard” and “soft” costs of
constructing the Unit as set forth in the applicable Unit Budget by the Maximum
Allowed Advance for such Unit.

“Lot Collateral Value” means, for a particular Lot which constitutes Eligible
Collateral, the sum of (i) the Lot Allocation for such Lot and (ii) the result
(but not less than zero) obtained by subtracting the Lot Allocation for such Lot
from the Maximum Allowed Advance for such Lot and then multiplying the
difference by the A&D Lot Development Completion Percentage.

 

-13-



--------------------------------------------------------------------------------

“Lot Eligibility Date” means, with respect to any each Lot (and including any
Land Under Development), the date such Lot (or Land Under Development) is first
included as such in a Borrowing Base Report.

“Material Adverse Change” means any change in the assets, liabilities, financial
condition, or results of operations of Borrower, Guarantor, or the members or
partners of Borrower, any other event or condition with respect to Borrower,
Guarantor, such members or partners, or any change in sales of Units,
development of Lots and Units, costs and expenses with respect to such
development of Lots and Units with respect to an Approved Subdivision that
materially and adversely affects any of the following: (i) the likelihood of
performance by Borrower, Guarantor, such members or partners of any of their
respective Obligations or the ability of Borrower, Guarantor or such members or
partners to perform such Obligations, (ii) the likelihood of performance by any
such members or partners of any of their material obligations to Borrower
(including, without limitation, the obligation to make capital contributions to
Borrower), (iii) the likelihood that the costs and expenses of developing the
Lots and Units within each of the Approved Subdivisions will be within the
budgets approved by Lender, (iv) the legality, validity or binding nature of any
of the Obligations of Borrower, Guarantor, or such members or partners
(including, without limitation, the obligation to make capital contributions to
Borrower), (v) any Lien or Encumbrance securing any of such Obligations, or
(vi) the priority of any Lien or Encumbrance securing any of such Obligations.

“Maturity Date” means February 14, 2008, as such date may be extended from time
to time pursuant to Sections 2.1(g) or 2.1(h). In the event the term out
provisions of Section 2.1(h) are implemented, the Maturity Date shall be
extended to, and have the same meaning as, the Term Out Maturity Date.

“Maximum Allowed Advance” means the maximum advance rate with respect to any
Pre-Development, Land, Lot or Unit, with such rate being equal to the following:

(a) With respect to Pre-Development Land, the Lesser of (i) 60% of the Appraised
Value of the Pre-Development Land, or (ii) 60% of the Pre-Development Land
Acquisition Cost.

(b) With respect to Land Under Development:

(i) which constitutes Detached Lots, the lesser of (A) 75% of the Appraised
Value of the Land Under Development, or (B) 80% of the A&D Lot Development
Budget Costs for such Land Under Development;

(ii) which constitutes Attached Lots (but excluding any High Density Lots), the
lesser of (A) 70% of the Appraised Value of the Land Under Development, or
(B) 75% of the A&D Lot Development Budget Costs for such Land Under
Developments;

 

-14-



--------------------------------------------------------------------------------

(iii) which constitutes High End Lots (but excluding any High Density Lots), the
lesser of (A) 65% of the Appraised Value of the Land Under Development, or
(B) 70% of the A&D Lot Development Budget Costs for such Land Under Development;
and

(iv) with respect to any Land Under Development which constitutes High Density
Lots, the Maximum Allowed Advance shall be determined by Lender as a condition
precedent to the inclusion of the applicable Subdivision as an Approved
Subdivision.

(c) With respect to A&D Completed Lots:

(i) which constitute Detached Lots, the lesser of (A) 75% of the Appraised Value
of the A&D Completed Lot, or (B) 85% of the Total Lot Cost for the A&D Completed
Lot;

(ii) which constitute Attached Lots (but excluding High Density Lots), the
lesser of (A) 75% of the Appraised Value of the A&D Completed Lot, or (B) 80% of
the Total Lot Cost for the A&D Completed Lot;

(iii) which constitute High End Lots (but excluding High Density Lots), the
lesser of (A) 70% of the Appraised Value of the A&D Completed Lot, or (B) 75% of
the Total Lot Cost for the A&D Completed Lot; and

(iv) which constitute High Density Lots, the Maximum Allowed Advance shall be
determined by Lender as a condition precedent to the inclusion of the applicable
Subdivision as an Approved Subdivision.

(d) With respect to each Detached Unit:

(i) For each Presold Unit, the lesser of (A) 80% of the lower of the Appraised
Value for that Unit or the estimated Net Sales Proceeds to be received with
respect to that Unit pursuant to the applicable Purchase Contract, or (B) 100%
of the Unit Cost for that Unit;

(ii) For each Spec Unit, the lesser of (A) 80% of the Appraised Value for that
Unit or (B) 95% of the Unit Cost for that Unit; and

(iii) For each Model Unit, the lesser of (A) 80% of the Appraised Value for that
Unit or (B) 90% of the Unit Cost for that Unit.

(e) With respect to each Attached Unit:

(i) For each Presold Unit, the lesser of (A) 80% of the lower of the Appraised
Value for that Unit or the estimated Net Sales Proceeds to be received with
respect to that Unit pursuant to the applicable Purchase Contract of the
Appraised Value for that Unit, or (B) 90% of the Unit Cost for that Unit;

 

-15-



--------------------------------------------------------------------------------

(ii) For each Spec Unit, the lesser of (A) 75% of the Appraised Value for that
Unit or (B) 85% of the Unit Cost for that Unit; and

(iii) For each Model Unit, the lesser of (A) 75% of the Appraised Value for that
Unit or (B) 75% of the Unit Cost for that Unit.

Provided, however, notwithstanding the foregoing in clauses (d) and (e),
(i) with respect to each High End Unit, the foregoing Maximum Allowed Advance
Rates with respect to such High End Unit, whether constituting an Attached Unit
or a Detached Unit, shall be reduced by 5%; and (ii) with respect to any High
Density Units, the Maximum Allowed Advance shall be determined by Lender as a
condition precedent to the inclusion of the applicable Subdivision (which
contains such High Density Units) as an Approved Subdivision.

“Model Unit” means a Unit which is open to the general public for viewing
purposes and which is not available for sale until all of its corresponding plan
type in the applicable Subdivision have been sold.

“Net Income” means, with respect to any Person, the net income (or loss) of such
Person for the applicable period, as such net income is determined in accordance
with GAAP.

“Net Sales Proceeds” means in the case of a Unit or Lot, the gross sales price
of the Unit (including, without limitation, all options and upgrades) set forth
in the Purchase Contract for such Lot or Unit, less (i) customary tax and
assessment prorations; (ii) reasonable and customary warranty costs and closing
costs, including without limitation, sales commissions (provided that such costs
shall not, in the aggregate, exceed 6% with respect to any Unit or Lot) and
(iii) such other costs which may be approved by Lender in writing.

“New Borrower” means as defined in Section 8.1.

“Note” or “Notes” means, individually and collectively, the note of Wachovia as
Lender and such other promissory notes of even date herewith, executed by
Borrower and payable to Lender, and the additional promissory notes executed
after the date hereof, in each case evidencing Borrower’s indebtedness
hereunder, as the same may be amended, modified, extended, renewed or
supplemented from time to time.

“Obligations” means (i) the obligations of Borrower under this Agreement and the
applicable Loan Documents; (ii) the obligations of any Borrower under any
International Swap Dealers Association Master Agreement entered into by and
between Borrower and Lender with respect to the Loan, or any other party and any
similar agreement, including any Rate Management Transaction with respect to any
“Transaction” (as defined in such master agreement) entered into pursuant
thereto, whether such amounts are due and payable on the date(s) scheduled
therefor, on the occurrence of an “Early Termination” (as defined in such master
agreement), or otherwise and (iii) the obligations of each member and partner
under the applicable Loan Documents, including, without limitation, any
Assignment of Ownership Interests.

 

-16-



--------------------------------------------------------------------------------

“Organizational Documents” means, with respect to any Person: (a) if such Person
is a limited liability company, such Person’s articles of organization,
operating agreement, limited liability company agreement and other documents
governing the management and operation of such Person; (b) if such Person is a
general or limited partnership, such Person’s certificate of limited
partnership, partnership agreement and other documents governing the management
and operation of such Person; (c) if such Person is a corporation, such Person’s
articles of incorporation, bylaws and the other documents and instruments
governing the management and operation of such Person; (d) if such Person is a
trust, such Person’s certificate of trust, trust agreement and the other
documents and instruments governing the management and operation of such Person;
and (e) if such Person is another type of entity, the documents and instruments
pursuant to which such Person is formed, managed and operated; in each case,
certified by (i) the applicable Secretary of State (for any Organizational
Documents that have been filed with any Secretary of State) or (ii) an
Authorized Representative (for any Organizational Documents that have not been
filed with any Secretary of State).

“Other Amounts” means all amounts, other than principal and interest, payable by
Borrower under this Agreement and any of the other Loan Documents to or for the
benefit of the Lender, including, without limitation, fees, costs and expenses
pursuant to Section 2.5.

“Outstanding Loan Borrowings” means from time to time and at any time, the
aggregate amount of then outstanding Advances with respect to the Loan.

“Ownership Interest” means any and all shares, rights to purchase, warrants or
options (whether or not currently exercisable), participations, or other
equivalents of or interests in (however designated) the equity (which includes,
but is not limited to, common stock, preferred stock and partnership, joint
venture and limited liability company interests) of a designated Person
(excluding any debt securities that are convertible into, or exchangeable for,
such equity).

“Payment Date” means the fifth (5th) day of each Calendar Month, with the first
Payment Date being the Fifth (5th) day of the first full Calendar Month after
the Effective Date.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Exceptions” means:

(a) Involuntary Liens for Impositions that are not yet delinquent;

(b) Involuntary Liens (other than for Impositions) with respect to which
Borrower satisfies each of the following requirements: (i) Borrower contests the
validity of such Involuntary Lien in good faith by appropriate legal
proceedings; (ii) Borrower gives written notice to Lender of Borrower’s intent
to contest or object to the same; (iii) Borrower demonstrates to Lender’s
satisfaction that the procedures will conclusively operate to prevent the sale
of any part of the Collateral to satisfy the Involuntary Lien prior to final
determination of such proceedings; (iv) the amount of any such Involuntary Liens
(individually or in the aggregate) does not exceed five percent (5%) of the
Collateral Value of the Eligible Collateral within that Approved Subdivision
unless otherwise approved by Lender; and (v) Borrower takes any and all other
actions (including, without limitation, obtaining bonds, title insurance
endorsements, or other security) as Lender may deem necessary or appropriate in
order to

 

-17-



--------------------------------------------------------------------------------

prevent the sale of any Collateral to satisfy the Involuntary Lien and prevent
any impairment of any such Collateral or, if such Collateral is Eligible
Collateral, Borrower removes the affected Collateral from the Eligible
Collateral.

(c) All items, except Impositions, in Schedule B to any Title Policy that have
been approved by Lender; and

(d) Any other Liens and Encumbrances consented to by Lender in advance in
writing from time to time.

“Permitted Transfer” means each of the following:

(a) Transfers of any Ownership Interests (whether direct or indirect) in
Borrower which, in the aggregate over the term of the Loan (i) do not exceed
forty-nine percent (49%) of the Ownership Interests in Borrower and (ii) do not
result in a change in the Controlling Interest of Borrower;

(b) Transfers with respect to any Person whose stocks or certificates are traded
on a nationally recognized stock exchange;

(c) Permitted Exceptions; and

(d) All Transfers of worn out or obsolete furnishings, fixtures or equipment
that are promptly replaced with property of equivalent value and functionality.

“Person” means a natural person, a partnership, a joint venture, an
unincorporated association, a limited liability company, a corporation, a trust,
any other legal entity, any Governmental Authority, or any other entity, whether
acting in an individual capacity, fiduciary capacity or other capacity.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which any Borrower or any member of the Controlled Group may have any
liability.

“Plans and Specifications” means the plans and specifications with respect to
the Improvements within any Approved Subdivision as approved by all applicable
Governmental Authorities, as such plans and specifications may be modified from
time to time upon the prior review and approval of Lender to the extent
requested by Lender, which approval shall not be unreasonably withheld, delayed
or conditioned.

“Pre-Development Land” means any Entitled Land in any Approved Subdivision
designated for the development of detached single family Units and/or attached
single family dwellings where (i) a preliminary subdivision plat or map has been
approved by all applicable governmental authorities to the extent necessary to
permit the development of such Entitled Land, (ii) all governmental permits,
consents and approvals have been obtained to permit the commencement and grading
of such Entitled Land as necessary to improve such Entitled Land to an A&D
Completed Lot, (iii) all fees required in connection with such licenses,
permits, approvals and grading have been paid, and (iv) no material impediments
exist to the issuance of all further permits, licenses or approvals necessary or
appropriate in connection with the development of utilities, infrastructure and
other physical site improvements on such Lots.

 

-18-



--------------------------------------------------------------------------------

“Presold Unit” means a Unit that is subject to a Purchase Contract.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Lender (which is not necessarily the lowest rate
charged to any customer), changing when and as said prime rate changes.

“Product Line” means a group of Units which, in the ordinary course of
Borrower’s business, are marketed together under a common plan or plans based
upon the type of Unit constructed and the price of such Units.

“Project Cost” means, with respect to any Approved Subdivision (or any Lot or
Unit contained therein), the total of the following amounts: (a) the Acquisition
Cost, (b) the amounts set forth on the Budget (as adjusted from time to time
pursuant to this Agreement) to commence, construct and complete all of the
Improvements, including without limitation, both Hard and Soft Costs and (c) the
amounts, whether or not reflected on the Budget, determined by the Lender from
time to time to be necessary to complete the Improvements and maintain the
subject property, including without limitation, cost overruns, contingency
reserves (including without limitation, interest reserves), taxes, assessments,
insurance costs and all other operating expenses.

“Protective Advances” means all sums expended by the Lender: (a) to protect the
priority, validity and enforceability of the lien of the Deeds of Trust and any
and all other Loan Documents encumbering any of the Collateral; (b) to protect
the value or the security of any of the Collateral, including any amounts
expended in accordance with this Agreement or any other Loan Document; and
(c) if any Approved Subdivision is acquired by Lender or some other entity on
behalf of Lender, amounts expended to complete any Improvements on the Approved
Subdivisions.

“Purchase Contract” means a bona fide written agreement between Borrower and a
purchaser who is not an Affiliate of Borrower entered into in the ordinary
course of Borrower’s business and pursuant to which such purchaser has agreed to
purchase a Unit, which agreement (i) shall be accompanied by a non-refundable
cash earnest money deposit or down payment of at least $5,000.00; (ii) shall be
with a buyer who has been prequalified for a purchase money loan for the Lot and
Unit by Borrower or a mortgage broker, mortgage banker or other residential
lending institution; (iii) not subject to any contingency related to the sale of
the buyer’s existing residence; and (iv) any closing contingencies, including
any financing contingency, being required to be removed no later than 60 days
prior to closing.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between Borrower and
Lender which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other

 

-19-



--------------------------------------------------------------------------------

similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.

“Reclassification Adjustment” means, for any Unit reclassified as a Spec Unit or
Presold Unit pursuant to any provision of this Agreement, a change in the
Maximum Allowed Advance for such Unit to the Maximum Allowed Advance applicable
to the type of Unit as so reclassified.

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of Borrower then outstanding under Section 2.10 to reimburse Lender for amounts
paid by Bank on account of any one or more drawings under Facility LCs.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has waived the requirement
of Section 4043(a) of ERISA that it be notified within 30 days of the occurrence
of such event, provided, however, that a failure to meet the minimum funding
standard of Section 412 of the Code and of Section 302 of ERISA shall be a
Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.

“Requirements” means any and all obligations, other terms and conditions,
requirements, and restrictions in effect now or in the future by which any
Borrower or any or all of the Collateral are bound, or which are otherwise
applicable to any or all of the Collateral, construction of any Units or A&D Lot
Improvements, until this Agreement has terminated or expired, the Loan has been
paid in full, and all other Obligations are paid and performed in full and all
obligations of Lender arising under the Loan Documents have terminated, the
development or construction of any of the Approved Subdivisions, or occupancy,
operation, ownership, or use of Collateral, Lots, Units, or A&D Lot
Improvements, including, without limitation, any obligations, terms, conditions,
restrictions, or requirements imposed by any law, ordinance, regulation, or rule
(federal, state, or local); any Approvals and Permits; any Permitted Exceptions;
any condition, covenant, restriction, easement, right-of-way, or reservation
applicable to such Collateral; any insurance policies; any other agreement,
document, or instrument to which any Borrower is a party or by which any
Borrower, or any of the Collateral or the business or operations of Borrower is
bound; or any judgment, order, or decree of any arbitrator, other private
adjudicator, or Governmental Authority to which any Borrower is a party or by
which any Borrower or any of the Collateral is bound.

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Security Instruments” means, collectively and individually, the Deeds of Trust,
the Assignments, the Financing Statements, and any other documents pursuant to
which Borrower or any other Person assigns, pledges or otherwise grants Lender
or its assignee a security interest in the Collateral, as any of the same may
currently exist or as may be amended, modified, supplemented, extended,
restated, or renewed from time to time.

 

-20-



--------------------------------------------------------------------------------

“Soft Costs” means all costs designated as “Soft Costs” on the Budget and which
are not otherwise identified as Hard Costs.

“Spec Unit” means a Unit constructed for the purpose of addition to Borrower’s
inventory of Units and which is not subject to a Purchase Contract and is not a
Model Unit.

“Subdivision” means a group of Lots upon which Units are intended to be
constructed, marketed and sold as a single Product Line or otherwise marketed
and sold together regardless of whether Units in such group of Lots are to be
constructed at the same time or in phases. If required by Bank, subdivisions
located in the same area and similar in product and market segment shall be
treated as a single subdivision in this Borrowing Base Loan and no subdivision
will exceed the limitations set forth in Article 3 of this Agreement, whether
such Lots are purchased pursuant to an option agreement over time or purchased
in bulk.

“Subdivision Documents” means a tentative and/or final plat map or similar
document covering a Subdivision and dividing the Subdivision into lots in
accordance with the Requirements of the applicable Governmental Authorities.

“Survey” means a current ALTA survey of any Approved Subdivision prepared by a
surveyor registered or licensed in the state where the Approved Subdivision is
located, which survey shall be in form and substance acceptable to Lender.

Tangible Net Worth means as defined by or otherwise determined in conformity
with GAAP; provided, however, in determining such Tangible Net Worth, the
following shall be excluded with respect to such determination: (a) Intangible
Assets, (b) any notes or obligations receivable from Affiliates except to the
extent such notes or obligations receivable are on terms which are fair,
reasonable and equivalent of an arm’s length transaction with an unrelated third
Person, (c) any “step-up” in value of assets that results from a transaction
with an Affiliate or between Affiliates, or recognition of a gain or profit from
a sale or contribution of an asset to an Affiliate or a transaction between
Affiliates except to the extent such transactions are on terms which are fair,
reasonable and equivalent of an arm’s length transaction with an unrelated third
Person, and (e) any subordinated debt (other than as may be specifically
approved by Lender in writing) shall be excluded, all determined on a
consolidation basis.

“Term Out Commencement Period Date” means as defined in Section 2.1(h).

“Term Out Date” means as defined in Section 2.1(h)(i).

“Term Out Maturity Date” means as defined in Section 2.1(h)(ii).

“Title Company” means any title insurance company approved by Lender to issue a
Title Policy in connection with Lender’s Deeds of Trust; unless otherwise
permitted by Lender, Borrower shall be required to use the same Title Company
for all Approved Subdivisions.

“Title Policy” and “Title Policies” mean, respectively, each and all title
insurance policies and endorsements thereto issued pursuant to the requirements
of this Agreement and any reinsurance or co-insurance agreements and
endorsements as Lender may require, including without limitation, reinsurance
for any title policy amount of $100,000,000 or greater pursuant to a reinsurance
agreement (utilizing the ALTA Facultative Reinsurance Agreement (9-24-94) form)
with another Title Company acceptable to Lender.

 

-21-



--------------------------------------------------------------------------------

“Total Lot Cost” means with respect to each Lot in each Approved Subdivision,
the sum of the Acquisition Cost and the aggregate of “hard” and “soft” costs to
plan, design, and construct applicable improvements such as curbs, grading,
landscaping, sprinklers, storm and sanitary sewers, paving, sidewalks and
utilities, as are necessary to make an Approved Subdivision suitable for the
construction of single family homes (including Attached and Detached Units) on
the applicable underlying Lots, together with any common area improvements which
may exist, allocated on a per Lot basis.

“Transfer” means:

(a) any sale, transfer, conveyance, assignment, hypothecation, encumbrance,
lease or vesting of any Approved Subdivision or any part thereof or interest
therein to or in any Person, whether voluntary, involuntary, by operation of
law, or otherwise, except the Permitted Exceptions; and

(b) any sale, transfer, conveyance, assignment, hypothecation, or encumbrance of
any ownership interest of any Borrower or in the managing member or manager of
any Borrower, whether direct or indirect; provided, however, a sale, transfer or
assignment of any membership interest in any Borrower or in the managing member
or manager of any Borrower (whether direct or indirect), shall be permitted so
long as the requirements of Section 6.17 continue to be satisfied at all times;

(c) any merger or consolidation of any Borrower and/or Guarantor; provided,
however, a merger or consolidation shall be permitted so long as the
requirements of Section 8.1 continue to be satisfied at all times; or

(d) the execution of any agreements to do any of the foregoing.

“Undrawn Availability” means the sum of (a) that portion of the Available Loan
Commitment which is available for Advance (including satisfaction of all
conditions precedent thereto except for a request for such Advance) but has not
yet been disbursed pursuant to the terms and conditions of this Agreement and
(b) that portion of any line of credit facility held by Borrower with any
financial institution which is available for immediate disbursement (including
satisfaction of all conditions precedent thereto except for a request for such
disbursement) to Borrower pursuant to that credit facility’s loan terms but has
not yet been disbursed.

“Unit” means a residential dwelling constructed or to be constructed on a Lot,
together with the associated Lot.

“Unit Budget” means a budget setting forth the Unit Construction Costs with
respect to each Unit. Each Unit Budget will be subject to review and approval by
Lender.

“Unit Collateral Value” means a valuation of each Unit based upon the Unit’s
stage of construction. The Unit Collateral Value for a particular Unit equals
the sum of (a) the Lot Allocation and Lender approved Up Front Costs for the
Unit and (b) the result obtained by

 

-22-



--------------------------------------------------------------------------------

subtracting the Lot Allocation and Lender approved Up Front Costs for the Unit
from the Maximum Allowed Advance (taking into account any applicable
Reclassification Adjustment) for the Unit and then multiplying the difference by
the Unit Completion Percentage.

“Unit Completion Percentage” means for any Unit, the current percentage of
construction completed as reflected in each Borrowing Base Report in increments
of 5% each, based upon the stages of construction set forth in Exhibit ”A”.

“Unit Construction Cost” as set forth in the Unit Budget approved by Lender in
its sole discretion, means, with respect to each Unit, the sum of (i) the “hard
costs” associated with the construction of the Unit, (ii) the “soft costs”
associated with the construction of the Unit, including property taxes,
appraisal costs, architects and engineers fees, entitlement costs, project
supervision costs and review and inspection fees, (iii) Up Front Costs,
specifically approved by Lender, in it’s sole discretion and (iv) an amount
approved by Lender representing the allocated financing costs with respect to
such Unit.

“Unit Construction Threshold” means, with respect to a Unit, a Unit Completion
Percentage of at least 5%.

“Unit Cost” for a particular Unit means the sum of (i) the Unit Lot Cost for the
Unit and (ii) the Unit Construction Cost for the Unit.

“Unit Eligibility Date” means, with respect to each Unit, the date on which that
Unit is first included in Eligible Collateral as a Unit pursuant to this
Agreement, as reflected on the Borrowing Base Report, and regardless of whether
periods exist during which such Unit is not included as Eligible Collateral.

“Unit Lot Cost” means, with respect to each Unit included in Eligible
Collateral, the cost of the Lot as determined by Lender in connection with the
approval of each Approved Subdivision, based upon one or more of the following:
(i) the Total Lot Cost of the Lots in such Approved Subdivision divided by the
number of such Lots; or (ii) the book value of such Lots as determined in
accordance with GAAP or based on the applicable Appraised Value if Lender
determines such valuation is reasonable and the Lot is not subject to any other
Liens and Encumbrances securing Indebtedness of Borrower (whether junior or
senior in priority to the applicable Deed of Trust).

“Unmatured Event of Default” means any condition or event that with notice,
passage of time, or both, would be an Event of Default.

“Up Front Costs” includes only those fees and costs specifically identified and
approved by Lender, in Lender’s sole discretion. Such fees and costs, may but
shall not necessarily include, without limitation, building permit fees, tap
fees and fees of Governmental Authorities which are required to be paid prior to
the start of the construction of the Unit.

“WLH” means WILLIAM LYON HOMES, a Delaware corporation.

1.2 Other Terms. Other terms defined herein shall have the meaning ascribed to
them herein.

 

-23-



--------------------------------------------------------------------------------

1.3 Interpretation. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents:

(a) Number; Inclusion. References to the plural include the singular, the
plural, the part and the whole; “or” has the inclusive meaning represented by
the phrase “and/or”; and “including” has the meaning represented by the phrase
“including without limitation.”

(b) Documents Taken as a Whole. The words “hereof,” “herein,” “hereunder,”
“hereto” and similar terms in this Agreement or any other Loan Document refer to
this Agreement or such other Loan Document as a whole and not to any particular
provision of this Agreement or such other Loan Document.

(c) Headings. The section and other headings contained in this Agreement or the
other Loan Documents and the Table of Contents (if any) preceding this Agreement
or the other Loan Documents are for reference purposes only and shall not
control or affect the construction of this Agreement or the other Loan Documents
or the interpretation thereof in any respect.

(d) Implied References to This Agreement. Article, section, subsection, clause,
schedule and exhibit references are to this Agreement unless otherwise
specified.

(e) Persons. Reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
this Agreement or the other Loan Documents, as the case may be.

(f) Modifications to Documents. Reference to any agreement (including this
Agreement and any other Loan Document together with the schedules and exhibits
hereto or thereto), document or instrument means such agreement, document or
instrument as amended, modified, replaced, substituted for, superseded or
restated.

(g) Accounting Terms. For purposes of this Agreement, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP.

ARTICLE 2

LOAN FACILITY

2.1 Loan Facility.

(a) The Loan. In reliance upon the representations and warranties of Borrower,
and subject to the terms and conditions of this Agreement and the Loan
Documents, Lender hereby agrees to lend to or for the benefit of Borrower of the
Loan, and Borrower agrees to pay all outstanding Indebtedness evidenced and
secured by the Loan Documents, in the manner and upon the terms and conditions
expressed in the Loan Documents.

 

-24-



--------------------------------------------------------------------------------

(b) Revolving Nature of Loan. Subject to the limitations described in this
Agreement, the Loan shall constitute a revolving line of credit and advances
repaid may be reborrowed on a revolving basis through the Maturity Date.
Although the outstanding principal of the Loan may be zero from time to time,
the Loan Documents will remain in full force and effect until all obligations of
Lender pursuant to this Agreement and the Loan Documents expire and all
Obligations have been paid and performed in full. Upon the occurrence of an
Unmatured Event of Default, Lender, may cause or declare any commitment of the
Lender to make Advances to be suspended, whereupon any obligation to make
further Advances will immediately be suspended. Upon the occurrence of an Event
of Default, Lender, may cause or declare any commitment of the Lender to make
Advances to be suspended or terminated, whereupon any obligation to make further
Advances will immediately be suspended or terminated

(c) Evidence of Loan. The Loan is and shall be evidenced by the Note and shall
bear interest calculated and payable as provided in this Article 2. Lender will
maintain in accordance with its usual practice an account or account evidencing
the Outstanding Loan Borrowings and other Obligations due Lender with respect to
the Loan, including without limitation, as a result of Advances made from time
to time pursuant to this Agreement and any payments of principal and interest by
Borrower from time to time. Such accounting and records shall be deemed
conclusive of the amounts due and owing Lender and shall be binding upon
Borrower absent manifest error.

(d) Increase In Commitment Amount.

(i) Request for Increase. Provided that no Event of Default or Unmatured Event
of Default has occurred and is continuing, Borrower may, at any time and from
time to time, request, by notice to Lender, Lender’s approval of an increase of
the Commitment Amount (a “Facility Increase”) within the limitations hereafter
described, which request shall set forth the amount of each such requested
Facility Increase. Within twenty (20) days of such request, Lender shall advise
Borrower of its approval or disapproval of such request, and failure to so
advise Borrower shall constitute disapproval. If Lender approves of any such
Facility Increase, then the Commitment Amount may be so increased up to the
amount of such approved Facility Increase.

(ii) Requirements. Any Facility Increase shall be subject to the following
requirements, limitations and conditions: (A) any increase in the Commitment
Amount shall not be less than $10,000,000 (and shall be in integral multiples of
$10,000,000 if in excess thereof); (B) after giving effect to the Facility
Increase and all prior Facility Increases, the Commitment Amount shall not
exceed Eighty Million Dollars ($80,000,000); (C) Borrower shall have executed
and delivered to Lender such Note or Notes as Lender shall require to reflect
such Facility Increase; (D) Borrower shall have delivered to Lender appropriate
opinions of counsel as to such matters as Lender may request; (E) any other
Person who has executed any Loan Documents, shall have consented in writing to
the Facility Increases and shall have agreed that their obligations under such
Loan Documents continue in full force and effect; and (F) Borrower, and

 

-25-



--------------------------------------------------------------------------------

Lender shall otherwise have executed and delivered such other instruments and
documents as Lender shall have reasonably requested in connection with such
Facility Increase. The form and substance of the documents required under
clauses (C) through (F) above shall be fully acceptable to Lender.

(e) Reduction of Commitment Amount. From and after the first Facility
Anniversary Date, so long as no Unmatured Event of Default or Event of Default
has occurred and is continuing, Borrower may permanently reduce the Commitment
Amount in whole or in part; provided, however, (i) each such request shall be in
writing and delivered to Lender at least thirty (30) days’ prior to such
requested reduction and shall specify the date and amount of any such reduction,
(ii) each such reduction shall be in the minimum amount of $10,000,000.00 (and
in multiples of $10,000,000.00 if in excess thereof); (iii) Borrower shall have
executed and delivered to Lender any documents, instruments or certificates that
Lender may reasonably request in connection with such reduction, and
(iv) Borrower shall have paid all of Lender’s fees and costs incurred in
connection with such reduction, including without limitation, reasonable
attorneys’ fees and costs. Any reduction in the Commitment Amount pursuant to
this section shall likewise reduce the amount by which the Commitment Amount may
be subsequently increased pursuant to Section 2.1(d) above.

(f) Maturity Date. Notwithstanding any other provision of this Agreement or any
Loan Documents to the contrary, all Outstanding Loan Borrowings, accrued but
unpaid interest, Other Amounts, and any other amounts which may be due pursuant
to this Agreement or any other Loan Document, shall be due and payable in full
on the Maturity Date.

(g) Extension of Maturity Date. On or before each Facility Anniversary Date,
upon any written request by Borrower delivered to Lender no earlier than ninety
(90) days prior to such Facility Anniversary Date but no later than thirty
(30) days prior to such Facility Anniversary Date, Lender, may extend the
Maturity Date then in effect for an additional twelve (12) month period;
provided, however in no event shall any extension of the Maturity Date be
considered or granted if any Unmatured Event of Default or Event of Default has
occurred and is continuing, any of the representations and warranties set forth
in this Agreement or any other Loan Document shall be determined to be, and
remains, untrue or incorrect in any material respect, or any Material Adverse
Change has occurred and is continuing. Borrower hereby acknowledges and agrees
that Lender has not made any commitment to extend the Maturity Date and that
Lender is not under any obligation to extend such Maturity Date or to consider
any request for any such extension.

(h) Term Out Provisions. In the event the Maturity Date is not extended on any
such Facility Anniversary Date pursuant to Section 2.1(g) above (such date being
a “Term Out Commencement Period Date”), the Loan shall be “termed out” as
follows:

(i) The then existing Maturity Date (i.e., that date which is twelve
(12) Calendar Months after the Term Out Commencement Period Date) shall
constitute the “Term Out Date”.

 

-26-



--------------------------------------------------------------------------------

(ii) The Maturity Date shall be extended to a date which is twelve (12) Calendar
Months from the Term Out Date (the “Term Out Maturity Date”).

(iii) For the period between the Term Out Commencement Period Date and the Term
Out Date, the Loan shall continue to be a revolving line of credit Loan for the
period of time from and after the Term Out Commencement Period Date until the
Term Out Date; provided, however, during such period (A) Borrower shall only be
entitled, subject to the terms and conditions set forth in this Agreement, to
Advances with respect to Eligible Collateral existing at any time that was prior
to the day immediately preceding the Term Out Period Commencement Date (and
Lender shall have no obligation to review and consider any requests by Borrower
for the addition of any Subdivision as an Approved Subdivision or any Collateral
which is not Eligible Collateral as of the Term Out Commencement Date), (B) no
New Borrower may be admitted as a Borrower under this Agreement; and
(C) Borrower shall be not entitled to request any increase in the Commitment
Amount pursuant to Section 2.1(d) or otherwise (and Lender shall have no
obligation to review and consider such request).

(iv) From and after the Term Out Date until the Term Out Maturity Date: (A) the
terms, conditions and restrictions set forth in clause (h)(iii) immediately
above shall continue to apply and (B) the Commitment Amount shall be deemed to
be equal to the aggregate amount of Outstanding Loan Borrowings as of the Term
Out Date (the “Term Out Loan Balance”) and, without further notice, shall
thereafter be automatically reduced on the last day of each three month period
after the Term Out Date (with the last day being the Term Out Maturity Date)
with each such Commitment Amount reduction being equal to one quarter of the
Term Out Loan Balance; and (C) in addition to any and all other payment
Obligations of Borrower under this Agreement and the other Loan Documents,
Borrower shall pay to Lender that amount necessary to reduce the Outstanding
Loan Borrowings to no greater than the Commitment Amount as reduced from time to
time pursuant this Section, with such payments being due on the last day of each
three month period after the Term Out Date, such that the Loan is paid in full
as of the Term Out Maturity Date.

(v) Notwithstanding any other provision of this Agreement or any Loan Documents
to the contrary, all Outstanding Loan Borrowings, accrued but unpaid interest,
Other Amounts, and any other amounts which may be due pursuant to this Agreement
or any other Loan Document, shall be due and payable in full on the Term Out
Maturity Date.

2.2 Advances.

(a) Advance Request. Subject to the terms and conditions set forth in this
Agreement, including continued satisfaction of the applicable conditions
precedent set forth in Article 4, and so long as no Event of Default has
occurred and is continuing, Borrower may request such Advances in writing from
time to time and at any time prior to the Maturity Date (each request being an
“Advance Request”). Each such Advance Request (and corresponding Advance) shall
be subject to following conditions and restrictions:

(i) Frequency of Advances. Borrower may submit Advance Requests no more
frequently than once each Business Day.

 

-27-



--------------------------------------------------------------------------------

(ii) Request for Advance. Borrower shall make an Advance Request by giving
Lender irrevocable notice by not later than 2 p.m. (Eastern time) at least one
(1) Business Day before the requested date of such Advance. Each such Advance
Request shall: (A) specify the amount of the requested Advance; (B) if Borrower
elects to change the applicable Interest Rate, the applicable Interest Rate;
(C) the date for the requested Advance to be disbursed to Borrower; and (D) at
the request of Lender, include such invoices, cost summaries, comparisons of
actual costs to budgeted costs, and any other information, statements, documents
as Lender may reasonably request, together with all necessary documents and
information required to satisfy the conditions precedent to an Advance set forth
in Section 4.5. Each Advance Request submitted to Lender pursuant to this
Section shall be certified by an Authorized Representative of Borrower to Lender
as being complete, true and accurate in all material respects. Any Advance
Request shall be made by an Authorized Representative or such other Person or
Persons designated in writing by Borrower from time to time to Lender in form
and substance acceptable to Lender; provided, however, Lender shall have
acknowledged receipt of any changes in the Person or Persons designated by
Borrower, and such Person or Persons designated by Borrower will have executed a
new signature authorization form.

(iii) Electronic Transmission of Advance Request. Lender, in its sole and
absolute discretion, may elect to permit Borrower to transmit Advance Requests
electronically through an Internet website or other electronic system developed
and maintained by Lender and any transmission using such system shall be
considered a “writing” in satisfaction of the requirement under this Agreement
for a written Advance Request for any Advance. Lender reserves the right to deny
Borrower access to such system, or withdraw its permission for Borrower to
furnish Advance Requests through such system at any time, for any reason,
without notice.

(b) Minimum Amount of Advances. In addition to the other terms and conditions
set forth in this Agreement, any request for a subsequent Advance shall be in a
minimum amount of $100,000.00.

(c) Use of Advances. Advances may be used to pay or reimburse Borrower for
Project Costs incurred and paid (or to be paid from the requested Advance) by
Borrower with respect to any Eligible Collateral to the extent included in the
Budget for any Approved Subdivision, to pay for Borrower’s operating and
overhead expenses and to make such distributions as deemed appropriate by
Borrower so long as the terms and conditions of this Agreement continue to be
satisfied, including without limitation, Section 8.5 ; provided, however,
nothing contained in this Section shall prohibit or

 

-28-



--------------------------------------------------------------------------------

otherwise restrict Lender from making Protective Advances or from making
Advances as otherwise permitted by this Agreement or any other Loan Document.
Notwithstanding the foregoing, at the sole option of Lender, Advances may be
paid in the joint names of Borrower and the contractor, engineer,
subcontractor(s), or supplier(s) in payment of sums due under any applicable
construction or similar contract to which Borrower is a party. All Advances
shall be disbursed, at Lender’s option: (i) directly to Borrower; (ii) directly
to such Person who has performed the work, is requesting payment, and is
identified in the Advance Request; (iii) jointly to Borrower and such Person;
(iv) directly to Persons supplying labor, materials and/or services in
connection with the work, (v) jointly to Borrower and such Persons, or (vi) any
combination of the foregoing. Borrower appoints Lender as its attorney-in-fact
to make such payments. This power shall be deemed to be coupled with an
interest, shall be irrevocable, and shall survive an Event of Default under this
Agreement.

(d) Warranty. Each request for Advance shall constitute, without the necessity
of specifically containing a written statement, a representation and warranty by
Borrower that all of the representations and warranties in the Loan Documents
are true and correct in all material respects, no Material Adverse Change, no
Unmatured Event of Default and no Event of Default has occurred and is
continuing.

(e) Funding Indemnification. Each request for an Advance shall be irrevocable
and binding on Borrower. Borrower shall indemnify Lender against any loss or
expense incurred by Lender as a result of any failure of Borrower to fulfill, on
or before the date specified for such Advance, the applicable conditions
precedent to such Advance as set forth in this Agreement.

2.3 Interest Rate Provisions.

(a) Interest Rate and Interest Rate Adjustment Date. Interest shall accrue on
the outstanding principal at the Interest Rate, calculated based on a 360-day
year and paid for the actual number of days elapsed for any whole or partial
month in which interest is being calculated.

(b) LIBOR Unascertainable. Any obligation of Lender to maintain interest based
on the LIBOR Rate shall be suspended and the Interest Rate shall be based on the
Prime Rate upon Lender’s determination, in good faith, that adequate and
reasonable means do not exist for ascertaining the LIBOR Rate or that a
contingency has occurred which materially and adversely affects the London
Interbank Eurodollar Market at which Lender may price loans (which determination
by Lender shall be conclusive and binding on Borrower in the absence of manifest
error). Computation of the Interest Rate based on the Prime Rate shall continue
until Lender determines that the circumstances giving rise to Lender’s
substitution of the Prime Rate for the LIBOR Rate no longer exist, in which
event the Interest Rate shall be the LIBOR Rate commencing with the first day of
the Interest Period next following such determination unless Borrower has
elected to maintain interest at the Prime Rate in connection with the most
recent Advance Request. Lender shall promptly notify Borrower of each such
determination.

 

-29-



--------------------------------------------------------------------------------

(c) Adjustment Due to Calculation Errors. If, at any time, Lender determines
that it has miscalculated the Interest Rate (whether because of a miscalculation
of the LIBOR Rate or otherwise), Lender shall notify Borrower of the necessary
correction. If the corrected Interest Rate represents an increase in the
applicable monthly payment, Borrower shall, within ten (10) days thereafter, pay
to Lender the corrected amount. If the corrected Interest Rate represents an
overpayment by Borrower to Lender and no Event of Default then exists, Lender
shall refund the overpayment to Borrower or, at Lender’s option, credit such
amounts against Borrower’s payment next due hereunder.

(d) Adjustment for Impositions on Loan Payment. All payments made by Borrower
hereunder shall be made free and clear of, and without reduction for, or on
account of, any income, stamp or other taxes, levies, imposts, duties, charges,
fees, deductions or withholdings hereafter imposed, levied, collected, withheld
or assessed by any government or taxing authority (other than taxes on the
overall net income or overall gross receipts of Lender imposed as a result of a
present or former connection between Lender and the jurisdiction of the
government or taxing authority imposing such that this exclusion shall not apply
to a connection arising solely from Lender’s having executed, delivered,
performed its obligations under, received a payment under, or enforced this Loan
Agreement or any other Loan Document). If any such amounts are required to be
withheld from amounts payable to Lender, the amounts payable to Lender under
these Loan Documents shall be increased to the extent necessary to yield to
Lender, after payment of such amounts, interest or any such other amounts
payable at the rates or in the amounts specified herein. If any such amounts are
payable by Borrower, Borrower shall pay all such amounts by their due date and
promptly send Lender a certified copy of an original official receipt showing
payment thereof. If Borrower fails to pay such amounts when due or to deliver
the required receipt to Lender, Borrower shall indemnify Lender for any
incremental taxes, interest or penalties that may become payable by Lender as a
result of any such failure.

(e) Increased Costs of Maintaining Interest. If Lender determines that the
adoption of any law, regulation, rule or guideline (including, without
limitation, any change regarding the imposition or increase in reserve
requirements), whether or not having the force of law, does or will have the
effect of reducing Lender’s rate of return on the Loan or results in an increase
in the cost to Lender in making, funding or maintaining interest on the Loan at
the rate herein provided, then, from time to time, within five (5) business days
after written demand by Lender, Borrower shall pay Lender such additional amount
as will compensate Lender for its reduction or increased costs. Borrower agrees
to indemnify Lender and hold Lender harmless from any loss or expenses (other
than consequential and punitive damages) which Lender may sustain or incur
arising from any interest or fees payable by Lender to lenders of funds obtained
by it in order to maintain the LIBOR Rate.

(f) Default Rate. If the Loan is not paid in full on or before the Maturity Date
(subject to any extension thereto properly exercised by Borrower in accordance
with this Agreement), any other payment due hereunder (including, without
limitation, late charges and fees for legal counsel) is not received by Lender
on or before the date on which such payment originally was due without regard to
any notice or cure periods provided for

 

-30-



--------------------------------------------------------------------------------

herein or in the other Loan Documents or following any other Event of Default
and during the continuance thereof, the interest rate payable on the Loan shall
immediately increased to the Default Rate and interest shall continue to accrue
at the Default Rate until full payment is received or such Event of Default is
cured, as applicable. Interest at the Default Rate also shall accrue on any
judgment obtained by Lender in connection with collection of the Loan or
enforcement of any obligations due under the other Loan Documents until such
judgment amount is paid in full.

(g) Usury Savings Clause. All agreements herein are expressly limited so that in
no contingency or event whatsoever, whether by reason of the disbursement of
Loan proceeds, the acceleration of the maturity of the unpaid principal balance
of the Loan, or otherwise, shall the amount paid or agreed to be paid to the
Lender for the use, forbearance or detention of the money to be advanced under
the Loan exceed the highest lawful rate permissible under any usury laws which
may be applicable to this Loan. If, from any circumstances whatsoever, the
fulfillment of any provision of this Agreement or any of the other Loan
Documents, at the time performance of such provision shall be due, shall involve
transcending the limit of validity prescribed by law which a court of competent
jurisdiction may deem applicable to the Loan, then, ipso facto, the obligation
to be fulfilled shall be reduced to the limit of such validity; and if, from any
circumstance, the Lender shall never receive as interest an amount which would
exceed the highest lawful rate, such amount which would be excessive interest
shall be applied to the reduction of Lender’s portion of the unpaid principal
balance due on the Loan and not to the payment of interest.

2.4 Payments.

(a) Interest Payments. All accrued interest shall be payable on each Payment
Date, commencing with the first such Payment Date to occur after the date
hereof, and shall otherwise be payable on any other date on which such Advance
is prepaid, whether by acceleration or otherwise, and at maturity. Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received prior to 2:00 p.m. (Eastern
Time) at the place of payment. If any payment of principal of or interest on an
Advance shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment. In no event shall Borrower’s
obligation to pay interest be excused, delayed or diminished notwithstanding
that there are insufficient funds in any interest reserve to pay the full amount
of the interest then due.

(b) Principal Payments.

(i) Payment of Net Sales Proceeds. Borrower will cause to be paid to Lender all
payments which may be payable or otherwise received by Borrower upon or pursuant
to (i) the closing of a sale of a Unit, or, (ii) the closing of any other
transaction in which Borrower is required to pay a release price to Lender
pursuant to Section 2.7. If any such amounts are held by any Title Company,
escrow agent, or any other Person, including without limitation, any purchaser
or

 

-31-



--------------------------------------------------------------------------------

optionee, Borrower will direct such Title Company, escrow agent or other Person
to pay all such amounts directly to Lender, and to take all other action
required by Lender to cause such amounts to be paid directly to Lender from such
Title Company, escrow agent or other Person. If Borrower collects or receives
any such amounts in violation of this Section, Borrower will forthwith, upon
receipt, transmit and deliver to Lender, in the form received, all cash, checks,
drafts, chattel paper, and other instruments or writings for the payment of
money (endorsed without recourse, where required, so that such items may be
collected by Lender). Any such items which may be so received by Borrower shall
be delivered by Borrower to Lender within three (3) Business Days of receipt
and, pending such delivery, shall not be commingled with any other of Borrower’s
funds or property, but will be held separate and apart from Borrower’s own funds
or property and in express trust for Lender.

(ii) Remargining Principal Payments. Notwithstanding anything to the contrary
set forth elsewhere in any Loan Document, at no time shall the aggregate
Outstanding Loan Borrowings exceed the Available Loan Commitment. If, at any
time, the aggregate Outstanding Loan Borrowings exceed the Available Loan
Commitment, (including, without limitation, by reason of Commitment Amount
reductions, changes in Appraised Values, exclusion of Eligible Collateral,
adjustments to the Borrowing Base or Collateral Value, or otherwise), Borrower
shall be obligated to make a payment to Lender in an amount equal to that amount
by which the Outstanding Loan Borrowings exceed the Available Loan Commitment (a
“Remargining Payment”). Any such Remargining Payment will be due no later than
2:00 p.m. (Eastern Time) on the fifth (5th) day after the day upon which Lender
notifies Borrower (which notice may be given telephonically, by facsimile or in
writing to the chief financial officer, corporate controller, or treasurer of
Borrower) that such Remargining Payment is required.

(iii) Other Principal Payments. Any other principal payments which may become
due and owing pursuant to this Agreement or any other Loan Document shall be
paid as and when due pursuant to the terms and conditions of this Agreement or
such other Loan Document.

(c) Payment at Maturity. All accrued and unpaid interest, together with all
other sums owed to the Lender pursuant to any of the Loan Documents, including
without limitation, any outstanding principal amounts, fees, costs and other
charges, shall be paid in full on the Maturity Date.

(d) Prepayments. In addition to any principal payments required pursuant to this
Section 2.3(d) and (e), Borrower may from time to time pay, without penalty or
premium, all or any portion of outstanding principal balance of the Loan upon
three (3) Business Days’ prior written notice to Lender; provided, however, such
prepayment shall be in a minimum amount of $1,000,000.00; and Borrower shall be
required to pay to Lender (i) all accrued and unpaid interest on the principal
so prepaid, (ii) pay any and all funding indemnification amounts required by
Section 2.3(d) and (e); and (iii) on demand, reimburse Lender for, and hold
Lender harmless from, all losses and expenses actually

 

-32-



--------------------------------------------------------------------------------

incurred by Lender as a result of such prepayment, including, any losses and
expenses actually arising from the liquidation or redeployment of deposits
acquired to fund or maintain the principal amount prepaid.

(e) Making Payments. Borrower will make each payment hereunder and under the
Note, whether on account of principal, interest, fees or otherwise, not later
than 2:00 p.m. (Eastern Time) addressed to: Attention: Commercial Loan Payment
Center, P.O. Box 7405021, Atlanta, GA 30374-0502, unless otherwise directed in
writing, on the day when due. Payments received after the required time on a
Business Day will be deemed to have been received on the next succeeding
Business Day and will bear interest accordingly. All payments shall be made,
without setoff, deduction, or counterclaim, in immediately available funds to
Lender.

(f) Late Charges. If any payment required under this Agreement or any other Loan
Document is not paid within ten (10) days after such payment is due, then, at
the option of Lender, and in addition to the remedies conferred upon Lender
pursuant to this Agreement and the other Loan Documents (including, without
limitation, the right to charge the Default Rate), a late charge of five percent
(5%) of the amount of the regularly scheduled payment or $25.00, whichever is
greater, to compensate Lender for administrative expenses and other costs
related to such delinquent payment. This late charge may be assessed without
notice, shall be immediately due and payable and shall be in addition to all
other rights and remedies available to Lender.

(g) Application of Payments. All payments received by Lender pursuant to this
Section 2.4 will be applied to interest, principal and Other Amounts in such
order and priority as Lender may determine from time to time subject to the
terms and conditions set forth in this Agreement and, with respect to the
application of such payments to the Obligations due Lender pursuant to this
Agreement, in accordance with the Pro Rata Share of each Lender.

(h) Business Days. Whenever any payment hereunder or with respect to the Loan is
due on a day other than a Business Day, such payment will be made on the next
succeeding Business Day, and such extension of time will in such case be
included in the computation of interest or fees, as the case may be.

(i) Payment of Interest and Other Amounts by Advance. Borrower hereby authorizes
the Lender to utilize Advances to pay interest accrued on any Note, and to pay
taxes, insurance premiums and other Protective Advances, notwithstanding that
Borrower may not have requested a disbursement of such amount. Lender, to the
extent it has received sufficient funds from the Lender, may make such
disbursements notwithstanding the existence of any Unmatured Default or a Event
of Default. Such disbursements shall be added to the outstanding principal
balance of the Loan. The authorization hereby granted shall be irrevocable and
no further direction or authorization from Borrower shall be necessary for the
Lender to make such disbursements. However, the provisions of this
Section 2.4(i) shall not prevent Borrower from paying or otherwise release
Borrower from its obligation to pay, any amounts due pursuant to this Loan
Agreement or any other Loan Document from its own funds.

 

-33-



--------------------------------------------------------------------------------

2.5 Fees and Costs.

(a) Fees. On the Closing Date (and as a condition of closing of the Loan), and
on each Facility Anniversary Date thereafter, Borrower agrees to pay Lender a
facility fee equal to 0.35% of the Commitment Amount then in effect. As
additional consideration for the Commitment, Borrower agrees to pay to Lender
any other fees which may be due under this Agreement or any other Loan Document,
including without limitation those fees identified in any separate agreement by
and between Lender and Borrower. All such fees being deemed earned in full on
the date or dates such fees are due and payable and non-refundable to Borrowers,
regardless of any subsequent reduction in the Commitment Amount, any prepayment
of the Loan, any termination of the Commitment or otherwise.

(b) Costs and Expenses - Generally. Borrower agrees to pay on demand all
reasonable costs, expenses, and fees of Lender arising in connection with
(i) this Agreement, the other Loan Documents and the Loan (including, without
limitation, reasonable fees and expenses for outside attorneys, consultants,
inspectors and other professional advisers, paralegals, document clerks and
specialists, and costs and expenses of market studies, absorption studies,
appraisals, appraisal review, title review, title insurance, surveys,
environmental assessments, environmental testing, environmental cleanup, other
inspection, processing, title, filing, and recording costs, expenses, fees and
Protective Advances); (ii) the negotiation, execution, delivery, administration
and modification of this Agreement and the other Loan Documents;
(iii) inspecting the Collateral; and (iv) as otherwise provided herein or in the
other Loan Documents.

(c) Costs and Expenses - After Default. In addition, after the occurrence and
during the continuation of an Event of Default or an Unmatured Event of Default,
Borrower agrees to pay on demand, all costs, expenses, and fees of Lender
arising in connection with (i) this Agreement, the other Loan Documents and the
Loan (including, without limitation, fees and reasonable expenses for outside
attorneys, consultants, inspectors and other professional advisors, paralegals,
documents clerks and specialists, and costs and expenses of market studies,
absorption studies, appraisals, appraisal review, title review, title insurance,
surveys, environmental assessments, environmental testing, environmental
clean-up, other inspection, processing, title, filing and recording costs,
expenses, fees and Protective Advances); (ii) the enforcement of this Agreement
and the other Loan Documents and exercise of the rights and remedies of the
Lender; (iii) the defense of the legality, validity, binding nature, and
enforceability of this Agreement and the other Loan Documents and the perfection
and priority of the Liens and Encumbrances granted in the other Loan Documents;
(iv) gaining possession of, holding, repairing, maintaining, preserving, and
protecting any Collateral; (v) selling or otherwise disposing of the Collateral;
(vi) as otherwise related to this Agreement, the Loan Documents, such
Collateral, or the rights and remedies of the Lender with respect thereto; and
(vii) preparing for the foregoing, whether or not any legal proceeding is
brought or other action is taken. Such costs, expenses, and fees will include,
without limitation, all such costs, expenses, and fees incurred in connection
with any court proceedings (whether at the trial or appellate level).

 

-34-



--------------------------------------------------------------------------------

(d) Failure to Pay. If any costs, expenses and fees or any other costs, expenses
and fees from time to time due under the Loan Documents are not paid upon demand
by Lender, Borrower agrees to pay interest on such costs, expenses, and fees at
the Interest Rate from the date incurred until five (5) days after such demand
and at the Default Rate thereafter until such amounts are paid in full. In
addition, if such costs, expenses and fees are not paid within such five (5) day
period, Lender may cause Advances to be made to pay such costs, expenses and
fees, whether or not such Advance has been requested and whether or not the
conditions precedent to an Advance have been satisfied.

2.6 Security. Payment of the Loan, all indebtedness and liabilities of Borrower
to Lender and the performance of all Obligations, whether due or to become due,
shall be secured by the Collateral, the Security Documents, and such other and
further assignments and security interests as may be required or granted
pursuant to the terms of the Loan Documents.

2.7 Releases of Collateral.

(a) Releases of Units and Lots. Borrower may request releases of Lots and Units
from the lien and encumbrance of the applicable Deed of Trust from time to time;
provided, however, Lender has no obligation to release any Collateral unless
each of the following conditions precedent is satisfied:

(i) Generally. With respect to all releases:

(A) Notification to Lender. Borrower or the closing agent handling the sale
shall have notified Lender in writing of the requested release.

(B) Release Price. Borrower shall have paid at or prior to closing, the greater
of the Maximum Allowed Advance with respect to such Lot or Unit requested to be
released or the Net Sales Proceeds to be received by Borrower in connection with
such sale or transfer.

(C) No Default; Material Adverse Change. No Event of Default, Unmatured Event of
Default nor any Material Adverse Change shall have occurred and be continuing.

(D) Remargining Payments. Lender shall have determined that, after giving effect
to such release, no Remargining Payment would be required to be paid pursuant to
Section 2.4(b)(ii).

(E) Endorsements. Borrower shall provide Lender with such endorsements to the
Title Policy as Lender may reasonably request in connection with such release.

(F) Escrow Arrangements. Each release shall be made by Lender by delivery of the
release documents to a title company or other escrow agent satisfactory to
Lender on such conditions as shall assure Lender that all conditions precedent
to such release have been fully satisfied and the applicable transaction will be
completed.

 

-35-



--------------------------------------------------------------------------------

(G) Payment of Costs and Expenses. Borrower shall have paid to Lender at closing
and directly from escrow, an amount equal to all costs and expenses incurred by
Lender in connection with such release.

(H) Legal Parcel. The Lot (or group of Lots) to be released constitute a legally
subdivided interest in real property, and the release of such Lot will not
impair access to the remaining Collateral or otherwise violate any requirements
of any document of record covering the Approved Subdivision or any applicable
law regarding subdivisions, parcel maps, lots or parcels and/or the sale of real
property.

(ii) Releases of Units. In addition to the requirements of Section 2.7(a)(i),
Unit releases shall satisfy the following:

(A) Releases in the Ordinary Course of Business. With respect to any release of
Units, the requested release shall be for the purpose of sale in the ordinary
course of Borrower’s business pursuant to a Purchase Contract;

(B) Payment of Release Price. Borrower shall have paid to Lender the greater of
(i) the Net Sales Proceeds for such Units, or (ii) the mandatory release price
established for such Unit upon the Lender’s approval of the Approved
Subdivision, which release amount shall in no event be less than the Maximum
Allowed Advance for such Unit; and

(C) Restrictions on Release of Model Units. In addition to the conditions set
forth in this Section 2.8, Any release of a Model Unit is subject to
Section 6.3(i).

(iii) Releases for Dedications and Similar Purposes. Upon written request of
Borrower and so long as clauses A, C, D, and G of Section 2.7(a)(i) have been
satisfied Lender may consent to the release of such portions of the Collateral
as Borrower (A) is required to convey to a Governmental Authority or a bona fide
public utility in connection with the development of an Approved Subdivision
(such as roads, drainage easements, and utility easements) and for which
Borrower receives no monetary compensation; or (B) proposes to convey to a
homeowners’ association or similar Person in connection with the development of
an Approved Subdivision (such as common areas) and for which Borrower receives
no monetary compensation. Releases that satisfy the requirements of this Section
do not require the payment of any release price; provided, however, such
releases shall be made by Lender by delivery of the release documents to a title
company or other escrow agent reasonably satisfactory to Lender on such
conditions as shall assure Lender that all conditions precedent to such release
have been satisfied and that the applicable transaction will be completed and
Borrower shall provide Lender with such endorsements to the Title Policy as
Lender may reasonably request in connection with each such release.

 

-36-



--------------------------------------------------------------------------------

(iv) Other Releases. Collateral not eligible to be released pursuant to
Section 2.7(a) or no longer Eligible Collateral pursuant to Article 3 of the
Agreement will be released only with the prior written consent of Lender upon no
less than thirty (30) days written request to Lender, and only upon such terms
and conditions acceptable to Lender, including without limitation, no Unmatured
Event of Default, Event of Default or Material Adverse Change has occurred and
is continuing. Notwithstanding anything to the contrary set forth elsewhere
herein, Lender shall have no obligation to consider or approve any request for
the release of Collateral if the requested release does not satisfy the
applicable release requirements set forth in Section 2.7(a).

(v) Adjustment to Borrowing Base Upon Release. Any Collateral released shall no
longer be Eligible Collateral and the Collateral Value of Eligible Collateral
shall be immediately and automatically adjusted to reflect such release.

2.8 Condominium Provisions. The Loan shall be subject to the following
additional terms relating to the condominium nature of any Approved Subdivision:

(a) Lender’s security for the Loan shall extend to and include all of Borrower’s
right, title, and interest in and to any and all Units, common elements,
development rights, and special declarant rights created pursuant to any
condominium declaration or plan recorded against the applicable Approved
Subdivision in accordance with applicable law.

(b) Borrower shall not record any condominium declaration, plat, plan, or survey
on applicable Approved Subdivision or make any amendment thereto or file, amend,
or adopt any articles of incorporation, bylaws, or rules and regulations for any
condominium owner’s association for the Approved Subdivision without Lender’s
prior written consent, which shall not be unreasonably withheld, conditioned or
delayed. To the extent such documentation includes portions of the Approved
Subdivision not included in phases currently under development with residential
Units, Borrower shall (i) ensure that the documentation allows the property that
is to be developed in subsequent phases to be withdrawn from the condominium
project in separately conveyable parcels should declarant or its successors
elect not to proceed with development of such phases and (ii) reserve such
easements and other rights as may be necessary for the development of the
withdrawn parcel.

(c) Borrower shall make such representations, warranties, appointments and
agreements with regard to the condominium that Borrower anticipates creating in
connection with the Approved Subdivision as are set forth in the applicable Deed
of Trust and all other applicable Loan Documents.

 

-37-



--------------------------------------------------------------------------------

(d) Prior to completion of construction or, in the case of a project comprised
of more than one building or phase, prior to completion of construction of the
first building to be developed on the Approved Subdivision, Borrower shall
provide Lender with condominium documentation for the Approved Subdivision
satisfactory to Lender, in its reasonable discretion, including the condominium
declaration for the Approved Subdivision and the related plat or survey, the
articles of incorporation, bylaws, or rules and regulations for the condominium
owner’s association for the Approved Subdivision, a proposed budget for the
condominium association, and evidence of all required approvals of the same and
all opinion letters submitted by Borrower in connection therewith, together with
evidence reasonably satisfactory to Lender of the availability of financing for
the purchase of individual Units on the Approved Subdivision, and shall make all
necessary amendments thereto in a form reasonably satisfactory to Lender prior
to the completion of any subsequent phases of the development of the Approved
Subdivision.

2.9 [Intentionally Omitted]

2.10 Facility LCs.

(a) Issuance. Lender hereby agrees, on the terms and conditions set forth in
this Agreement, to issue standby letters of credit (each, a “Facility LC”) and
to renew, extend, increase, decrease or otherwise modify each Facility LC
(“Modify,” and each such action a “Modification”), from time to time from and
including the date of this Agreement and prior to the Term Out Date upon the
request of Borrower; provided that immediately after each such Facility LC is
issued or Modified, (i) the. Sum of all outstanding LC Obligations shall not
exceed the Facility LC Sublimit and (ii) the Outstanding Loan Borrowings shall
not exceed the Available Commitment. No Facility LC shall have an expiry date
later than the earlier of (x) the fourteenth (14th) Business Day prior to the
Maturity Date and (y) one (1) year after its issuance; provided that any
Facility LC may provide for renewal for additional one (1) year periods so long
as in no event shall the expiry extend beyond the date specified in clause
(x) of this Section or if such expiry is extended beyond such date Borrower
shall have provided Lender with readily available funds to secure such Facility
LC at the time of issuance. Each Facility LC shall be issued in connection with
obligations incurred by Borrower in the ordinary course of the Borrower’s
business with respect to the acquisition and development of the Subdivisions.

(b) Notice. Borrower shall give Lender notice prior to 2:00 p.m. Eastern Time)
at least five (5) Business Days prior to the proposed date of issuance or
Modification of each Facility LC, specifying the beneficiary, the proposed date
of issuance (or Modification) and the expiry date of such Facility LC, and
describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby. The issuance or Modification of
any Facility LC shall, in addition to the conditions precedent set forth in
Article 4, be subject to the conditions precedent that such Facility LC shall be
satisfactory to Lender and that Borrower shall have (i) specified in writing to
Lender the nature and purpose of the proposed Facility LC and (ii) executed and
delivered such application agreement and/or such other instruments and
agreements

 

-38-



--------------------------------------------------------------------------------

relating to such Facility LC as Lender shall have reasonably requested (each, a
“Facility LC Application”). In the event of any conflict between the terms of
this Agreement and the terms of any Facility LC Application, the terms of this
Agreement shall control.

(c) LC Fees. Borrower shall pay to Lender, with respect to each standby Facility
LC, a letter of credit fee at a per annum rate of one and a quarter percent
(1.25%) on the average daily undrawn stated amount under such standby Facility
LC, such fee to be payable in arrears on the first day of each January, April,
July and October (each such fee described in this sentence an “LC Fee”).
Borrower shall pay to Lender any documentary and processing charges in
connection with the issuance or Modification of and draws under Facility LCs in
accordance with Lender’s standard schedule for such charges as in effect from
time to time.

(d) Administration. Upon receipt from the beneficiary of any Facility LC of any
demand for payment under such Facility LC, Lender shall notify Borrower as to
the amount to be paid by Lender as a result of such demand and the proposed
payment date (the “LC Payment Date”). The responsibility of Lender to Borrower
shall be only to determine that the documents (including each demand for
payment) delivered under each Facility LC in connection with such presentment
shall be in conformity in all material respects with such Facility LC.

(e) Reimbursement by Borrower. Borrower shall be irrevocably and unconditionally
obligated to reimburse Bank on or before the applicable LC Payment Date for any
amounts to be paid by Bank upon any drawing under any Facility LC, without
presentment, demand, protest or other formalities of any kind; provided that
Borrower shall not be precluded from asserting any claim for direct (but not
consequential) damages suffered by Borrower to the extent, but only to the
extent, caused by (i) the willful misconduct or gross negligence of Bank in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC or (ii) Bank’s failure to pay under
any Facility LC issued by it after the presentation to it of a request strictly
complying with the terms and conditions of such Facility LC. All such amounts
paid by Bank and remaining unpaid by Borrower shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to (x) the applicable
Interest Rate for such day if such day falls on or before the applicable LC
Payment Date or (y) the sum of 3% plus the applicable Interest Rate for such day
if such day falls after such LC Payment Date.

(f) Obligations Absolute. Borrower’s obligations under this Section 2.11 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment which Borrower may have or
have had against Bank or any beneficiary of a Facility LC. Borrower further
agrees with Bank that Bank shall not be responsible for, and the Borrower’s
Reimbursement Obligation in respect of any Facility LC shall not be affected by,
among other things, the validity or genuineness’ of documents or of any
endorsements thereon, even if such documents should in fact prove to be in any
or all respects invalid, fraudulent or forged, or any dispute between or among
Borrower, any of its Affiliates, the beneficiary of any Facility LC or any
financing institution or other party to whom any Facility LC may be transferred
or any claims or

 

-39-



--------------------------------------------------------------------------------

defenses whatsoever of Borrower or of any of its Affiliates against the
beneficiary of any Facility LC or any such transferee. Bank shall not be liable
for any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Facility LC. Borrower agrees that any action taken or omitted by under or in
connection with each Facility LC and the related drafts and documents, if done
without gross negligence or willful misconduct, shall be binding upon Borrower
and shall not put Bank under any liability to Borrower. Nothing in this
Section 2.10(f) is intended to limit the right of Borrower to make a claim
against for damages as contemplated by the proviso to the first sentence of
Section 2.10(e).

(g) Actions of Lender. Lender shall be entitled to rely, and shall be fully
protected in relying, upon any Facility LC, draft, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
teletype message, statement, order or other document believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by Lender.

(h) Indemnification. Borrower hereby agrees to indemnify and hold harmless
Lender, and its directors, officers, agents and employees from and against any
and all claims and damages, losses, liabilities, costs or expenses which Lender
may incur (or which may be claimed against Lender by any Person whatsoever) by
reason of or in connection with the issuance, execution and delivery or transfer
of or payment or failure to pay under any Facility LC or any actual or proposed
use of any Facility LC, including, without limitation, any claims, damages,
losses, liabilities, costs or expenses which Lender may incur by reason of or on
account of Lender issuing any Facility LC which specifies that the term
“Beneficiary” included therein includes any successor by operation of law of the
named Beneficiary, but which Facility LC does not require that any drawing by
any such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to Lender, evidencing the appointment of such successor
Beneficiary; provided, that Borrower shall not be required to indemnify Lender
for any claims, damages, losses, liabilities, costs or expenses to the extent,
but only to the extent, caused by (x) the willful misconduct or gross negligence
of Lender in determining whether a request presented under any Facility LC
complied with the terms of such Facility LC or (y) Lender’s failure to pay under
any Facility LC after the presentation to it of a request strictly complying
with the terms and conditions of such Facility LC. Nothing in this
Section 2.10(h) (i) is intended to limit the obligations of Borrower under any
other provision of this Agreement or (ii) is intended to limit the rights of
Borrower to make claims as described in the proviso in the first sentence of
Section 2.10(e).

(i) Facility LC Collateral Account. Borrower agrees that it will, upon the
request of Lender after the breach of Borrower’s obligations under this
Section 2.10, after the expiration of all applicable notice and cure periods,
the occurrence of an Event of Default or if otherwise required by this Agreement
and until the final expiration date of any Facility LC and thereafter as long as
any amount is payable to Lender in respect of any Facility LC, maintain a
special collateral account pursuant to arrangements satisfactory to Lender (the
“Facility LC Collateral Account”) at

 

-40-



--------------------------------------------------------------------------------

Lender’s office at the address specified in Section 2.4, in the name of Borrower
but under the sole dominion and control of Lender, and in which Borrower shall
have no interest. Borrower hereby pledges, assigns and grants to Lender a
security interest in all of Borrower’s right, title and interest in and to all
funds which may from time to time be on deposit in the Facility LC Collateral
Account to secure the prompt and complete payment and performance of the
Obligations. Lender will invest any funds on deposit from time to time in the
Facility LC Collateral Account in certificates of deposit of Lender One having a
maturity not exceeding thirty (30) days. Nothing in this Section 2.10(i) shall
either obligate Lender to require Borrower to deposit any funds in the Facility
LC Collateral Account or limit the right of Lender to release any funds held in
the Facility LC Collateral Account.

ARTICLE 3

BORROWING BASE

3.1 Determination of Eligible Collateral/Borrowing Base. Eligible Collateral in
the Borrowing Base will be determined by Lender from time to time as set forth
in this Article 3. The Borrowing Base will consist of the Collateral Values of
the Eligible Collateral in the Borrowing Base as determined from time to time in
accordance with this Agreement and subject to the limitations set forth in this
Article 3.

3.2 Lot Term Limits.

(a) Pre-Development Land. Pre-Development Land in each Approved Subdivision may
be included in the Borrowing Base as Eligible Collateral for a period of not
more than twelve (12) Calendar Months after the applicable Approved Subdivision
Closing Date, subject to the Maximum Allowed Advance limitations for the
aggregate amount of the Commitment Amount applicable to the Pre-Development Land
for such Approved Subdivision.

(b) Land Under Development. Land Under Development in each Approved Subdivision
may be included in the Borrowing Base as Eligible Collateral for a period of not
more than: (A) with respect to any Attached Lots or High Density Lots within an
Approved Subdivision (Subject to Lender’s right to adjust such High Density Lot
eligibility term, either by increasing or decreasing same, in connection with
Lender’s approval of the applicable Subdivision as an Approved Subdivision),
twenty-four (24) Calendar Months after the first applicable Lot Eligibility Date
for such Attached Lots or High Density Lots, or (B) with respect to Detached
Lots, thirty (30) Calendar Months after the first applicable Lot Eligibility
Date for such Land Under Development, subject to the Maximum Allowed Advance
limitations for the aggregate amount of the Commitment Amount applicable to the
Land Under Development for such Approved Subdivision. The foregoing eligibility
periods for Land Under Development may be extended for an additional six
(6) Calendar Months upon written notice to the Lender no earlier than 90 days
and no later than thirty (30) days prior to the expiration of such original time
period and provided no Material Adverse Change, no Unmatured Event of Default
nor any Event of Default has occurred and is continuing.

 

-41-



--------------------------------------------------------------------------------

(c) A&D Completed Lots. A&D Completed Lots in each Approved Subdivision may be
included in the Borrowing Base as Eligible Collateral for a period of not more
than eighteen (18) Calendar Months after the first applicable Lot Eligibility
Date for such A&D Completed Lots, subject to the Maximum Allowed Advance
limitations for the aggregate amount of the Commitment Amount applicable to the
A&D Completed Lots for such Approved Subdivision.

(d) Expiration of Lot Term. Any Land (and any Lots therein), including without
limitation, any Pre-Development Land, Land Under Development or any A&D
Completed Lots, that have been included as Eligible Collateral for the maximum
term determined in accordance with the provisions of this Section 3.2 will no
longer be considered Eligible Collateral upon expiration of such term and shall
be excluded from any determination of the Collateral Value of the Borrowing
Base. Notwithstanding that such Land (and any Lots therein) is no longer
Eligible Collateral, such Land (together with any Lots therein and any
Improvements thereon) will nevertheless remain part of the Collateral until
released as permitted by this Agreement.

3.3 Other Limitation of Lot Eligibility.

(a) Land Under Development Commencement Date. Borrower shall commence
development of any Land Under Development within nine (9) Calendar Months of the
first Lot Eligibility Date with respect to such Land Under Development and
shall, thereafter, prosecute such development in good faith and due diligence
until completion thereof. In the event Borrower fails to commence such
development within that nine (9) Calendar Month Period, or otherwise fails to
continue with such development at all times thereafter, such Land Under
Development shall be excluded from Eligible Collateral. Notwithstanding such
ineligibility, however, such ineligible Land Under Development may later qualify
as Eligible Collateral as A&D Completed Lots and/or as Units, subject to the
terms, conditions and limitations with respect thereto as set forth in this
Agreement.

(b) Aggregate Lot Concentration Limitation. Commencing as of the 271st day
following the Effective Date and continuing at all time thereafter, in no event
shall the aggregate Collateral Value with respect to all Pre-Development Land,
Land Under Development and A&D Finished Lots exceed 40% of the aggregate
Collateral Value with respect to all Eligible Collateral within the Borrowing
Base. Further, with respect to each Project, at no time shall the aggregate
amount of the Project Costs for all Land Under Development for that Project
exceed $30,000,000 unless consented to by Lender in writing as an additional
condition precedent to the addition of such Project as an Approved Subdivision
under the Borrowing Base.

(c) High End Lot Concentration Limitation. Commencing as of the 271st day
following the Effective Date and continuing at all time thereafter, in no event
shall the aggregate Collateral Value with respect to all High End Lots exceed
25% of the aggregate Collateral Value with respect to all Eligible Collateral
within the Borrowing Base.

 

-42-



--------------------------------------------------------------------------------

(d) Attached Lots and High Density Lot Concentration Limitation. Commencing as
of the 271st day following the Effective Date and continuing at all time
thereafter, in no event shall the aggregate Collateral Value with respect to all
Attached Lots and High Density Lots exceed 30% of the aggregate Collateral Value
with respect to all Eligible Collateral within the Borrowing Base.

(e) Lots to Be Excluded From Eligible Collateral. In the event the limitations
set forth in this Section 3.3 have been exceeded, the last applicable Lots added
to the Borrowing Base will be the first excluded as Eligible Collateral until
such time as such limitations are no longer exceeded. The limitations set forth
in this Section 3.3 shall be tested on a monthly basis by Lender and as a
condition precedent to the approval of any Subdivision as an Approved
Subdivision.

3.4 Transfer of Lots for Unit Construction. Borrower may transfer a Lot for Unit
construction upon inclusion of the Lot in the Unit Cost component of a Borrowing
Base Report, identifying the specific Lot that is being converted, with such
converted Lot thereafter to be classified as a Model Unit, Spec Unit, or a
Presold Unit as appropriate and to be subject to the provisions of this
Agreement relating to Units; provided, however, that before any Lot is included
in Eligible Collateral as a Unit, the conditions precedent set forth in
Section 4.4 must have been satisfied with respect to such Lot, including,
without limitation, the provisions of Section 4.4(n) imposing the requirement
that the Unit Construction Threshold must be met. Effective upon such a transfer
of the classification of a Lot to a Unit, the Lot’s Collateral Value is
automatically replaced on the Borrowing Base Report by the Unit Collateral Value
with respect to such Lot.

3.5 Unit Term Limits; Reclassification of Units.

(a) Presold Units. Each Presold Unit may be included in Eligible Collateral for
not more than twelve (12) Calendar Months from the Unit Eligibility Date for
such Unit. A Presold Unit no longer subject to a Purchase Contract will be
deemed to be a Spec Unit as of the date the Unit is no longer subject to a
Purchase Contract; subject, however, to the provisions of Section 3.5(e). A Unit
will not be considered to be a Presold Unit unless and until a final public
report (if a public report is required by applicable Requirements) has been
obtained by Borrower and delivered to the purchaser of such Unit and all
cancellation periods in favor of such purchaser with respect to such public
report have expired.

(b) Spec Units. Each Spec Unit may be included in Eligible Collateral for not
more than twelve (12) Calendar Months from the original Unit Eligibility Date
for such Unit.

(c) Model Units. Each Model Unit that is a Detached Unit may be included in
Eligible Collateral for a period of not more than thirty- six (36) Calendar
Months from the original Unit Eligibility Date for such Unit as determined by
Lender in connection with any approval of the applicable Subdivision as an
Approved Subdivision. Each Model Unit that is an Attached Unit may be included
in Eligible Collateral for a period of not more than twenty-four (24) Calendar
Months from the original Unit Eligibility Date

 

-43-



--------------------------------------------------------------------------------

for such Unit as determined by Lender in connection with any approval of the
applicable Subdivision as an Approved Subdivision. After the expiration of such
approved period, the Model Units will not be considered Eligible Collateral but
shall continue to be included as Collateral unless and until reclassified as
Presold Units and sold and released pursuant to Section 2.7.

(d) Conversion of Presold Units. If a Presold Unit is reclassified as a Spec
Unit, such Spec Unit may be included in Eligible Collateral for not more than
twelve (12) Calendar Months from the Unit’s original Unit Eligibility Date as a
Unit and, on reclassification, such Spec Unit will be subject to a
Reclassification Adjustment; provided, however, that no such Spec Unit will be
entitled to be included in Eligible Collateral if the effect of inclusion would
be to cause the limitations of Section 3.6 to be exceeded.

(e) Conversion of Spec Units. If a Spec Unit is reclassified as a Presold Unit
(by reason of the execution and delivery of a Purchase Contract), such Unit may
be included in Eligible Collateral as a Presold Unit for not more than twelve
(12) Calendar Months from the original Unit Eligibility Date of such Unit and,
on reclassification, such Presold Unit will be subject to a Reclassification
Adjustment.

(f) Classification and Reclassification of Units; Adjustment of Borrowing Base.
Lender may classify or reclassify Units as to type from time to time, or change
Borrower’s proposed classification of any and all Units, provided that such
reclassification shall be based upon the definitions of Spec Units, Presold
Units and Model Units set forth herein and each such reclassified Unit shall
meet the requirements set forth herein for that type of Unit. Effective as of
the date that a Unit is reclassified as to type, such reclassification will give
rise to a Reclassification Adjustment.

(g) Expiration of Unit Term. In no event may any Unit be included as Eligible
Collateral beyond the applicable Unit term as set forth in this Section 3.5.
Units that are sold, that have been included as Eligible Collateral for the
maximum term determined in accordance with the provisions of this Section 3.5 or
that are otherwise not eligible to be Eligible Collateral pursuant to any
provision of this Agreement will no longer be Eligible Collateral upon sale and
release in compliance with the provisions of this Agreement, upon expiration of
such term, or upon such Units becoming ineligible, as the case may be. However,
a Unit that is no longer Eligible Collateral because of expiration of the term
during which such Unit was entitled to be Eligible Collateral or because of its
becoming ineligible pursuant to any provision of this Agreement will
nevertheless remain part of the Collateral until released as permitted by this
Agreement.

3.6 Other Limitations on Unit Eligibility.

(a) Concentration Limitation on Spec and Model Units. Commencing as of the 271st
day following the Effective Date and continuing at all time thereafter, in no
event shall the aggregate Collateral Value with respect to all Spec Units and
Model Units included in Eligible Collateral exceed 30% of the aggregate
Collateral Value with respect to all Eligible Collateral within the Borrowing
Base.

 

-44-



--------------------------------------------------------------------------------

(b) Concentration Limitation on High-End Units. Commencing as of the 271st day
following the Effective Date and continuing at all time thereafter, in no event
shall the aggregate Collateral Value with respect to all High End Units included
in Eligible Collateral exceed 25% of the aggregate Collateral Value with respect
to all Eligible Collateral within the Borrowing Base.

(c) Concentration Limitation on Attached Units and High Density Units.
Commencing as of the 271st day following the Effective Date and continuing at
all time thereafter, in no event shall the aggregate Collateral Value with
respect to all Attached Units and High Density Units included in Eligible
Collateral exceed 30% of the aggregate Collateral Value with respect to all
Eligible Collateral within the Borrowing Base.

(d) Limitation on Number of Spec Units and Model Units. At no time shall the
aggregate number of Spec Units and Model Units exceed thirty (30) Units with
respect to any Approved Subdivision.

(e) Units to be Excluded From Eligible Collateral. In the event any of the
limitations set forth in this Section 3.6 have been exceeded, the last
applicable Units added to the Borrowing Base will be the first to be excluded as
Eligible Collateral until such time as such limitations are no longer exceeded.
The limitations set forth in this Section 3.6 shall be tested on a monthly basis
by Lender and as a condition precedent to the approval of any Subdivision as an
Approved Subdivision.

3.7 Events Affecting Units and Lots; Exclusions from Eligible Collateral.

(a) If (i) any Unit or Lot included in Eligible Collateral is materially
damaged, destroyed, or becomes subject to any condemnation proceeding,
(ii) Borrower violates any provisions of, or breaches any representations and
warranties in, the Loan Documents (including, without limitation, any
Environmental Agreement) with respect to such Lot or Unit or (iii) Lender makes
or is entitled to make any claim under any title insurance policy with respect
to such Lot or Unit, such item, at Lender’s sole option, may be declared by
Lender to no longer be Eligible Collateral or Lender may adjust its Collateral
Value.

(b) If any such item does not continue to meet all the requirements applicable
to Eligible Collateral, such item will no longer constitute Eligible Collateral.
Any determination by Lender as to whether Units or Lots constitute Eligible
Collateral will be final, conclusive, binding and effective immediately.

3.8 Other Limitations on Borrowing Base.

(a) General Limitations. The portion of any A&D Lot Development Budget and Unit
Budget attributable to “soft costs” and “hard costs” line items will be limited
to the lesser of (i) the actual costs, expenses, and fees incurred by Borrower;
and (ii) the amounts allocated for such costs, expenses, and fees in the line
items in the A&D Lot Development Budget or each Subdivision’s Unit Budgets.
Lender may make adjustments in the A&D Lot Development Budgets and Unit Budgets
to reflect the foregoing limitations.

 

-45-



--------------------------------------------------------------------------------

(b) Overall Term Limitation on Eligible Collateral. Unless otherwise approved by
Lender, in no event shall any Eligible Collateral remain in the Borrowing Base
beyond thirty-six (36) Calendar Months from the date such Collateral was first
included in the Borrowing Base as Eligible Collateral.

(c) Required Absorption Limitation. In the event the sale of Units within an
Approved Subdivision do not equal or exceed at least 60% of the Appraised
Absorption rate for such Approved Subdivision, Lender may in its sole
discretion, adjust the Collateral Value of the Units within that Approved
Subdivision.

3.9 Other Events Affecting Collateral Value; Exclusions from Eligible
Collateral.

(a) Damage to Collateral. If (i) any Eligible Collateral is materially damaged,
destroyed, or becomes subject to any condemnation proceeding, (ii) Borrower
violates any provisions of, or breaches any representations and warranties in,
the Loan Documents (including, without limitation, any Environmental Agreement)
with respect to such Lot, or (iii) Lender makes or is entitled to make any claim
under any title insurance policy with respect to such Lot, Lender may reduce the
Collateral Value of such Eligible Collateral or exclude such Land from Eligible
Collateral. Any such determination by Lender will be final, conclusive, binding
and effective immediately.

(b) Failure of Conditions Precedent. If any Collateral does not continue to meet
all the requirements applicable to Eligible Collateral, including without
limitation, satisfaction of the conditions precedent set forth in Article 4,
such Collateral will no longer constitute Eligible Collateral. Any such
determination by Lender will be final, conclusive, binding and effective
immediately.

3.10 Effect of Borrowing Base Conditions; Limitations. If any of the conditions
or limitations on Eligible Collateral, Collateral Value, Outstanding Loan
Borrowings, or outstanding Advances set forth in this Article 3 or elsewhere in
this Agreement are exceeded, remain unsatisfied or are otherwise violated,
Lender may at its option either exclude such Collateral from Eligible Collateral
or adjust the Collateral Value of such Eligible Collateral until such time as
such conditions and or limitations are met or otherwise complied with. To the
extent any such adjustment or exclusion results in the aggregate Outstanding
Loan Borrowings exceeding the Available Loan Commitment, then Borrower shall be
required to make a Remargining Payment in accordance with Section 2.4(b)(ii).

3.11 Borrowing Base Report.

(a) Proposed Borrowing Base Report. At least once in each Calendar Month but no
more than twice in each Calendar Month at such intervals as Lender may approve
or require, Borrower will separately prepare and submit to Lender a proposed
Borrowing Base Report for all of the Collateral for the Loan, including for each
Lot and Unit in Eligible Collateral, among other things that Lender may require
from time to time, the following: (i) the name of the Approved Subdivision;
(ii) the total number of Lots within

 

-46-



--------------------------------------------------------------------------------

the Approved Subdivision; (iii) the Lot number as indicated on the recorded plat
of the Approved Subdivision; (iv) the Unit plan type; (v) whether the Unit is a
Presold Unit, a Spec Unit, a Model Unit, or ineligible collateral; (vi) the Unit
Lot Cost; (vii) the Unit Budget; (viii) the A&D Lot Development Completion
Percentage; (ix) the Unit Completion Percentage; (x) the Unit Appraised Value;
(xi) the listing price of the Unit or the amount of the Purchase Contract, as
applicable; (xii) the date of the first Advance against the Unit in Eligible
Collateral and the applicable Unit Eligibility Date for each Unit; and
(xiii) the Unit Collateral Value and the Maximum Allowed Advance for the Unit.
With respect to Lots, from time to time, Lender may also require information
concerning construction of the A&D Lot Improvements, including, without
limitation, the status of construction of the A&D Lot Improvements in Approved
Subdivisions, a detailed breakdown of the costs of the various phases of
construction of the A&D Lot Improvements showing the amounts expended to date
for such construction, the Maximum Allowed Advance for the Lots, and an itemized
estimate of the amount necessary to complete construction of the A&D Lot
Improvements in their entirety.

(b) Collateral Certificate. Each proposed Borrowing Base Report will be
accompanied by a Collateral Certificate certified as true and correct and
executed by an authorized signer of Borrower. As Lender may from time to time
request, each proposed Borrowing Base Report shall also be accompanied by such
additional certificates, “check runs” and other evidence as Lender may require
to assist Lender in verifying the information therein. Units and Lots may be
added as Eligible Collateral only upon receipt and approval by Lender of the
proposed Borrowing Base Report and Collateral Certificate which include such
Unit or Lot and upon satisfaction of all other provisions of this Agreement.
Each Collateral Certificate prepared separately shall be in form and substance
satisfactory to Lender, shall contain such certifications and information as
Lender may require, including, without limitation, the following:

(i) The information required to be included on the Borrowing Base Report;

(ii) The total number, and a description of, the Presold Units, Spec Units,
Model Units, and Lots that constitute Eligible Collateral;

(iii) The Collateral Value for each Unit and Lot that constitutes Eligible
Collateral;

(iv) The total Collateral Value for the Borrowing Base;

(v) The calculated amount of Collateral Value and usage for all types of
Eligible Collateral and a calculation of all applicable limitations;

(vi) The amount of Loan proceeds that are available for Advances against each
item of Eligible Collateral based on the terms of this Agreement;

(vii) A statement that Borrower is in compliance with the terms and conditions
of the Loan Documents; and

 

-47-



--------------------------------------------------------------------------------

(c) Form of Report and Certificate. The proposed Borrowing Base Report and the
Collateral Certificate will be in written form and on computer disk formatted to
Lender’s specifications.

(d) Approval of Borrowing Base Report. Each proposed Borrowing Base Report shall
be subject to approval and adjustment by Lender based upon (i) Lender’s review
of such report; (ii) Lender’s inspections made pursuant to Section 6.12 (as such
inspections may result in any adjustments to reflect any variance between the
Borrowing Base Report and the results of such inspections by Lender); and
(iii) such other information as Lender may reasonably require in order to verify
the Borrowing Base, Eligible Collateral, the Collateral Value of the Borrowing
Base, and all Other Amounts, information and items relating thereto. The
Borrowing Base Report will also take into account the sale of Units and all
other adjustments and limitations permitted or required by this Agreement. Each
determination by Lender of the Borrowing Base, Eligible Collateral, the
Collateral Value of the Borrowing Base, and the amount of each Advance (and all
Other Amounts and items entering into such determinations), will be final,
conclusive and binding upon Borrower.

3.12 Commencement and Completion of A&D Lot Improvements. With respect to any
Lot, including any Pre-Development Land, Land Under Development or any A&D
Completed Lot, Borrower shall commence and thereafter diligently and in good
faith prosecute development of the A&D Lot Improvements in a manner consistent
with and within the applicable term periods and time lines for set forth in
Sections 3.2 and 3.3. For purposes of this Agreement, development of the A&D Lot
Improvements shall be deemed to have commenced upon completion of all staking
and rough grading. If requested by Lender, Borrower will obtain the issuance of
a letter of acceptance or other equivalent document from each applicable
Governmental Authority regarding completion of the A&D Lot Improvements and
deliver a copy thereof to Lender within a reasonable time after the completion
date. Borrower will cause all A&D Lot Improvements to be constructed (i) in a
good and workmanlike manner; (ii) in compliance with all applicable
Requirements; and (iii) unless otherwise consented to by Lender in advance in
writing in the absolute and sole discretion of Lender, in accordance with the
A&D Lot Development Plans and Specifications without material deviation and
within the limitations of the A&D Lot Development Budget as modified from time
to time. Upon demand by Lender, Borrower will correct any defect in the A&D Lot
Improvements or any material departure from any applicable Requirements or, to
the extent not theretofore approved in writing by Lender, the A&D Lot
Development Plans and Specifications.

3.13 Commencement and Completion of Units. With respect to any Unit, including
any Model Unit, Spec Unit or Presold Unit, Borrower shall commence construction
of such Unit within ten (10) days of reclassification of that Unit from a Lot to
a Unit and, thereafter, diligently and in good faith prosecute construction of
such Unit in a manner consistent with and within the applicable term periods and
time lines for set forth in Sections 3.5 and 3.6. Borrower shall construct such
Units in a good and workmanlike manner; in compliance with all applicable
Requirements; and, unless otherwise consented to by Lender in advance in writing
in the absolute and sole discretion of Lender, in substantial accordance with
the respective Unit Plans and Specifications. Upon demand by Lender, Borrower
will correct any defect in its respective Units or any material departure from
any applicable Requirements or, to the extent not

 

-48-



--------------------------------------------------------------------------------

theretofore approved in writing by Lender, the respective Unit Plans and
Specifications. If requested by Lender, Borrower will obtain the issuance of a
certificate of occupancy or other equivalent document from each applicable
Governmental Authority regarding completion of the Unit and deliver a copy
thereof to Lender within a reasonable time after the completion date of such
Unit.

3.14 General. Anything in this Article 3 or the Loan Documents to the contrary
notwithstanding, Borrower agrees that (i) no limitation on any Advances required
or permitted pursuant to this Agreement, will limit or otherwise change
Borrower’s obligations and liabilities under the Loan Documents, (ii) Borrower
will remain obligated to pay all costs, expenses, and fees required to be paid
by Borrower pursuant to this Agreement and the other Loan Documents, and
(iii) Borrower will remain obligated to pay all costs, expenses, and fees now or
hereafter arising in connection with acquisition, development, maintenance,
occupancy, operation, and use of the Collateral for the Loan to which Borrower
is a party.

3.15 Appraisals.

(a) Appraisal Requirements. The form and substance of each Appraisal must be
satisfactory to Lender in Lender’s sole discretion, provided that in reviewing
Appraisals, Lender shall apply the policies and procedures generally used by
Lender in its real estate lending activities. Each Appraisal of Lots shall be
based upon the “bulk finished appraised value” of such Lots. Each Unit Appraisal
will be at least a “FNMA plan type appraisal”. Each Appraisal must include,
without limitation, the following information: (i) a narrative economic and
demographic feasibility analysis of the market, including a supply and demand
comparison; (ii) a narrative comparison of each subject Subdivision to competing
subdivisions in the same metropolitan area; (iii) a base plan type value for
each type of Unit in each Approved Subdivision; and (iv) if requested by Lender,
a market and absorption study for each Approved Subdivision. All Appraisals must
comply with the appraisal policies and procedures of Lender and with all
applicable laws, rules, and regulations, including, without limitation, the
Financial Institutions Reform, Recovery, and Enforcement Act of 1989, as
amended.

(b) Appraiser Engagement. Each Appraisal must be prepared by an appraiser
selected and engaged by Lender. Borrower will notify the Lender in writing that
Borrower desires to obtain approval of a Subdivision or include a Unit or a Lot
in Eligible Collateral for which no Appraisal then exists and will provide to
Lender all information (including Lot premiums and upgrades) necessary to allow
an Appraisal to be ordered by Lender. Lender will engage an appraiser to perform
an Appraisal only when it receives all information deemed necessary by the
Lender and the appraiser for preparation of such Appraisal. Lender will not have
any liability to Borrower or any other Person with respect to delays in the
Appraisal process. Borrower and its Affiliates will not employ any appraiser
that prepares an Appraisal for any of the Collateral unless specifically
requested to do so by Lender. Lender may employ a staff appraiser or a fee
appraiser and Borrower will reimburse Lender at Lender’s reasonable cost
therefor.

(c) Appraisal Evaluation. Upon receipt of an Appraisal, Lender will review the
Appraisal in accordance with the appraisal policies and procedures of Lender and

 

-49-



--------------------------------------------------------------------------------

establish an Appraised Value. Lender will notify Borrower of such Appraised
Value. Based on each such Appraised Value, Lender may adjust the Maximum Allowed
Advances with respect to Units and Lots.

(d) Additional Appraisals. Notwithstanding anything in this Section 3.16 to the
contrary, Lender may order updated Appraisals at Borrower’s sole cost and
expense; provided, however, Borrower shall only be required to pay for one
Appraisal per Approved Subdivision in any twelve (12) Calendar Month period
unless (i) if such Appraisals are required by any laws, rules, regulations, or
generally applicable appraisal policies and lending procedures of Lender at any
time and from time to time; (ii) if any Material Adverse Change with respect to
the Project exists or any Event of Default or Unmatured Event of Default exists;
or (iii) more than 5% of the subject Approved Subdivision is subject to
condemnation by any Governmental Authorities.

(e) Expenses. Subject to Section 3.16(d), Borrower will reimburse Lender for all
costs and expenses incurred in the appraisal process and in establishing and
monitoring Appraised Values. All reimbursements by Borrower to Lender required
by this Section 3.16 will be paid to Lender within fifteen (15) days after
notice from Lender to Borrower.

ARTICLE 4

CONDITIONS PRECEDENT

4.1 Conditions Precedent to Effectiveness of this Agreement. This Agreement will
become effective only upon satisfaction of the following conditions precedent on
or before the Effective Date, in each case as determined by Lender. If the
conditions precedent are not satisfied (or waived pursuant to Section 4.6) on or
before such deadline, Lender may cancel this Agreement upon written notice to
Borrower. The conditions precedent to be satisfied are as follows:

(a) Representations and Warranties Accurate; Compliance with Covenants. The
representations and warranties by and with respect to Borrower and Guarantor as
set forth in this Agreement and the other Loan Documents are, and continue to be
true and correct and Borrower and Guarantors are in compliance with each of the
terms, conditions and covenants set forth in this Agreement and in any other
Loan Document.

(b) No Defaults. No Event of Default or Unmatured Event of Default shall have
occurred and be continuing, and Borrower shall be in compliance with the
Financial Covenants set forth in this Agreement.

(c) Financial Condition. Lender shall be satisfied: (i) with the financial
condition of Borrower and (ii) that the Financial Covenants of Borrower or
Guarantor set forth in this Agreement or in other Loan Document continue to be
satisfied.

(d) No Material Adverse Change. Lender shall have determined that no Material
Adverse Change has occurred since the most recent audited financial statements
and reports provided to Lender.

 

-50-



--------------------------------------------------------------------------------

(e) Documents. Lender shall have received the following agreements, documents,
and instruments, each duly executed by the parties thereto and in form and
substance satisfactory to Lender and its legal counsel:

(i) Loan Documents. This Agreement and the other Loan Documents, together with
any additional Loan Documents required with respect to the addition of any
Approved Subdivisions as of the Effective Date.

(ii) Formation Documents. With respect to each Borrower and Guarantor, the
respective managing member(s) or manager(s) thereof, and such other entities as
may be requested by Lender in order to confirm that each such Person is
authorized to execute, deliver, and perform their respective obligations under
such Loan Documents: (A) the certificate of formation, organization, or
partnership or the articles of incorporation (as applicable), (B) the operating
agreement, partnership agreement or bylaws (as applicable), (C) good standing
certificates, (D) certified copies of resolutions of each Borrower’s board of
directors, members or partners (as applicable) authorizing each Borrower (as
applicable) to execute, deliver, and perform its obligations under the Loan
Documents and any other documents to be executed and delivered by any Borrower
or any other Person in connection herewith and certifying the names and
signatures of the officers authorized to execute the Loan Documents; and
(E) such other formation documents, certificates and resolutions as may be
reasonably requested by Lender.

(iii) Each Borrower shall have executed and delivered to Lender, and Lender
shall have approved, a contribution agreement whereby each Borrower agrees to
contribute to the other to the extent necessary with respect to the Obligations

(iv) Lender shall have received and approved a legal opinion satisfactory to
Lender from counsel for Borrower.

(f) Other Items or Actions. Lender will have received and approved such other
information, agreements, documents, certificates (including, if required by
Lender, bring-down certificates), and instruments, and each Borrower will have
performed such other actions, as Lender may reasonably require.

(g) Payment of Costs, Expenses and Fees. All costs, expenses and fees to be paid
by Borrower under the Loan Documents on or before the Effective Date will have
been paid in full as of the Effective Date, including, without limitation, the
applicable fees set forth or referenced in Sections 2.5 and 12.2.

(h) Borrower shall have selected, and Lender shall have approved, a Title
Company for use in connection with all applicable transactions pursuant to this
Agreement and the Loan Documents.

4.2 Approval of Approved Subdivisions. From and after the Closing Date and prior
to the occurrence of any Term Out Date, Borrower may add Subdivisions to the
Borrowing Base

 

-51-



--------------------------------------------------------------------------------

as an Approved Subdivision. As a condition precedent to the approval of any
Approved Subdivision (and the inclusion of any Pre-Development Land, A&D Lots or
Units contained therein becoming Eligible Collateral), Lender shall have
determined that each of the following conditions and requirements have been, and
continue to be, satisfied:

(a) Continued Satisfaction of Conditions Precedent. The conditions precedent set
forth in Section 4.1 shall continue to be satisfied.

(b) Continued Satisfaction of Borrowing Base and Availability Limitations. After
giving effect to the inclusion of such Subdivision as an Approved Subdivision
(and the inclusion of any Land contained therein as Eligible Collateral):
(a) All of the conditions, limitations and requirements set forth in Article 3
shall continue to be satisfied and no violation or breach thereof shall result
from the inclusion of such Subdivision as an Approved Subdivision.

(c) Ownership. Subject to the admission of a New Borrower pursuant to
Section 8.1, WLH shall be the sole owner of the Approved Subdivision, either
directly or indirectly through a wholly-owned subsidiary of WLH, the structure
of which shall have been approved by Lender

(d) Proposed Development, Documents and Reports. Borrower shall have submitted
to Lender such budgets (including the A&D Budget and Unit Budgets for such
Subdivision), feasibility studies, market studies, environmental and engineering
reports and studies, proforma financial statements, income projections,
development schedules, construction schedules, project cost analysis,
entitlement status and other information as Lender may require to review
Borrower’s plan for such Subdivision, including without limitation, Acquisition,
development of Lots, construction of Units, and the estimated costs, expenses
and profits in connection therewith.

(e) Plans and Specifications. If requested by Lender, Borrower shall have
provided Lender and Lender shall have approved the final plans and
specifications with any improvements in connection with the Approved
Subdivision.

(f) Market Information. If requested by Lender, Borrower shall have provided
Lender with market information with respect to the Lots to be developed in the
Subdivision.

(g) Appraised Value. Lender shall have received and approved Appraisals with
respect to each Approved Subdivision.

(h) Inspection. Lender shall have completed and approved a physical inspection
of the Subdivision.

(i) Plat. Borrower shall have delivered to Lender a preliminary parcel map,
preliminary plat, recorded plat or survey of the Subdivision.

 

-52-



--------------------------------------------------------------------------------

(j) Entitlement; Zoning Approvals. The Land comprising the Subdivision shall be
Entitled Land and Borrower shall have provided to Lender evidence that the
Subdivision is subject to approved zoning consistent with its proposed uses.

(k) Permits. If requested by Lender, Borrower shall have provided evidence that
Borrower has obtained all Approvals and Permits necessary to permit the
development of the Subdivision and the construction of any improvements thereon
or with respect thereto as may be required by any Governmental Authority;
provided that Borrower may not have obtained all of the Approvals and Permits
necessary for such development and construction to the extent such Approvals and
Permits are not yet required.

(l) Preliminary Title Commitment. Borrower shall have provided to Lender a
preliminary title commitment for the Subdivision, prepared by the Title Company,
together with a legible copy of each Schedule B item.

(m) Environmental Assessment. Borrower shall have delivered to Lender a report
of an environmental assessment for the Subdivision addressed to Lender by an
environmental engineer acceptable to Lender containing such information,
results, and certifications as Lender may require and dated not earlier than
twelve (12) months before Borrower’s request for approval, unless otherwise
approved by Lender, together with updates to such assessment as requested by
Lender. Depending upon the results of the environmental assessment, Borrower
shall also provide such follow up testing, reports, and other actions as may be
required by Lender. The contents of the environmental assessment report and any
follow up must be satisfactory to Lender. If such reports are not addressed to
Lender, Borrower will cause a reliance letter, in form and substance
satisfactory to Lender, to be provided to Lender.

(n) Soils Tests. Borrower shall have provided Lender and Lender shall have
approved a soils test report for the Subdivision prepared by a licensed soils
engineer satisfactory to Lender showing the locations of, and containing boring
logs for, all borings.

(o) Land Purchase and Project Documents. To the extent requested by Lender,
Borrower shall have provided copies of those documents related to Borrower’s
acquisition of the Subdivision and its ownership, maintenance, use and
development, including without limitation, the purchase agreement, settlement
statement and other documentation relating to Borrower’s purchase of the Land
for such Subdivision.

(p) Drainage; Flood Zone. Borrower shall have provided to Lender, but only if
requested by Lender, a drainage report for the Subdivision by a licensed
engineer acceptable to Lender containing such information, results and
certifications as Lender may reasonably require. If requested by Lender,
Borrower will have provided to Lender evidence satisfactory to Lender, as to
whether (i) the Subdivision is located in an area designated by the United
States Department of Housing and Urban Development as having special flood or
mudslide hazards, and (ii) the community in which the Subdivision is located is
participating in the National Flood Insurance Program.

 

-53-



--------------------------------------------------------------------------------

(q) Impositions, Assessments, and Charges. If requested by Lender, Borrower
shall have provided Lender with evidence that all Impositions and water, sewer,
and other charges assessed against the Subdivision have been paid in the amount
required prior to any such imposition or assessment becoming delinquent.

(r) Final Subdivision Map or Plat. If not previously provided, Borrower shall
have delivered to Lender the final Subdivision Documents, maps and plats for the
Approved Subdivision and such final Subdivision Documents shall have been
recorded or filed with the appropriate Governmental Authorities. Each map or
plat must contain a legal description of the Approved Subdivision covered by the
map, must describe and show all boundaries of and Lot lines within such Approved
Subdivision, all streets and other dedications, and all easements affecting such
Approved Subdivision. In connection with the approval of plat and/or subdivision
maps pursuant to this subsection, Borrower will also deliver to Lender such
title endorsements insuring the continued priority of the Deed of Trust after
recording of the plat and/or subdivision maps as Lender may reasonably require.
Borrower agrees to take such steps as Lender may require including (i) either
re-recording the Deed of Trust or amending the Deed of Trust to reflect the new
legal description, and (ii) obtaining an endorsement to the Title Policy to
amend the legal description thereof. Notwithstanding anything contained herein
to the contrary, Lender may include an Approved Subdivision as Eligible
Collateral based upon Lender’s review of such Approved Subdivision’s tentative
tract or parcel map and the conditions to final approval thereof; provided that
such conditions to final approval of such maps are non-discretionary.

(s) Distressed Improvement Districts. Any improvement or assessment district in
which the Approved Subdivision is located shall not be insolvent under
applicable law or subject to any bankruptcy or similar proceedings if such
situation, in the reasonable opinion of Lender, would have a material adverse
impact on development of the Approved Subdivision directly or indirectly cause
the Approved Subdivision to be subject to any suspension, disqualification, or
disapproval by FHA, FNMA, VA, FHLMC, or any similar governmental or
quasi-governmental agency that originates, purchases, insures or guarantees home
mortgage loans, if the Approved Subdivision has been qualified with any such
agency and Lots in the Approved Subdivision are proposed to be sold with the
benefits of such qualification.

(t) Restrictive Covenants. Borrower shall have provided, and Lender shall have
approved the CC&Rs for the Subdivision.

(u) Utilities. If requested by Lender, Borrower shall have delivered to Lender
evidence that (i) telephone service, electric power, storm sewer (if
applicable), sanitary sewer (if applicable) and water facilities will be
available to each Lot in the Subdivision and (ii) such utilities will be
adequate to serve the Lots in the Subdivision.

(v) Borrower Equity Requirement. Lender shall have received evidence
satisfactory to Lender that Borrower has contributed sufficient Borrower’s
Equity as of the Approved Subdivision Closing Date and that there will be
sufficient Borrower’s Equity contributed to the Subdivision subsequent to that
Approved Subdivision Closing Date so that the requirements set forth in
Section 3.14 are reasonably likely to be satisfied at all times that such
Subdivision is within the Borrowing Base.

 

-54-



--------------------------------------------------------------------------------

(w) Borrowing Base Certificate. Borrower shall have provided, and Lender shall
have approved, a Borrowing Base Certificate.

(x) Loan Documents; Deed of Trust/Title Policy.

(i) Borrower shall have executed and delivered to Lender an Environmental
Indemnity, Completion and such other Loan Documents, consents, approvals and
other instruments as Lender may reasonably require with respect to the addition
of such Borrower as a Borrower hereunder and the Subdivision as an Approved
Subdivision, including without limitation, a Subdivision Loan Addendum to be
executed by Borrower and Lender for the benefit of Lender setting forth the
terms, conditions and covenants specific to such Approved Subdivision, including
without limitation, the aggregate Maximum Allowed Advance with respect to such
Approved Subdivision, any sub-limits thereof, Spec Unit and Model Unit
limitations, any Maximum Allowed Advance Rate adjustments or reductions and any
other terms and conditions specific to such Approved Subdivision.

(ii) Borrower shall have provided to Lender (i) a first lien Deed of Trust on
the Subdivision securing the full Commitment Amount, subject only to Permitted
Exceptions, duly executed by Borrower, acknowledged, delivered and recorded; and
(ii) either an American Land Title Association loan policy of title insurance
(1970 form or 1992 form with the creditor’s rights exception and arbitration
provisions deleted and with a revolving credit endorsement and such other
endorsements as Lender may require) or an endorsement to an existing Title
Policy issued by the Title Company, providing coverage (including, without
limitation, mechanic’s lien coverage) and insuring Lender’s interest (as set
forth in the definition of Deed of Trust) under the applicable Deed of Trust as
a valid first lien on the property encumbered by the Deed of Trust, subject only
to Permitted Exception. Each Title Policy or endorsement shall be in a form and
substance reasonably satisfactory to Lender, and unless approved by Lender, the
policy amount shall equal the Commitment Amount subject to appropriate tie-in
endorsements with the other existing Title Policies for the Approved
Subdivisions.

(y) Other. Borrower shall have performed such other actions, and shall have
provided to Lender such other agreements, documents, and instruments, as Lender
may reasonably require.

4.3 Qualification of Pre-Development Land and A&D Lots as Eligible Collateral.
Borrower may include and maintain Pre-Development Land and A&D Lots as Eligible
Collateral only if the following conditions precedent are satisfied, at all
times that such Pre-Development Land and A&D Lots are included in Eligible
Collateral (each of which items must be satisfactory to Lender in its sole and
absolute discretion and each of which conditions precedent must be satisfied, as
determined by Lender in its sole and absolute discretion):

(a) No Defaults. No Event of Default or Unmatured Event of Default shall have
occurred and be continuing.

 

-55-



--------------------------------------------------------------------------------

(b) Limitations. After giving effect to the addition of such Pre-Development
Land or A&D Lots to Eligible Collateral, the provisions of Article 3 are not
violated.

(c) Subdivision Conditions. The applicable conditions of Section 4.2 shall have
been satisfied.

(d) Commencement. Borrower shall have commenced staking and rough grading of the
Approved Subdivision and shall have certified to Lender that such staking and
rough grading will be completed within thirty (30) days at which time Borrower
will proceed with the construction of other A&D Lot Improvements.

(e) Construction Contracts. If requested by Lender, Borrower shall have provided
Lender an executed contract for construction of the A&D Lot Improvements between
Borrower and the licensed contractor(s) retained by Borrower to construct the
A&D Lot Improvements. Also, if requested by Lender, Borrower shall have provided
to Lender a copy of each construction subcontract, architectural agreement,
engineering agreement, and other agreements, documents, and instruments relating
to construction of the A&D Lot Improvements together with assignments of such
contracts and agreements to the extent required by Lender. The contract price in
each such agreement, document, and instrument must be within the budgeted amount
in the applicable A&D Lot Development Budget. Such contracts and agreements
shall be in form and content reasonably satisfactory to Lender.

(f) Plans and Specifications. If requested by Lender, Borrower shall have
provided Lender the final A&D Lot Development Plans and Specifications for the
A&D Lot Improvements.

(g) Permits. If requested by Lender, Borrower shall have provided evidence that
Borrower has obtained all Approvals and Permits necessary to permit the
construction of the A&D Lot Improvements and the construction and sale of Units
in the Subdivision, provided that Borrower may not have obtained all of the
Approvals and Permits necessary for construction of the A&D Lot Improvements or
the construction and sale of Units to the extent such Approvals and Permits are
not yet necessary and Borrower has not requested Advances of the Loan to pay the
costs of Improvements for which Approvals and Permits have not been obtained.

(h) Budget. If requested by Lender, Borrower shall have provided Lender a final
A&D Lot Development Budget for the A&D Lots.

(i) Construction Schedule. If requested by Lender, Borrower shall have provided
Lender the construction schedule for the completion of the A&D Lot Improvements.

 

-56-



--------------------------------------------------------------------------------

(j) Impositions, Assessments, and Charges. If requested by Lender, Borrower
shall have provided evidence that Impositions and all water, sewer, and other
charges assessed against the A&D Lots which are then due and payable have been
paid in the amount required.

(k) Other Items. Borrower shall have provided Lender such other agreements,
documents, and instruments as Lender may reasonably require.

(l) Other Actions. Borrower shall have performed such other actions as Lender
may reasonably require.

4.4 Qualification of Units as Eligible Collateral. Borrower may include and
maintain a Unit in Eligible Collateral only if the following deliveries have
been approved by Lender and if the following conditions precedent are satisfied,
at all times that such Unit is included in Eligible Collateral (each of which
items must be satisfactory to Lender in its sole and absolute discretion and
each of which conditions precedent must be satisfied, as determined by Lender in
its sole and absolute discretion):

(a) No Defaults; Material Adverse Change. No Event of Default, Unmatured Event
of Default or Material Adverse Change shall have occurred and be continuing

(b) Located in an Approved Subdivision. Such Unit is located on a Lot that is
legally described as a Lot on a final subdivision plat or map, or subdivision
filing and is in an Approved Subdivision. The applicable conditions of Sections
4.2 and 4.3 shall have been satisfied with respect to such Approved Subdivision.

(c) Limitations. After giving effect to the addition of such Unit to Eligible
Collateral, the provisions of Article 3 shall not be violated.

(d) Construction Contracts. If requested by Lender, Borrower shall have provided
and Lender shall have approved copies of all executed contracts between Borrower
and the licensed contractors retained by Borrower to construct the Unit. Also,
if requested by Lender, Borrower shall have provided to Lender a copy of each
construction subcontract, architectural agreement, engineering agreement, and
other agreements, documents and instruments relating to construction of the
Unit, together with assignments of such contracts and agreements to the extent
required by Lender. The contract price in each such agreement, document and
instrument must be within the budgeted amount in the applicable Unit Budget.
Such contracts and agreements shall be in form and content reasonably
satisfactory to Lender.

(e) Unit Plans and Specifications. If requested by Lender, Borrower shall have
provided and Lender shall have approved Unit Plans and Specifications for the
type of Unit in question.

(f) Permits. If requested by Lender, Borrower shall have provided evidence that
Borrower has obtained all Approvals and Permits necessary to permit the
construction and sale of the Unit, including, without limitation, all applicable
public reports, architectural committee approvals, and any other approvals
required under any applicable CC&Rs.

 

-57-



--------------------------------------------------------------------------------

(g) Unit Budget. Borrower shall have provided Lender a Unit Budget for the type
of Unit in question.

(h) Unit Appraisal. Lender shall have approved the Unit Appraisal for the type
of Unit in question in compliance with Section 3.16. The Appraised Value for the
type of Unit shall have been approved by Lender.

(i) Final Subdivision Map or Plat. Borrower shall have delivered to Lender the
final Subdivision Documents, maps and plats for the Approved Subdivision and
such final Subdivision Documents shall have been recorded or filed with the
appropriate Governmental Authorities. Each map or plat must contain a legal
description of the Approved Subdivision covered by the map, must describe and
show all boundaries of and lot lines within such Approved Subdivision, all
streets and other dedications, and all easements affecting such Approved
Subdivision. In connection with the approval of plat and/or subdivision pursuant
to this subsection, Borrower will also deliver to Lender such title endorsements
insuring the continued priority of the applicable Deed of Trust after recording
of the plat and/or subdivision maps as Lender may require. Borrower agrees to
take such steps as Lender may require including (i) either re-recording the
applicable Deed of Trust or amending such Deed of Trust to reflect the new legal
description, and (ii) obtaining an endorsement to the Title Policy to amend the
legal description therein.

(j) Purchase Contract. If such Unit is a Presold Unit and if requested by
Lender, Borrower shall have provided Lender a copy of the fully executed
Purchase Contract for such Unit.

(k) Impositions, Assessments, and Charges. If requested by Lender, Borrower
shall have provided Lender evidence that Impositions and all water, sewer, and
other charges assessed against the Unit which are then due and payable have been
paid in the amount required.

(l) Deed of Trust. If the Lot on which the Unit is to be constructed has not
previously been encumbered by a Deed of Trust, Borrower shall have provided a
first lien Deed of Trust, subject only to Permitted Exceptions, duly executed,
acknowledged, delivered and recorded.

(m) Title Insurance. If the Unit has not previously been encumbered pursuant to
a Deed of Trust, Borrower shall have provided and Lender shall have approved
(i) an American Land Title Association loan policy of title insurance (1970 or
1992 form with the creditor’s rights exception and arbitration provisions
deleted and with a revolving credit endorsement and such other endorsements as
Lender may require), or (ii) an endorsement to an existing Title Policy issued
by a Title Company and in form satisfactory to Lender. Such policy or
endorsement will provide coverage (including, without limitation, mechanic’s
lien coverage) satisfactory to Lender and insure Lender’s interest (as set forth
in the definition of Deed of Trust) under the applicable Deed of Trust

 

-58-



--------------------------------------------------------------------------------

as a valid first lien on the property encumbered by such Deed of Trust, subject
only to Permitted Exceptions. If the Unit has previously been encumbered by an
insured Deed of Trust, Borrower shall have provided an endorsement to such Title
Policy, in form satisfactory to Lender, eliminating any Schedule B items that
are not Permitted Exceptions with respect to Units included in Eligible
Collateral.

(n) Start of Construction. Construction of the Unit shall have commenced at
least to the Unit Construction Threshold.

(o) Distressed Improvement Districts. Any improvement or assessment district in
which the Unit is located shall not be insolvent under applicable law or subject
to any bankruptcy or similar proceedings if such situation, in the reasonable
opinion of Lender, would have a material adverse impact on development of Units
or directly or indirectly cause the Approved Subdivision in which the Unit is to
be built to be subject to any suspension, disqualification, or disapproval by
FHA, FNMA, VA, FHLMC, or any similar governmental or quasi-governmental agency
that originates, purchases, insures or guarantees home mortgage loans, if the
Approved Subdivision has been qualified with any such agency and Units in the
Approved Subdivision are proposed to be sold with the benefits of such
qualification.

(p) Other Items. Borrower has provided to Lender such other agreements,
documents, and instruments as Lender may reasonably require.

(q) Other Actions. Borrower has performed such other actions as Lender may
reasonably require.

4.5 Additional Conditions Precedent to All Advances Against Eligible Collateral.
Lender will be obligated to make Advances against Eligible Collateral only upon
satisfaction of the following additional conditions precedent at the time the
Advance is requested and at the time the Advance is to be made, as determined by
Lender:

(a) Advance Request. Borrower shall have complied with all Advance Request terms
and conditions set forth in Section 2.2.

(b) Continued Satisfaction of Conditions Precedent. The conditions precedent set
forth in Sections 4.1 through 4.6 continue to be satisfied.

(c) No Defaults; Material Adverse Change. No Event of Default, Unmatured Event
of Default or Material Adverse Change shall have occurred and be continuing

(d) Representations and Warranties; Compliance with Covenants. The
representations and warranties of Borrower and Guarantor set forth in the Loan
Documents continue to be true and correct in all applicable and material
respects and Borrower and Guarantor continue to be in compliance with all of the
other terms, conditions and covenants set forth in the Loan Documents in all
material respects.

(e) Inspection Report. If and to the extent required by Lender, Lender shall
have received written evidence from Lender’s inspectors or from Lender’s
employees

 

-59-



--------------------------------------------------------------------------------

performing inspections for Lender (i) that construction of all A&D Lot
Improvements and each Unit constituting Eligible Collateral complies with all
Requirements and the respective A&D Lot Development Plans and Specifications and
Unit Plans and Specifications in all material respects; and (ii) that Borrower
has completed all A&D Lot Improvements and each such Unit to the stage reported
on the most recent Borrowing Base Report received by Lender. Inspections shall
be conducted in accordance with the provisions of Section 6.12 hereof.

(f) Approvals and Inspections by Governmental Authorities. If requested by
Lender, all inspections and approvals by Governmental Authorities which may be
required for each Unit shall have been obtained and Lender shall have received
satisfactory evidence thereof or will have been provided access thereto
satisfactory to Lender, or will have obtained such evidence upon inspection of
the Approved Subdivision.

(g) Lien Waivers. If requested by Lender in its sole and absolute discretion,
Borrower shall have provided Lender with invoices and vouchers for the work for
which the Advance is requested and lien waivers for all work actually performed
and covered by prior Advances. Such lien waivers may be conditional, so long as
the only condition is receipt of payment for the work and Borrower includes with
the conditional lien waiver a copy of the canceled check for payment or other
evidence of payment.

(h) Title Insurance. At the request of Lender, Borrower shall have provided to
Lender with any endorsements to the Title Policy covering the Eligible
Collateral, in form satisfactory to Lender, which (i) eliminate any liens,
encumbrances and other “Schedule B” items that are not Permitted Exceptions with
respect to such Eligible Collateral, and (ii) otherwise insure the priority of,
and include the affect of the Advance upon, the Lender’s lien or encumbrance
against such Eligible Collateral.

(i) Payment of Costs, Expenses, and Fees. All costs, expenses, and fees due to
be paid by Borrower on or before the date of the Advance under the Loan
Documents shall have been paid in full.

(j) No Remargining Payment. Lender has determined that, after giving effect to
the requested Advance, no Remargining Payment would be required pursuant to
Section 2.4(b)(ii).

(k) Loan “In Balance”. After giving effect to the requested Advance, the Loan
will be “in balance” in accordance with Section 3.14 and no payments will be
required under Section 3.14.

(l) Excess Releases; Updated Borrowing Base Report. In any Calendar Month where
the aggregate Collateral Values of Lots and Units released pursuant to
Section 2.7 exceeds twenty percent (20%) of the total Collateral Values of all
Lots and Units set forth in Borrower’s Borrowing Base Report most recently
submitted to Lender, Borrower shall have submitted a new, updated Borrowing Base
Report to Lender for approval, and such Borrowing Base shall have been approved
by Lender.

 

-60-



--------------------------------------------------------------------------------

4.6 Right to Waive.

(a) Waiver of Any Condition Precedent. Borrower authorizes Lender and Lender
reserves the right to verify any documents and information submitted to it in
connection with this Agreement. Lender may waive any of the conditions precedent
and requirements in this Article 4. Any such waiver of any condition precedent
in connection with the approval of a Subdivision as an Approved Subdivision or
in connection with the qualification of any Collateral as Eligible Collateral
pursuant to this Agreement, may be conditioned upon such terms and conditions as
Lender may require, including without limitation, a decrease in the Maximum
Allowed Advance Rates with respect to any such Eligible Collateral.

(b) Limited Waiver. Any such waiver will be limited to the specific conditions
precedent or requirements waived and will not apply to or result in the waiver
of any other condition precedent or requirement. Delay or failure by Lender to
insist on satisfaction of any condition precedent will not be a waiver of such
condition precedent or any other condition precedent. The making of an Advance
by Lender will not be deemed a waiver by Lender of the occurrence of an Event of
Default or Unmatured Event of Default.

ARTICLE 5

BORROWER REPRESENTATIONS AND WARRANTIES

5.1 Representations and Warranties - Borrower. Borrower (which for purposes of
this Section 5.1 shall mean WLH) and Guarantor represent and warrant to Lender
as of the Effective Date and as of the various other dates specified in this
Agreement and the other Loan Documents on which such representations and
warranties are to be accurate, complete, and correct the following:

(a) Formation and Authorization. Borrower is a California corporation validly
existing, and in good standing, under the laws of the state of California and
qualified to conduct business in the states of California, Arizona and Nevada,
and has the requisite power and authority to execute, deliver, and perform this
Agreement and the applicable Loan Documents. Guarantor is a corporation validly
existing, and in good standing, under the laws of the State of Delaware and has
the requisite power and authority to execute, deliver, and perform, as
Guarantor, the applicable Loan Documents. The execution, delivery and
performance by Borrower and Guarantor of this Agreement and the applicable Loan
Documents have been duly authorized by all requisite action by or on behalf of
Borrower and Guarantor and will not conflict with, or result in a violation of
or a default under, the applicable articles of formation, certificate of limited
partnership, operating agreement and/or partnership agreement of Borrower or
Guarantor.

(b) No Approvals, etc. No approval, authorization, bond, consent, certificate,
franchise, license, permit, registration, qualification, or other action or
grant by or filing with any Governmental Authority or other Person is required
in connection with the execution, delivery, or performance (other than
performance which is not yet due) by Borrower or Guarantor of this Agreement and
the other applicable Loan Documents.

 

-61-



--------------------------------------------------------------------------------

(c) No Conflicts. The execution, delivery, and performance by Borrower or
Guarantor of the applicable Loan Documents will not conflict with, or result in
a violation of or a default under, (i) any applicable law, ordinance,
regulation, or rule (federal, state, or local); (ii) any judgment, order, or
decree of any arbitrator, other private adjudicator, or Governmental Authority
to which such Person is a party or by which such Person or any of its assets are
bound; (iii) any of the Approvals and Permits; or (iv) any agreement, document,
or instrument to which such Person is a party or by which such Person or any of
its assets are bound. Borrower and Guarantor each has reviewed all of the
provisions of the Indebtedness of Borrower or Guarantor which may affect their
ability to enter into and perform the Loan Documents or for Borrower to incur
the Obligations and obtain Advances under the applicable Loan Documents, and
none of the terms and conditions of such existing Indebtedness will be violated
by Borrower or Guarantor entering into this Agreement or the applicable Loan
Documents, incurring Indebtedness hereunder or under the applicable Loan
Documents, and performing their respective obligations under the applicable Loan
Documents.

(d) Execution and Delivery and Binding Nature of Loan Documents. This Agreement
and the other Loan Documents have been duly executed and delivered by or on
behalf of Borrower and Guarantor. This Agreement and the other Loan Documents
are legal, valid, and binding obligations of Borrower and Guarantor, enforceable
in accordance with their terms against Borrower and Guarantor, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization, or similar laws and by equitable principles of general
application.

(e) Accurate Information. All information in any loan application, financial
statement (other than financial projections), certificate, or other document,
and all other information delivered by or on behalf of Borrower or Guarantor to
Lender in connection with this transaction or any Subdivision is correct and
complete in all material respects as of the date thereof, and there are no
omissions from any such information that result in any such information being
materially incomplete, incorrect, or misleading as of the date thereof. Neither
Borrower nor Guarantor has any knowledge of any material change in any such
information. All financial statements (other than financial projections)
heretofore delivered to Lender by Borrower were prepared in accordance with the
requirements in Section 6.4 and accurately present the financial conditions and
results of operations as at the dates thereof and for the periods covered
thereby in all material respects. All financial projections have been and will
be prepared in accordance with the requirements of this Agreement, will be
complete in all material respects as of the date thereof, and will be based on
the applicable Person’s best good faith estimates, compiled and prepared with
due diligence, of the matters set forth therein.

(f) Legal Proceedings, Hearings, Inquiries, and Investigations. Except as
disclosed to Lender in writing prior to the date of this Agreement:

(i) No legal proceeding, individually or in the aggregate with related
proceedings, is pending, and Borrower is not aware of any threatened legal
proceeding, before any arbitrator, other private adjudicator, or Governmental
Authority to which Borrower is a party or by which Borrower or any of its
respective assets may be bound or affected that if resolved adversely to any
such Borrower could result in a Material Adverse Change; and

 

-62-



--------------------------------------------------------------------------------

(ii) No hearing, inquiry, or investigation relating to any Borrower any of their
respective assets is pending, and no Borrower is aware of any such hearing
inquiry or investigation being threatened, by any Governmental Authority that if
resolved adversely to any Borrower could result in a Material Adverse Change.

(g) No Defaults; Financial Covenant Compliance. No Event of Default or Unmatured
Event of Default has occurred and is continuing. Borrower is in compliance with
each of the Financial Covenants as set forth in this Agreement.

(h) Approvals and Permits; Assets and Property. Borrower has obtained and there
are in full force and effect all Approvals and Permits presently necessary for
the conduct of their respective businesses, and each owns, leases, or licenses
all assets necessary for conduct of their respective businesses and operations,
except as otherwise permitted pursuant to this Agreement, except for any failure
to obtain and maintain in full force and effect any Approval or Permit or any
failure to own, lease or license such assets that would not, individually or in
the aggregate, (i) be materially adverse to their respective businesses,
properties, assets, operations or condition (financial or otherwise), or
(ii) materially and adversely affect any Approved Subdivision (or the Lots
contained therein) or other property that is at any time included as Eligible
Collateral. The Collateral is not subject to any Liens and Encumbrances, other
than (A) the Liens and Encumbrances created pursuant to this Agreement and the
other Loan Documents; and (B) the Permitted Exceptions. The assets of Borrower
(other than Collateral) are not subject to any Liens and Encumbrances other than
Liens and Encumbrances disclosed on the financial statements of Borrower (to the
extent required to be disclosed on such financial statements in accordance with
GAAP).

(i) Impositions. Borrower has filed or caused to be filed all tax returns
(federal, state, and local) required to be filed by Borrower and has paid all
Impositions and Other Amounts shown thereon to be due (including, without
limitation, any interest or penalties) except for any failure to so file or to
so pay that would not, individually or in the aggregate, result in an Material
Adverse Change.

(j) ERISA.

(i) Neither (x) the execution and delivery of this Agreement or the Loan
Documents by Borrower, (y) the performance by Borrower of the Obligations, nor
(z) the consummation of any of the other transactions contemplated by this
Agreement constitutes or will constitute a “prohibited transaction” within the
meaning of Section 4975 of the Code or Section 406 of ERISA. Each Borrower has
delivered to Lender a complete and correct list of any “employee benefit plan”
(within the meaning of Section 3(3) of ERISA) (a “Plan”) with respect to which
Borrower or any Person which is under “common control” with Borrower (within the
meaning of Section 414(b) or (c) of the Code

 

-63-



--------------------------------------------------------------------------------

or Section 4001(b) of ERISA) (an “ERISA Affiliate”) is a “party in interest”
(within the meaning of Section 3(14) of ERISA) or with respect to which its
securities are “employer securities” (within the meaning of Section 407(d)(1) of
ERISA).

(ii) The Plan is in compliance in all respects with applicable provisions of
ERISA, the Code and applicable foreign law. Borrower and each ERISA Affiliate
have made all contributions to the Plans required to be made by it.

(iii) Except for liabilities to make contributions and to pay Pension Benefit
Guaranty Corporation (or any successor thereto) (“PBGC”) premiums and
administrative costs, neither Borrower nor any ERISA Affiliate of Borrower has
incurred any material liability to or on account of any Plan under applicable
provisions of ERISA, the Code or applicable foreign law, and no condition exists
which presents a material risk to Borrower or any ERISA Affiliate of Borrower of
incurring any such liability. No domestic Plan has an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code), whether or not
waived, and no foreign Plan is in violation of any funding requirements imposed
by applicable foreign law. Neither Borrower nor, any ERISA Affiliate of
Borrower, the PBGC or any other Person has instituted any proceedings or taken
any other action to terminate any Plan.

(iv) The actuarial present value of all accrued benefit liabilities under each
domestic Plan and under each foreign Plan (based on the assumptions used in the
funding of such Plan, which assumptions are reasonable, and determined as of the
last day of the most recent plan year of such domestic Plan for which an annual
report has been filed with the Internal Revenue Service or of such foreign Plan
for which year-end actuarial information is available) did not exceed the
current fair market value of the assets of such Plan as of such last day.

(v) None of the Plans is a “Multiemployer Plan” (as defined in ERISA), and
neither Borrower nor any ERISA Affiliate of Borrower has contributed or been
obligated to contribute to any Multiemployer Plan at any time within the
preceding six (6) years.

(vi) Borrower and each member in each Borrower qualifies as an “operating
company” within the meaning of United States Department of Labor Regulations
§2510.3-101(c), and, pursuant to such regulations, the assets of Borrower and
each member in Borrower are not “plan assets” of any employee benefit plan
subject to the fiduciary responsibility requirements of ERISA. Accordingly, a
loan to, or other financial transaction with Borrower or a shareholder in
Borrower will not be deemed to be a prohibited loan or transaction under
Section 406 of ERISA between any plans subject to the restrictions set forth in
Section 406 of ERISA and a party in interest with respect to such plan.

(k) Full Disclosure. There is no material fact that Borrower has not disclosed
to Lender which could cause a Material Adverse Change. Neither the financial

 

-64-



--------------------------------------------------------------------------------

statements nor any other certificate or document delivered herewith or
heretofore by Borrower to Lender in connection with negotiations of this
Agreement and the other Loan Documents contains any untrue statement of material
fact or omits to state any material fact necessary to keep the statements
contained herein and therein from being untrue or misleading.

(l) Use of Proceeds; Margin Stock. The proceeds of the Advances will be used
solely for the purposes specified in this Agreement. None of such proceeds will
be used for the purpose of purchasing or carrying any “margin stock” as defined
in Regulation U or G of the Board of Governors of the Federal Reserve System (12
C.F.R. Part 221 and 207), or for the purpose of reducing or retiring any
indebtedness which was originally incurred to purchase or carry margin stock or
for any other purpose which might constitute this transaction a “purpose credit”
within the meaning of such Regulation U or G. No Borrower is engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock. Neither Borrower, nor any Person acting on behalf of Borrower has taken
or will take any action which might cause this Agreement or any Loan Documents
to violate Regulation U or G or any other regulations of the Board of Governors
of the Federal Reserve System or to violate Section 7 of the Securities Exchange
Act of 1934, or any rule or regulation thereunder, in each case as now in effect
or as the same may hereafter be in effect.

(m) Governmental Regulation. Borrower is not subject to regulation under the
Public Utility Holding Company Act of 1935, the Federal Power Act, the
Investment Company Act of 1940, the Interstate Commerce Act (as any of the
preceding have been amended), or any other law which regulates the incurring by
Borrower of Indebtedness, including, but not limited to, laws relating to common
or contract carriers or the sale of electricity, gas, steam, water, or other
public utility services.

(n) Purpose of Advances. The purpose of Advances is a business purpose and not a
personal, family, or household purpose.

(o) Compliance with Law. Other than noncompliance with applicable building codes
which is not material, is not unusual in the ordinary course of business, and is
correctable (and is in the process of being corrected) by Borrower, neither
Borrower nor any Approved Subdivision, the Lots or Units contained therein is in
violation of any law, ordinance, regulation, or rule (federal, state, or local).

(p) Unit Budgets, Unit Plans and Specifications, and Construction Contracts.
Each Unit Budget (as updated from time to time) contains all costs, expenses,
and fees anticipated to be incurred by Borrower in connection with the
respective type of Unit. The Unit Plans and Specifications and related working
drawings are an accurate and complete description of each Unit included or to be
included as Eligible Collateral. The construction contracts relating to the
construction of each such Unit provide for all work and materials anticipated to
be necessary to construct and all payments necessary to pay for the construction
of such Unit.

 

-65-



--------------------------------------------------------------------------------

(q) A&D Lot Development Budgets, Plans and Specifications, and Construction
Contract(s). Each A&D Lot Development Budget (as updated from time to time)
contains all costs, expenses, and fees anticipated to be incurred by Borrower in
connection with acquisition of the applicable Land and, if applicable,
construction of the A&D Lot Improvements. The applicable Plans and
Specifications and related working drawings for each Approved Subdivision are
and will be an accurate and complete description, in all material respects, of
the A&D Lot Improvements in that Approved Subdivision. The construction
contracts relating to the construction of the A&D Lot Improvements provide for
all work and materials anticipated to be necessary to construct and all payments
necessary to pay for the construction of the A&D Lot Improvements.

(r) Special Representations and Agreements Relating to Collateral.

(i) Ownership. Subject to Section 8.1, Borrower is and will at all times be the
legal and equitable owner of the Collateral, free and clear of all Liens and
Encumbrances, except for (A) the Security Instruments encumbering such
Collateral and (B) the Permitted Exceptions.

(ii) Authority to Encumber. Borrower has, and will continue to have, the full
right and authority to encumber all of the Collateral, including each of the
Approved Subdivisions, included or to be included in Eligible Collateral.

(iii) Validity of the Liens and Encumbrances. The Liens and Encumbrances created
by the Security Instruments are (A) legal, valid, binding and enforceable,
subject only to bankruptcy, insolvency, moratorium, reorganization or similar
laws and equitable principles of general application and (B) are in first
priority except for, with respect to the Deeds of Trust only, the Permitted
Exceptions.

(s) Material Adverse Change. There has been no change in the business, property,
prospects, condition (financial or otherwise) or results of operations of
Borrower or any Approved Subdivision which could reasonably be expected to have
a Material Adverse Effect.

(t) Taxes. Borrower has filed all United States federal tax returns and all
other tax returns which are required to be filed and have paid all taxes due
pursuant to said returns or pursuant to any assessment received by such Person,
except such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided in accordance with GAAP and as to which no
Lien exists. No tax liens have been filed and no claims are being asserted with
respect to any such taxes. The charges, accruals and reserves on the books of
Borrower in respect of any taxes or other governmental charges are adequate.

(u) Material Agreements; Material Defaults. Borrower is not a party to any
agreement or instrument or subject to any charter or other corporate restriction
which could reasonably be expected to have a Material Adverse Effect. Borrower
is not in default in the performance, observance or fulfillment of any of the
obligations, covenants

 

-66-



--------------------------------------------------------------------------------

or conditions contained in (i) any agreement to which it is a party, which
default could reasonably be expected to have a Material Adverse Effect; (ii) any
agreement or instrument evidencing or governing Indebtedness; (iii) any lease or
other agreement to which Borrower is a party or which affects their respective
properties or assets; (iv) any license, permit, statute, ordinance, law,
judgment, order, writ, injunction, decree, rule or regulation of any
Governmental Authority, or any determination or award of any arbitrator, to
which Borrower may be bound; or (v) any deed of trust, mortgage, instrument,
agreement or document by which Borrower or any of their respective properties or
assets are bound.

(v) Environmental Matters. In the ordinary course of its business, the managers
and Authorized Representatives of Borrower consider the effect of Environmental
Laws on the businesses of Borrower, in the course of which they identify and
evaluate potential risks and liabilities accruing to Borrower due to
Environmental Laws. On the basis of this consideration, Borrower has concluded
that Environmental Laws cannot reasonably be expected to have a Material Adverse
Effect. No Borrower has received any notice to the effect that its operations
are not in material compliance with any of the requirements of applicable
Environmental Laws or are the subject of any federal or state investigation
evaluating whether any remedial action is needed to respond to a release of any
toxic or hazardous waste or substance into the environment, which non-compliance
or remedial action could reasonably be expected to have a Material Adverse
Effect.

(w) Investment Company Act. Borrower is not an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.

(x) Public Utility Holding Company Act. Borrower is not a “holding company” or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company”, within the meaning
of the Public Utility Holding Company Act of 1935, as amended.

(y) Solvency.

(i) Immediately after the consummation of the transactions to occur on the date
hereof and immediately following the making of each Loan, if any, made on the
date hereof and after giving effect to the application of the proceeds of such
Loans, (i) the fair value of the respective assets of Borrower at a fair
valuation, will exceed the debts and liabilities, subordinated, contingent or
otherwise, of such Person; (ii) the present fair saleable value of the
respective property of Borrower will be greater than the amount that will be
required to pay the probable liability of such Person on their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) Borrower will be able to pay
their respective debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) Borrower
will not have unreasonably small capital with which to conduct their respective
businesses in which they are engaged, as such businesses are now conducted and
are proposed to be conducted after the date hereof.

 

-67-



--------------------------------------------------------------------------------

(ii) Borrower does not intend to, and does not believe that it will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by it and the timing of the amounts
of cash to be payable on or in respect of its Indebtedness.

(z) Non-Foreign Status. Borrower is not a “foreign corporation,” “foreign
partnership,” “foreign trust,” or “foreign estate,” as those terms are defined
in the Internal Revenue Code and the regulations promulgated thereunder.
Borrower’s U.S. employer identification number is as set forth in the
Certification of Non-Foreign Status.

(aa) Other Loan Documents. Each of the representations and warranties of
Borrower contained in any of the other Loan Documents is true and correct in all
material respects. All of such representations and warranties are incorporated
herein for the benefit of Lender.

5.2 Representations Regarding Approved Subdivisions. With respect to Borrower’s
request for any Subdivision to become an Approved Subdivision, Borrower
represents and warrants to Lender as follows:

(a) Title to Subdivision; Liens and Encumbrances. Borrower is, or upon recording
of the Deed of Trust shall be, the sole owner of and has good and marketable
title to the fee interest in the Approved Subdivision, any Improvements and all
other real property described in the Deed of Trust, free from any Lien or
Encumbrance of any kind whatsoever, excepting only (a) the Permitted Exceptions
and (b) Liens in favor of Lender.

(b) Rights to Construction and Development Documents and Project Documents.
Borrower is the true owner of all rights in and to all existing construction and
development and project documents relating to the Approved Subdivision and will
be the true owner of all rights in and to all future construction, development
and project documents. Borrower’s interest in all present and future
construction, development and project documents is not, and will not be, subject
to any present claim (other than under the Loan Documents), set-off or deduction
other than in the ordinary course of business.

(c) Utilities and Access. Telephone services, electric power, storm sewers,
sanitary sewer, potable water facilities and all other utilities and services
necessary for the construction, use, operation and maintenance of the
Improvements are available to the Approved Subdivision, are adequate to serve
the Improvements, and are not subject to any conditions limiting the use of such
utilities, other than normal charges to the utility supplier. All streets and
easements necessary for the operation and maintenance of the Improvements are
available to the boundaries of the Approved Subdivision.

(d) Compliance with Laws. The Improvements and the Approved Subdivision, and the
uses to which the Improvements and the Approved Subdivision are and will be put,
comply fully with: (i) all laws, ordinances, rules, regulations and

 

-68-



--------------------------------------------------------------------------------

requirements of all Governmental Authorities having jurisdiction over the
Approved Subdivision, including all applicable building, zoning and use laws,
ordinances, requirements, rules and regulations; and (ii) all applicable CC&Rs,
restrictive covenants and obligations created by private contracts and leases
which affect the ownership, construction, equipping, fixturing, use or operation
of the Approved Subdivision.

(e) No Condemnation. No condemnation proceedings or moratorium is pending or, to
the best of Borrower’s knowledge, threatened against the Approved Subdivision
(or any portion thereof) which would impair the use, occupancy or full operation
of the Approved Subdivision in any manner whatsoever.

(f) Construction and Development Documents. True, correct and complete copies of
all construction, development and project documents in connection with the
development, construction or provision of labor, materials or design or
supervisory services with respect to the Improvements have been furnished to the
Lender prior to the Approved Subdivision Closing Date. All such documents and
instruments are in full force and effect and neither Borrower nor any other
party thereto is in material default thereunder.

(g) Governmental and Private Approvals. All governmental or regulatory orders,
consents, permits, authorizations, licenses and approvals required for the
construction and, to the extent available given the status of construction, the
use and operation of the Approved Subdivision have been obtained and are in full
force and effect. No additional governmental or regulatory actions, filings or
registrations with respect to the Improvements, and no approvals, authorizations
or consents of any trustee or holder of any Indebtedness or obligation of
Borrower, are required for the due execution, delivery and performance by
Borrower of the Loan Documents to be executed by them.

(h) Personal Property. Borrower is now and shall continue to be the sole owner
of the personal property Collateral free from any Lien of any kind whatsoever,
except for Liens in favor of the Lender.

(i) Subdivision Budget. Each Budget for each of the Approved Subdivisions is a
true, correct and accurate estimate of all Project Costs for such Approved
Subdivision.

(j) Special Assessments. Except for any special assessment which is a Permitted
Exception, no special assessments have been imposed upon or are outstanding
against any of the Approved Subdivisions and Borrower has not received any
notice that any such special assessment is being contemplated by any
Governmental Authority having jurisdiction over the Approved Subdivisions.

5.3 Representations and Warranties Upon Requests for Advances. Each request for
an Advance will be a representation and warranty by Borrower to Lender that all
of the representations and warranties set forth in this Article 5 and in the
other Loan Documents are true, correct and complete as of the date of the
Advance request and as of the date that the Advance is made and, except in each
such case as otherwise disclosed to Lender and approved by Lender in writing.

 

-69-



--------------------------------------------------------------------------------

5.4 Representations and Warranties Upon Delivery of Financial Statements,
Documents, and Other Information. Each delivery by of financial statements,
other documents, or information after the date of this Agreement (including,
without limitation, documents and information delivered in obtaining an Advance)
will be a representation and warranty to Lender by Borrower that such financial
statements, other documents, or information (other than financial projections)
are true, correct and complete in all material respects, that there are no
material omissions therefrom that result in such financial statements, other
documents, or information being materially incomplete, incorrect, or misleading
as of the date thereof, and that such financial statements accurately present
the financial condition and results of operations of the subject thereof as at
the dates thereof and for the periods covered thereby. Each delivery by Borrower
of financial projections is a representation and warranty to Lender by such
Person that such financial projections have been prepared in accordance with the
requirements in this Agreement, are complete in all material respects as of the
date thereof, and are based on such Person’s best good faith estimates, compiled
and prepared with due diligence, of the matters set forth therein.

ARTICLE 6

AFFIRMATIVE COVENANTS

Borrower shall comply with the following affirmative covenants at all times
until such time as this Agreement has terminated or expired, the Loan has been
paid in full and all other Obligations are paid and performed in full:

6.1 Existence. Borrower will continue to be a validly existing entity under the
laws of the state in which it was organized and shall continue to be in good
standing and authorized to do business in the jurisdiction of organization and
in the state or states in which it owns any Collateral.

6.2 Books and Records; Access. Borrower (but without duplication) shall maintain
a standard, modern system of accounting (including, without limitation, a
single, complete, and accurate set of books and records of its assets, business,
financial condition, operations, prospects, and results of operations) in
accordance with GAAP. Borrower (but without duplication) shall maintain complete
and accurate records regarding the Acquisition, development and construction of
Units, Lots and Approved Subdivisions, including, without limitation, all
construction contracts, architectural contracts, engineering contracts, field
and inspection reports, applications for payment, estimates and analyses
regarding construction costs, names and addresses of all contractors and
subcontractors performing work or providing materials or supplies with respect
to the development and construction of Units and Lots and Approved Subdivisions,
invoices and bills of sale for all costs and expenses incurred by contractors
and subcontractors in connection with the development and construction of Units
and Lots, payment, performance and other surety bonds (if applicable), releases
and waivers of lien for all such work performed and materials supplied, evidence
of completion of all inspections required by any Governmental Authority,
certificates of substantial completion, notices of

 

-70-



--------------------------------------------------------------------------------

completion, surveys, as-built plans, Approvals and Permits, Purchase Contracts,
escrow instructions, records regarding all sales of Units and Lots, and all
other documents and instruments relating to the Acquisition, development,
construction and/or sale of Units. Each Borrower shall maintain the books and
records required to be maintained pursuant to this Section for a period of time
following payment in full of the Obligations at least equal to the statute of
limitations period within which Lender would be entitled to commence an action
with respect to the Obligations. During business hours, and upon reasonable
prior notice, Borrower will give representatives of Lender access to Borrower’s
assets, property, books, records, and documents and will permit such
representatives to inspect such assets and property and to audit, copy, examine,
and make excerpts from such books, records, and documents. Upon request by
Lender, Borrower will also provide Lender with copies of the reports, documents,
agreements, and other instruments described in this Section.

6.3 Special Covenants Relating to Collateral.

(a) Defense of Title. Borrower will defend the Collateral, the title and
interest therein as represented and warranted in each Security Instrument and
this Agreement, and the legality, validity, binding nature, and enforceability
of each Lien and Encumbrance contained in each Security Instrument and the first
priority of each Security Instrument against all matters, including, without
limitation, (i) any attachment, levy, or other seizure by legal process or
otherwise of any or all such Collateral; (ii) except for Permitted Exceptions
with respect to any Deed of Trust, any Lien or Encumbrance or claim thereof on
any or all such Collateral; (iii) any attempt to foreclose, conduct a trustee’s
sale, or otherwise realize upon any or all Collateral under any Lien or
Encumbrance, regardless of whether a Permitted Exception and regardless of
whether junior or senior to the Security Instrument; and (iv) any claim
questioning the legality, validity, binding nature, enforceability, or priority
of any Security Instrument. Borrower will notify Lender promptly in writing of
any of the foregoing and will provide such information with respect thereto as
Lender may from time to time request.

(b) No Encumbrances. Borrower will not sell, assign, Transfer or otherwise
dispose of or grant any option with respect to, or pledge or otherwise encumber,
any of the Collateral or any interest therein or any fixtures thereof or
proceeds thereof, except for (i) any Permitted Transfer and (ii) sales and
transfers in connection with releases permitted pursuant to Section 2.7.

(c) Further Assurances. Borrower will execute and deliver such further
instruments and will do and perform all matters and things necessary or
expedient to be done or performed for the purpose of effectively creating,
maintaining and preserving the Collateral and the Liens and Encumbrances of
Lender on such Collateral.

(d) Utilities. Borrower will provide or cause to be provided all required
telephone service, electric power, storm sewer (if required), sanitary sewer (if
required) and water facilities for each Lot included in Eligible Collateral, and
such utilities will be adequate to serve such Lots.

 

-71-



--------------------------------------------------------------------------------

(e) Contracts. Borrower will perform all of Borrower’s obligations under any
contracts and agreements relating to the construction of Units and A&D Lot
Improvements and will pay all amounts thereunder as and when due, except to the
extent such amounts are contested in accordance with the definition of
“Permitted Exceptions”. Borrower will be the sole owner of all Unit Plans and
Specifications or, to the extent that Borrower is not the sole owner of such
Unit Plans and Specifications, Borrower will have the unconditional right to use
such Unit Plans and Specifications in connection with the construction of Units.
Lender will not be restricted in any way in use of such Unit Plans and
Specifications in connection with the construction of any Units, and Borrower
will obtain all consents and authorizations necessary for the use of such Unit
Plans and Specifications by Lender. Borrower will be the sole owner of all A&D
Lot Development Plans and Specifications or, to the extent that Borrower is not
the sole owner of such A&D Lot Development Plans and Specifications, Borrower
will have the unconditional right to use such A&D Lot Development Plans and
Specifications in connection with the construction of Approved Subdivisions.
Lender will not be restricted in any way in use of such A&D Lot Development
Plans and Specifications in connection with the construction of any A&D Lot
Improvements, and Borrower will obtain all consents and authorizations necessary
for the use of such A&D Lot Development Plans and Specifications by Lender.

(f) No Residential Use. All Approved Subdivisions, Lots and Units from time to
time encumbered by a Deed of Trust are held only for construction and eventual
sale to its first occupant upon or after release from the lien of the applicable
Deed of Trust. Borrower (i) represents and warrants that Borrower has no intent
to ever occupy any Unit as a residence or to lease or otherwise permit such
occupancy of a Unit and (ii) agrees that Borrower will never so occupy, lease or
permit occupancy of any Unit; provided, however, that Borrower may use and
occupy Model Units solely for the purpose of maintaining a sales office and
displaying such Units to prospective purchasers of Units.

(g) Flood Insurance. Unless insurance in accordance with Section 6.8(d) will
first have been obtained, no Approved Subdivision will be located in an area
that has been identified by the Secretary of Housing and Urban Development as an
area having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968.

(h) Compliance with Permitted Exceptions. Borrower will keep and maintain in
full force and effect all restrictive covenants, development agreements,
easements and other agreements with Governmental Authorities and other Persons
that are necessary for the development, use and sale of each applicable Lot and
Unit. Borrower will not default in any material respect under any such
covenants, development agreements, easements and other agreements and will
diligently enforce its rights thereunder.

(i) Model Complexes. Except as may be otherwise permitted under the applicable
Loan Documents at the time the Lender has approved the inclusion of the Approved
Subdivision, with respect to each Approved Subdivision in which a Borrower is
constructing or marketing Units, Borrower will maintain an active complex of
Model

 

-72-



--------------------------------------------------------------------------------

Units representing some of the Unit type(s) available for sale in such Approved
Subdivision or will notify Lender that Borrower will be marketing Units from
Models owned by Borrower in the same metropolitan area as the Approved
Subdivision. If Models are located in the Approved Subdivision, Borrower will
grant to Lender a first priority Deed of Trust covering such Model Units which
will not be subject to release, until all corresponding plan types are sold
pursuant to Section 2.7.

(j) Title Policy Endorsements. If required by Lender, Borrower shall provide
(i) such continuation endorsements and date down endorsements to the Title
Policies, in form and substance satisfactory to Lender, as Lender determines
necessary to insure the priority of the Deeds of Trust as valid first liens on
the Collateral; or (ii) an unconditional and irrevocable written commitment by
the Title Company to issue such endorsements. Borrower agrees to furnish to the
Title Company such surveys and other documents and information as Lender or the
Title Company may require for the Title Company to issue such endorsements.

(k) Improvement Districts. Without obtaining the prior written consent of
Lender, Borrower will not finalize or record the inclusion of all or any part of
the Collateral in any community facilities district or other improvement
district that was not already a part of the Lender approval when the Collateral
was placed into the Borrowing Base. Borrower will give immediate notice to
Lender of any notification or advice that Borrower may receive from any
municipality or other third party of any action, contract or other proceeding
the purpose of which is to include all or any part of the Collateral in a
community facilities district or other improvement district. Upon prior written
notice to Borrower, Lender shall have the right to file a written objection to
the inclusion of all or any part of the Collateral in a community facilities
district or other improvement district, either in its own name or in the name of
Borrower, and to appear at, and participate in, any hearing with respect to the
formation of any such district. Should the formation of one or more improvement
districts be approved by Lender, Lender shall timely subordinate their interests
under this Agreement to such improvement districts on terms and conditions
reasonably acceptable to Lender, including without limitation, reduction in the
Collateral Value of such Approved Subdivision.

6.4 Information and Statements. Borrower and Guarantor, as the case may be, will
furnish to Lender the following:

(a) Annual Statements.

(i) Borrower. Within one hundred twenty (120) days after the close of each
fiscal year of Borrower, beginning with the fiscal year ending December 31,
2006, unqualified, audited consolidated financial statements of Borrower, each
certified by a nationally recognized independent certified public accounting
firm reasonably acceptable to Lender, prepared in accordance with GAAP,
including balance sheets as of the end of such fiscal year, statements of income
and retained earnings, and a statement of cash flows, together with Borrower’s
supplemental detailed schedule of Contingent Obligations, and setting forth in
comparative form the balance sheet, income statement, retained earnings and cash
flow figures

 

-73-



--------------------------------------------------------------------------------

for the preceding fiscal year. Provided, however, Borrower will not be required
to deliver separate financial statements to the extent Borrower’s financial
statements are consolidated with Guarantor and Guarantor’s financial statements
have been delivered to Lender pursuant to Section 6.4(a)(ii).

(ii) Guarantor. Within one hundred twenty (120) days after the close of each
fiscal year of Guarantor, beginning with the fiscal year ending December 31,
2006, unqualified, audited consolidated financial statements of Guarantor, each
certified by a nationally recognized independent certified public accounting
firm reasonably acceptable to Lender, prepared in accordance with GAAP,
including balance sheets as of the end of such fiscal year, statements of income
and retained earnings, and a statement of cash flows, together with Guarantor’s
supplemental detailed schedule of Contingent Obligations, and setting forth in
comparative form the balance sheet, income statement, retained earnings and cash
flow figures for the preceding fiscal year. In the event a merger or
consolidation pursuant to Section 8.1 occurs, as a condition precedent to such
merger or consolidation, Lender may, in its sole and absolute discretion,
require that the financial statements described in this Section 6.4(a) be
audited.

(b) Quarterly Financial Statements. Within sixty (60) days after the close of
each quarter of each fiscal year beginning with the quarter ending March 31,
2006, internally prepared financial statements for Borrower and Guarantor,
prepared in accordance with GAAP in each case on a consolidated and
consolidating basis (as applicable), including balance sheets as of the end of
such quarter, statements of income and retained earnings, a statement of cash
flows and a schedule of Contingent Obligations, in each case for the portion of
the fiscal year ending with such fiscal period, all certified by an authorized
officer of Borrower or Guarantor. All such financial statements shall set forth
in comparative form figures for the preceding year end and the corresponding
period in the preceding fiscal year. All such income statements shall reflect
year-to-date figures. Provided, however, Borrower will not be required to
deliver separate financial statements to the extent Borrower’s financial
statements are consolidated with Guarantor and Guarantor’s financial statements
have been delivered to Lender pursuant to this Section.

(c) Monthly Reports. Within twenty (20) days after the close of each month, the
Borrowing Base Reports and the Collateral Certificates.

(d) Annual Business Plan. Within one hundred twenty (120) days after the close
of each fiscal year beginning with the fiscal year ending December 31, 2006, an
updated consolidated business plan for Borrower and Guarantor for the twelve
(12) month period following the close of each fiscal year.

(e) Other Reports. As and when requested by Lender, such other periodic reports,
documents, and schedules as may reasonably be requested by Lender from time to
time including without limitation the most recently filed federal income tax
return of Borrower and/or Guarantor.

 

-74-



--------------------------------------------------------------------------------

(f) Environmental Incident Reports. As soon as possible and in any event within
ten (10) days after receipt by Borrower, a copy of any written notice or claim
to the effect that Borrower is or may be liable to any Person as a result of the
release of any toxic or hazardous waste or substance into the environment.

(g) Financial Covenant Compliance Information. Concurrently with the delivery of
the quarterly financial statements and reports required by Borrower and
Guarantor pursuant to Section 6.4(b), a Compliance Certificate in the form of
Exhibit B, together with detailed worksheets, schedules and calculations of
Borrowers and Guarantor with respect to the financial covenants, (collectively,
the “Compliance Certificate”) signed by an authorized officer of Borrower,
certifying among other things, that (i) the information contained in and
attached to the Compliance Certificate are true, correct and complete in all
material respects, (ii), the financial reports delivered to Lender are true,
correct and complete in all material respects, (iii) such information and
reports have been prepared in accordance with GAAP, and (iv) each of the
financial covenants set forth in Article 7 continue to be satisfied. Lender will
promptly deliver to Lender any financial statements, reports and Compliance
Certificates (together with any detailed worksheets, schedules and calculations
attached thereto) received by Lender from Borrower pursuant to this Section 6.4.

(h) Other Items and Information. Borrower shall also provide such other
information concerning Borrower, the Approved Subdivisions, and the assets,
business, financial condition, operations, prospects, and results of operations
as Lender reasonably requests from time to time.

6.5 Law; Judgments; Material Agreements; Approvals and Permits. Borrower will
comply with all laws, ordinances, regulations and rules (federal, state and
local) and all judgments, orders and decrees of any arbitrator, other private
adjudicator, or Governmental Authority relating to Borrower or its respective
assets, businesses or operations and Borrower will comply in all material
respects with all material agreements, documents and instruments to which
Borrower is a party or by which Borrower is bound or affected. Borrower agrees
that, except for normal construction corrections occasioning temporary
noncompliance which are corrected by Borrower with diligence and without
substantial expense, Borrower will comply with all laws, ordinances,
regulations, and rules (federal, state, and local) and all judgments, orders,
and decrees of any arbitrator, other private adjudicator, or Governmental
Authority relating to Borrower, any Approved Subdivisions (and any Lots and
Units contained therein), any other Collateral or the other assets, business, or
operations of Borrower. Borrower shall comply in all material respects with all
material agreements, documents, and instruments to which Borrower is a party or
by which Borrower, or any Approved Subdivisions (and any Lots or any Units
contained therein), or any of the other assets of Borrower, are bound or
affected. Borrower shall also comply with all Requirements (including, without
limitation, as applicable, requirements of the Federal Housing Administration
and the Veterans Administration) and all conditions and requirements of all
Approvals and Permits. Borrower, at its own respective expense, will obtain and
maintain in effect from time to time all Approvals and Permits required for the
business activities and operations then being conducted by Borrower and as may
be required to enable it to comply with its obligations hereunder and under the
other Loan Documents.

 

-75-



--------------------------------------------------------------------------------

6.6 Impositions and Other Indebtedness. Except for amounts being contested as
provided in clause (b) of the definition of Permitted Exceptions, Borrower will
pay and discharge (i) before delinquency all Impositions affecting it or its
assets; (ii) when due all lawful claims (including, without limitation, claims
for labor, materials, and supplies), which, if unpaid, might become a Lien or
Encumbrance upon any of its assets; and (iii) all its other Indebtedness, when
due.

6.7 Assets and Property. Borrower will maintain, keep, and preserve all of its
assets (tangible and intangible) necessary or useful in the proper conduct of
its business and operations in good working order and condition, ordinary wear
and tear excepted.

6.8 Insurance. Borrower, at its expense, shall obtain and deliver to Lender
policies of insurance with respect to each Approved Subdivision providing the
following:

(a) Policies of insurance evidencing bodily injury, death or property damage
liability coverage in amounts not less than $10,000,000.00 (combined single
limit), shall be in effect with respect to such Borrower. Such policies must be
written on an occurrence basis so as to provide blanket contractual liability,
broad form property damage coverage, and coverage for products and completed
operations.

(b) “Special Cause of Loss” insurance on the Improvements in an amount not less
than the full insurable value on a replacement cost basis of the insured
Improvements and personal property related thereto. During the construction
period, such policy shall be written in the so-called “Builder’s Risk Completed
Value Non-Reporting Form” (or “Reporting Form” if the Improvements are a single
family residential development) with no coinsurance requirement and shall
contain a provision granting the insured permission to occupy. Such policy shall
not contain an exclusion for terrorist losses.

(c) If applicable, evidence of worker’s compensation insurance coverage
satisfactory to Lender.

(d) If an Approved Subdivision, or any part thereof, lies within a “special
flood hazard area” as designated on maps prepared by the Department of Housing
and Urban Development, a National Flood Insurance Association standard flood
insurance policy, plus insurance from a private insurance carrier if necessary,
for the duration of the Loan in the amount of the full insurable value of the
Improvements within such Approved Subdivision.

(e) Such other insurance as Lender may require, which may include, without
limitation, errors and omissions insurance with respect to the contractors,
architects and engineers, earthquake insurance, rent abatement and/or business
loss.

All insurance policies Borrower is obligated to provide under this Section 6.8
shall (i) be issued by an insurance company having a rating of “A” VII or better
by A.M. Best Co., in Best’s Rating Guide, (ii) name Lender, as an additional
insured on all liability insurance and as mortgagee and lender loss payee on all
casualty insurance, (iii) provide that Lender is to receive thirty (30) days
written notice prior to non-renewal or cancellation, (iv) be evidenced by a
certificate of insurance to be held by Lender, and (v) be in form and amounts
acceptable to Lender.

 

-76-



--------------------------------------------------------------------------------

6.9 ERISA.

(a) Borrower and the ERISA Affiliates each will take all actions and fulfill all
conditions necessary to maintain any and all Plans in substantial compliance
with applicable requirements of ERISA, the Code and applicable foreign law until
such Plans are terminated, and the liabilities thereof discharged, in accordance
with applicable law.

(b) No Plan will have any “accumulated funding deficiency” (within the meaning
of Section 412 of the Code), which deficiency could, with respect to any
Borrower, cause a Material Adverse Change.

(c) Borrower and the ERISA Affiliates each will take and fulfill all actions and
conditions necessary to maintain, and will maintain, substantial compliance of
any and all employee benefit plans established or maintained, or to which
contributions are made, by Borrower and the ERISA Affiliates with the
requirements of ERISA and the rules and regulations adopted thereunder, in each
case as in effect at the time.

(d) Borrower and each ERISA Affiliate shall continue to qualify at all times as
an “operating company” pursuant to United States Department of Labor Regulation
Section 2510.3-101(c), and such Persons shall otherwise act to ensure that their
respective assets, are not “plan assets” of any employee benefit plan subject to
the fiduciary responsibility requirements of ERISA, or, subject to receipt of
prior notice by Lender’s consent thereto, such Persons shall otherwise ensure
that an exemption from Section 406 of ERISA is available to cover the loan
transaction with respect to each portion thereof.

6.10 Special Covenants Relating to Lots and Units.

(a) Change Orders. Borrower agrees that without Lender’s prior written consent
in its absolute and sole discretion, it may not (i) amend or modify the A&D Lot
Development Budget or Unit Budget, or (ii) make or permit any material
amendments or modifications of the construction contracts for development of
Lots, the A&D Lot Development Plans and Specifications, Units, the Unit Plans
and Specifications or any other agreements, documents, or instruments relating
to development of an Approved Subdivision and Units therein. Notwithstanding the
provisions of this Section 6.10, Borrower shall not be required to obtain
Lender’s consent to any individual amendment or modification of such
construction contract(s), the A&D Lot Development Plans and Specifications, Unit
Plans and Specifications, the A&D Lot Development Budget and the Unit Budget, or
any other agreements, documents, or instruments relating to construction of the
Approved Subdivision if the result (when aggregated with all other increases) is
an increase of the A&D Lot Development Budget or the Unit Budget, as applicable,
equal to or less than 5% of the total original A&D Lot Development Budget or the
Unit Budget, as applicable, for the particular Approved Subdivision.

 

-77-



--------------------------------------------------------------------------------

(b) Certain Information Relating to Approved Subdivision. Borrower agrees that
it will provide to Lender, upon Lender’s request (i) the actual costs, expenses,
and fees incurred by Borrower for labor and other work performed on the A&D Lot
Improvements and Units and for materials incorporated in the A&D Lot
Improvements and Units or suitably stored onsite as indicated by bills,
invoices, receipts, statements, vouchers, or other written evidence satisfactory
to Lender showing the costs, expenses, and fees incurred; and (ii) the amounts
allocated to such labor, work, and materials in the line items in the A&D Lot
Development Budget and Unit Budget multiplied by the percentage of completion of
such labor, work, and materials. Materials will be “suitably” stored onsite only
if they are adequately stored and safeguarded to protect against theft and
damage and, if required by Lender, are insured against loss, theft, and damage
under insurance policies naming Lender as loss payee and complying with the
requirements of Section 6.8. Lender, in its absolute and sole discretion, may
permit to be included in the Lot Collateral Value and Unit Collateral Value a
portion of the costs of materials stored offsite if Borrower shall have supplied
to Lender: (i) evidence satisfactory to Lender that such material is included in
the coverage of the insurance policies required under Section 6.8 of this
Agreement; (ii) evidence satisfactory to Lender from the seller or fabricator of
such material that, upon payment, ownership thereof will vest in Borrower free
of any liens or claims of third parties; (iii) evidence satisfactory to Lender
that such material is satisfactorily stored to protect against theft or damage
or if stored at a location other than a location owned and operated by Borrower,
(iv) evidence satisfactory to Lender that such material is stored in a bonded
warehouse or storage yard approved by Lender and the warehouse or yard has been
notified that Lender has a security interest in the subject materials, and
(v) Lender shall have received from Borrower the original warehouse receipt

6.11 Title Insurance; Title Insurance Claims. Lender may determine from time to
time the allocation of title insurance between parcels of Collateral, and the
amount of title insurance coverage that Borrower is required to provide pursuant
to Title Policies and Lender may enter into such agreements with each Title
Company as Lender reasonably deems appropriate, including, without limitation,
aggregation agreements, which shall contain such terms and conditions as Lender
may reasonably require. Lender may, from time to time, in its reasonable
discretion, (a) require endorsements to Title Policies, including, without
limitation, endorsements insuring against any mechanics’, materialmen’s, or
other Liens and Encumbrances affecting the Collateral; (b) require co-insurance
with respect to the Title Policies; and/or (c) disapprove title insurance
companies and require that Borrower obtain Title Policies from other title
insurers acceptable to Lender. Lender may require separate Title Policies with
respect to each Approved Subdivision. Borrower acknowledges that pursuant to
aggregation agreements, Title Policies issued by the same Title Company may be
grouped together to create a single insurance coverage amount that applies to
all Collateral covered by such Title Policies. If a Title Company pays any
claims under any Title Policies and if Lender advises Borrower that Lender has
determined that the remaining coverage is insufficient, Borrower will take any
and all action necessary to cause the total coverage amount under the Title
Policies to remain at or to be increased to the original liability
notwithstanding the payment of such claim or claims, including, without
limitation, providing any supplemental Title Policies or endorsements or
reinsurance agreements if requested by Lender, the cost of which will be paid by
Borrower. Upon payment of any such claims, Borrower will obtain and provide to
Lender any and all documentation reasonably requested by Lender to ensure that
the maximum coverage provided for hereunder will not have been diminished as a
result of the payment of such claims.

 

-78-



--------------------------------------------------------------------------------

6.12 Rights of Inspection; Correction of Defects.

(a) Generally. Lender and its respective agents, employees, and representatives
will have the right at any time and from time to time to enter upon the
Collateral in order to inspect the Collateral and all aspects thereof, at
Borrower’s cost; provided, however, any Person entering upon the Collateral will
observe and comply with Borrower’s safety requirements. Each Approved
Subdivision and Lots therein may be inspected once each month unless Lender
reasonably determines that more frequent inspections are necessary. Lender shall
inspect approximately twenty-five percent (25%) of all Units at Borrower’s
expense on a quarterly basis unless Lender reasonably determines that more
frequent inspections are necessary. If Lender, in its reasonable judgment,
determines that any materials or work do not conform with the respective Unit
Plans and Specifications or the A&D Lot Development Plans and Specifications, as
applicable, in all material respects or with any applicable Requirements or are
otherwise not in conformity with sound building practice, Lender will have the
right to stop the work and to order replacement or correction of any such
materials or work regardless of whether or not such materials or work have
theretofore been incorporated in the Unit, regardless of whether Lender’s
representatives have previously inspected such work or materials, and regardless
of whether Lender has previously made Advances to pay for such work or
materials. Borrower will promptly make such replacement or correction.

(b) No Right to Rely. All inspections by Lender or on behalf of Lender,
approvals of Advance Requests by Lender and other actions by Lender in
connection therewith are for the sole purpose of protecting the security of
Lender and are not to be construed as a representation by Lender that there has
been compliance with the Unit Plans and Specifications or the A&D Lot
Development Plans and Specifications, the Loan Documents, this Agreement, the
applicable Requirements, or that the Units or Lots are free of defects in
materials or workmanship. No such inspections or review will limit any of the
rights and remedies of Lender pursuant to this Agreement or the other Loan
Documents, including, without limitation, the right to require compliance with
Sections 6.10 and 6.11. Borrower may make or cause to be made such other
independent inspections as Borrower may desire for its own protection. Based on
such inspections, Lender may adjust the Eligible Collateral, Unit Collateral
Values, Lot Collateral Values, Maximum Allowed Advances and other calculations
pursuant to this Agreement.

(c) Inspector(s). Lender may employ outside inspectors to perform some or all of
the inspection duties set forth in this Section 6.12 and may also elect to have
its own employees perform some or all of such inspection duties and review the
reports of outside inspectors.

(d) Miscellaneous. Any inspections or determinations made by Lender or lien
waivers, receipts, or other agreements, documents, and instruments obtained by
Lender are made or obtained solely for Lender’s own benefit and not in any way
for the benefit or protection of Borrower. Lender may accept and rely on any
information from an

 

-79-



--------------------------------------------------------------------------------

architect, any other Person providing labor, materials, or services for Units or
Approved Subdivisions, Borrower or any other Person as to labor or materials
furnished or incorporated in the Units or the Approved Subdivisions and the cost
and payment therefor and as to all other matters relating to construction of the
Units and the A&D Lot Improvements without the necessity of verifying such
information. Lender will have no obligation to Borrower to ensure compliance by
contractor, engineer, or any other Person in carrying out construction of the
Units or A&D Lot Improvements.

6.13 Verification of Costs. Lender will have the right at any time and from time
to time to review and verify all costs, expenses, and fees in each Unit Budget
and each A&D Lot Development Budget. Based on its review and verification of
costs, expenses, and fees in each Unit Budget and each A&D Lot Development
Budget, Lender will have the right to (a) adjust any and all such budgeted
amounts for purposes of determining Collateral Values of Eligible Collateral and
(b) reduce or increase the applicable Collateral Values.

6.14 Use of Proceeds of Advances. Borrower will use proceeds of Advances only
for the purposes described in Section 2.2(c).

6.15 Further Assurances. Each Borrower will promptly execute, acknowledge, and
deliver such additional agreements, documents, and instruments and do or cause
to be done such other acts as Lender may reasonably request from time to time to
better assure, preserve, protect, and perfect the interest of Lender in the
Collateral and the rights and remedies of Lender under this Agreement and the
other Loan Documents. Without limiting the foregoing, to the extent that Lender
determines from time to time that additional Deeds of Trust, amendments to Deeds
of Trust, financing statements, subordinations, and other documents are required
in order to perfect all Liens and Encumbrances in favor of Lender, and cause all
Collateral encumbered by any of the Deeds of Trust to be subject only to
Permitted Exceptions, Borrower will execute and deliver such documents,
instruments and other agreements as Lender may request.

6.16 Costs and Expenses of Borrower’s Performance of Covenants and Satisfaction
of Conditions. Borrower will perform all of its obligations and satisfy all
conditions applicable to it under this Agreement and the other Loan Documents at
its sole cost and expense.

6.17 Notices with Respect to any Approved Subdivision. Borrower will deliver to
Lender within ten (10) Business Days of receipt any notice of default,
non-compliance, suspension, termination or any other notice with respect to any
Approvals and Permits, contracts, agreements, bonds (i.e., performance bonds,
completion bonds or payment bonds), letters of credit, or with respect to any
Permitted Exceptions related to any Approved Subdivision, or any off-site
improvements related to any Approved Subdivision, including without limitation,
any such notice with respect to any subdivision improvement agreement.

6.18 Notification of Certain Matters. Borrower will promptly disclose to Lender
the occurrence of (a) any default by Borrower under or pursuant to the terms and
conditions of any Indebtedness for borrowed money owed by Borrower to any
Person, whether now existing or hereafter arising; (b) the occurrence of any
event or other circumstance of which Borrower has knowledge and that with the
giving of notice or the passage of time would constitute a default referred to
in clause (a) above; (c) any Material Adverse Change; and (d) any change in the

 

-80-



--------------------------------------------------------------------------------

Requirements of any Governmental Authority that would materially and adversely
affect Borrower’s ability to develop Approved Subdivisions and Units or sell
Units or Lots or the cost of construction thereof. Borrower further covenants to
keep Guarantor informed of Borrower’s financial condition and business
operations, the condition and use of the Collateral, and all other circumstances
which may affect Borrower’s ability to pay or perform its obligations under the
Loan Documents to which it is a party.

6.19 Maintain Business.

(a) Maintain Business. Each Borrower shall continue to engage primarily in the
business being conducted by such Borrower as of the date of this Agreement (or
the date of such Borrower’s admission hereunder) at all times during the term of
the Loan.

(b) Trade Names. At the request of Lender from time to time, Borrower shall
execute a certificate in form satisfactory to Lender listing the trade names or
fictitious business names under which Borrower intends to operate any Collateral
or any business located thereon and representing and warranting that Borrower
does business under no other trade names or fictitious business names with
respect to any Collateral. Borrower shall immediately notify Lender in writing
of any change in said trade names or fictitious business names, and will, upon
request of Lender, execute any additional financing statements and other
certificates necessary to reflect the change in trade names or fictitious
business names.

(c) Separate Records. Borrower will maintain and prepare all of its books,
records, financial statements, financial reports and bank accounts separate from
those of its Affiliates, any constituent party and any other person or entity,
and Borrower will file its own tax returns unless required otherwise by
applicable law. Borrower shall maintain its books, records and resolutions and
agreements as official records.

(d) Separate Entity. Borrower will at all times hold itself out to the public as
a legal entity separate and distinct from any other entity (including any
Affiliate of the Borrower or any constituent party of the Borrower), shall
correct any known misunderstanding regarding its status as a separate entity,
shall conduct business in its own name, shall not identify itself or any of its
Affiliates as a division or part of the other and shall maintain and utilize
separate invoices and checks.

6.20 Borrower Equity Requirement. Borrower shall contribute and maintain
sufficient funds with respect to each of the Approved Subdivisions as necessary
in order to satisfy the loan balancing requirements of Section 3.14.

ARTICLE 7

FINANCIAL COVENANTS

The following financial covenants shall be applicable to WLH until this
Agreement has terminated or expired, the Loan has been paid in full, and all
other Obligations are paid and performed in full and all obligations of Lender
arising under the Loan Documents have terminated:

7.1 Minimum Tangible Net Worth Covenant. WLH will maintain, on a consolidating
basis, a minimum Tangible Net Worth equal to or greater than:
(a) $200,000,000.00 plus (b) fifty percent (50%) of WLH’s Net Income on a
cumulative basis commencing as of June 30, 2004.

 

-81-



--------------------------------------------------------------------------------

7.2 Leverage Ratio. WLH will maintain, on a consolidating basis, at all times a
ratio of (a) Total Liabilities to (b) Tangible Net Worth that is equal to or
less than 3.25 to 1 as of the Effective Date and at all times thereafter. As
used herein, the term “Total Liabilities” shall mean the total book value of
WLH’s assets less Tangible Net Worth, all as determined in accordance with GAAP.

7.3 Interest Coverage Ratio. As of the Effective Date and at all times
thereafter, WLH will at all times, maintain, on a consolidating basis, an
interest coverage ratio of (a) EBITDA to (b) Interest Incurred which is equal to
or greater than 2.0 to 1 on a rolling four-fiscal quarter basis, as determined
as of the end of each fiscal quarter of WLH.

7.4 Minimum Liquidity. WLH shall maintain, on a consolidating basis, at all
times minimum Available Liquidity which is equal to or greater than Ten Million
Dollars ($10,000,000).

7.5 Conformance to GAAP; Consolidation. Except to the extent specifically
provided otherwise, all financial covenants and WLH’s compliance therewith shall
be determined in conformance to GAAP (including requirements that assets be
valued at the lower of cost or market value). Any other provision of this
Agreement to the contrary notwithstanding, all Financial Covenant tests will be
measured and determined on a consolidated basis. Lender shall test compliance
with the Financial Covenants set forth in this Section on a quarterly basis
beginning with the quarter ending March 31, 2006, and Borrower shall provide
Lender with a Compliance Certificate with respect thereto in accordance with
Section 6.4(h).

ARTICLE 8

NEGATIVE COVENANTS

The following negative covenants shall be applicable to Borrower until this
Agreement has terminated or expired, all obligations of Lender arising under the
Loan Documents have terminated, the Loan has been paid in full, and all other
Obligations are paid and performed in full:

8.1 Fundamental Changes. Neither Borrower nor any Guarantor shall dissolve or
liquidate, or become a party to any merger or consolidation, or acquire by
purchase, lease or otherwise all or substantially all of the assets of or
ownership interest in any Person; provided, however, that the foregoing shall
not operate to prevent a transaction (a) otherwise prohibited pursuant to this
Section 8.1 but that results in all Obligations being paid and performed in full
and the termination of this Agreement and the commitment of Lender to make
Advances of the Loan, (b) with respect to any Borrower, the assets of such
Borrower have been sold and released pursuant to the terms and conditions of
this Agreement, such Borrower no longer owns any Collateral, the Loan has
terminated with respect to such Borrower, and such Borrower is to be dissolved
as a result thereof pursuant to the terms and conditions of its formation
documents, or (c) the formation or addition of any joint ventures, (each a “New
Borrower”); provided that Lender determines, in its sole and absolute
discretion, that the following conditions are satisfied:

(a) No Defaults. No Event of Default or Unmatured Event of Default shall have
occurred and be continuing, and Borrower shall be in compliance with the
Financial Covenants set forth in this Agreement.

 

-82-



--------------------------------------------------------------------------------

(b) Financial Condition. Lender shall be satisfied: (i) with the financial
condition of New Borrower and (ii) that the Financial Covenants of Borrower set
forth in this Agreement or in other Loan Document continue to be satisfied.

(c) No Material Adverse Change. Lender shall have determined that no Material
Adverse Change has occurred since the most recent audited, consolidated
financial statements and reports of Borrower provided to Lender.

(d) Documents. Lender shall have received the following agreements, documents,
and instruments, each duly executed by the parties thereto and in form and
substance satisfactory to Lender and its legal counsel:

(i) Formation Documents. With respect to New Borrower, the respective managing
member(s) or manager(s) thereof, and such other entities as may be requested by
Lender in order to confirm that each such Person is authorized to execute,
deliver, and perform their respective obligations under such Loan Documents:
(A) the certificate of formation, organization, or partnership or the articles
of incorporation (as applicable), (B) the operating agreement, partnership
agreement or bylaws (as applicable), (C) good standing certificates, and
(D) certified copies of resolutions of New Borrower’s board of directors,
members or partners (as applicable) authorizing New Borrower to execute,
deliver, and perform its obligations under the Loan Documents and any other
documents to be executed and delivered by New Borrower or any other Person in
connection herewith and certifying the names and signatures of the officers
authorized to execute the Loan Documents;

(ii) Opinions. Lender shall have received and approved a legal opinion
satisfactory to Lender from counsel for Borrower; and

(iii) Loan Documents. Lender, WLH and New Borrower shall have executed and
delivered to Lender such additional Loan Documents, or amendments, addendums or
other modifications thereto, as may be required by Lender, and shall have
obtained and delivered to Lender any new Guaranties and any Guarantor and third
party consents, reaffirmations or other agreements, as Lender may require.

(e) Other Items or Actions. Lender will have received and approved such other
information, agreements, documents, consents, certificates (including, if
required by Lender, bring-down certificates), and instruments, and New Borrower
will have performed such other actions, as Lender may reasonably require.

 

-83-



--------------------------------------------------------------------------------

(f) Title Policy Endorsements. To the extent required by Lender, New Borrower
shall provide (i) such continuation endorsements and date down endorsements to
the Title Policies, in form and substance satisfactory to Lender, as Lender
determines necessary to insure the priority of the Deeds of Trust as valid first
liens on the Collateral; or (ii) an unconditional and irrevocable written
commitment by the Title Company to issue such endorsements. New Borrower agrees
to furnish to the Title Company such surveys and other documents and information
as Lender or the Title Company may require for the Title Company to issue such
endorsements.

(g) Fees and Costs. Lender shall have received all out-of-pocket costs, expenses
and disbursements (including attorneys’ fees and legal expenses actually
incurred by the Lender in connection with the formation of New Borrower).

8.2 Prohibition on Sales of Assets; Transfers. Except for the provisions set out
in Section 2.7 or with respect to any Permitted Transfer, no Borrower shall
convey, sell, lease, encumber, Transfer or otherwise dispose of to any Person,
in one transaction or a series of transactions, any portion of any Approved
Subdivision or all or substantially all of its business or property. In
addition, no Borrower shall convey, sell, lease, encumber, Transfer or otherwise
dispose of to any of its Affiliates, in one transaction or a series of
transactions, any of its business or property if the effect of such transaction
would be to cause Borrower to violate the Financial Covenants or would otherwise
cause or contribute to a Material Adverse Change. However, the restrictions in
this Section 8.2 do not preclude the Liens and Encumbrances created pursuant to
this Agreement and the other Loan Documents.

8.3 Prohibition on Amendments to Organizational Documents. No Borrower shall
amend, modify, restate, supplement, or terminate its Organizational Documents,
including without limitation, its articles of organization or formation (as
applicable) or its operating agreement, if such change would result in a
Material Adverse Change or would result in a violation of any of the
representations, warranties, or covenants set forth in any Loan Document.

8.4 Lines of Business. No Borrower (directly or through any subsidiaries or
other Persons) shall engage to any substantial extent in any line or lines of
business activity other than (a) the business of acquiring, entitling,
developing, constructing, marketing and selling Subdivisions (and Lots and Units
contained therein); (b) any business directly related thereto; (c) other lines
of business actively engaged in as of the date hereof; and (d) other lines of
business related to homebuilding that have been previously approved in writing
by Lender in its reasonable discretion. Except as permitted pursuant to
Section 8.1, no Borrower will cease to engage in the business of entitling and
selling Subdivisions (and the Lots contained therein).

8.5 Distributions. No Distribution by any Borrower shall be made or accepted by
any Person at any time if, after giving effect to such Distribution, (i) such
Borrower would be rendered insolvent (either based on its Indebtedness exceeding
its Tangible Net Worth or its inability to pay its debts as they become due),
(ii) such Borrower would be unable to make the required payments under the Loan
Documents or otherwise perform its Obligations, (iii) such Distribution would
otherwise result in a Material Adverse Change or (iv) after giving effect to
such Distribution, any of the Financial Covenants would be violated.

 

-84-



--------------------------------------------------------------------------------

8.6 Secondary Financing. No Borrower shall permit secondary financing on any of
the Approved Subdivisions (or the Lots and Units therein), or any financing or
Liens and Encumbrances with respect to any Ownership Interest in any Borrower
(excluding the granting of a security interest therein in favor of Lender
pursuant to this Agreement), without the Lender’s prior written consent. Lender
shall not consider any request for secondary financing with respect to any
Approved Subdivision unless the proposed secondary financing is provided by a
lender acceptable to Lender and the terms and conditions of that proposed
secondary financing are acceptable to Lender, including without limitation:
(a) requirement of full Lien and payment subordination by such secondary lender;
(b) requirement that no payments may be received by such lender in the event of
an Unmatured Event of Default or Event of Default with respect to the Loan;
(c) requirement that such lender must unconditionally release its lien against
the Collateral upon demand by lender notwithstanding the failure of such lender
to receive any payment with respect to such release; (d) an agreement by such
lender to a prohibition against lender declaring a default or otherwise pursuing
any remedy against any Borrower or the subject Collateral until such time as the
Loan has been paid in full and the Commitment terminated; (e) requirement that
seller financing shall be subject to a subordination and intercreditor agreement
acceptable to Lender; and (f) requirement that all rights of repurchase, profit
participation agreements, development agreements and CC&Rs shall be subordinated
to the Deeds of Trust with subordination agreements acceptable to Lender.

8.7 Transactions with Affiliates. Other than arrangements and contracts in
existence as of Effective Date and that have been disclosed to Lender in
writing, no Borrower will enter into, or cause, suffer, or permit to exist, any
arrangement or contract with any of its Affiliates, including, without
limitation, any management contract, unless such transaction is on terms that
are no less favorable to any such Borrower than those that could have been
obtained in a comparable transaction on an arms’ length basis from a Person that
is not an Affiliate.

ARTICLE 9

EVENTS OF DEFAULT

9.1 Events of Default. Each of the following (each, an “Event of Default”) will
be an event of default which entitles Lender to exercise all of its rights and
remedies under this Agreement, the other Loan Documents, and at law, including
without limitation, the rights and remedies in Section 9.2:

(a) Payments.

(i) Failure to Pay Principal and Interest. Failure by Borrower to pay to Lender
any interest payments within five (5) days after the same becomes due under this
Agreement or any other Loan Document or the failure of Borrower to pay to Lender
any principal payments as and when due (after expiration of all applicable
notice and grace periods), including without limitation, any payment required
pursuant to Section 2.4(b).

(ii) Failure to Pay at Maturity. Failure to pay all Obligations, including all
outstanding principal amounts, accrued but unpaid interest, Other Amounts, and
any other amounts which may be due pursuant to this Agreement or any other Loan
Document, in full on the Maturity Date.

 

-85-



--------------------------------------------------------------------------------

(iii) Other Payments. Failure by Borrower to pay any amount (other than those
payments identified in this Section 9.1) when due under this Agreement or any
other Loan Document or, if not otherwise stated when due, the expiration of ten
(10) days after written notice of such failure by Lender to Borrower.

(b) Specified Defaults. Failure of Borrower to comply with the requirements set
forth in the following Sections: (i) Section 6.4 (financial reporting
requirements), (ii) Article 7 (financial covenants); or (iii) and the negative
covenants of Article 8; provided, however, in the event Lender determines that
any default by Borrower of the foregoing sections is curable by Borrower, then
Borrower shall have fifteen days after written notice from Lender thereof to
cure such default.

(c) Other Loan Documents. The occurrence of an Event of Default (after
expiration of the applicable notice and cure periods) pursuant to any other Loan
Document.

(d) Other Defaults With Respect to Loans. Failure of any Borrower or any
Guarantor (or any other Person who may be obligated with respect thereto
pursuant to any Loan Document) to perform any obligation, or to comply with any
term or condition applicable to such Person in this Agreement or any other Loan
Document and not otherwise constituting an Event of Default, and the expiration
of thirty (30) days after written notice of such failure is given by Lender to
Borrower without such failure being cured; provided, however, that if (i) such
failure cannot be remedied by the payment of money and cannot be remedied within
such thirty (30) day period (as determined by Lender), (ii) Borrower promptly
commences and diligently pursues at all times to remedy such failure, and
(iii) such failure does not otherwise constitute a Material Adverse Change
pending such cure (as determined by Lender), then Borrower shall have an
additional period of time, not to exceed sixty (60) days, within which Borrower
may remedy such failure.

(e) Representations and Warranties. Any representation or warranty set forth in
this Agreement or the applicable Loan Documents or otherwise provided to Lender
in connection with this Agreement or the Loan is materially incomplete,
incorrect or misleading as of the date made or renewed.

(f) Failure to Maintain Insurance. Any of the insurance coverages required
pursuant to Section 6.8 lapses or expires without being replaced by other
insurance policies that comply with Section 6.8 prior to such lapse or
expiration.

(g) Insolvency. Any Borrower or Guarantor, or any other Person who may become
obligated under any Loan Document; (i) is unable or admits in writing its
inability to pay its monetary obligations as they become due; (ii) makes a
general assignment for the benefit of creditors; or (iii) applies for, consents
to, or acquiesces in,

 

-86-



--------------------------------------------------------------------------------

the appointment of a trustee (other than a trustee under a deed of trust),
receiver, or other custodian with respect to any material portion or all of the
property of any Borrower or Guarantor, or in the absence of such application,
consent, or acquiescence by any Borrower or Guarantor, a trustee, receiver, or
other custodian is appointed for any Borrower or Guarantor or any or all of the
property of any Borrower or Guarantor.

(h) Bankruptcy. Commencement of any case under the Bankruptcy Code (Title 11 of
the United States Code, as may be amended or replaced by similar laws governing
federal insolvency proceedings) or commencement of any other bankruptcy,
arrangement, reorganization, receivership, custodianship, or similar proceeding
under any federal, state, or foreign law by or against any Borrower or
Guarantor; provided, however, with respect to any involuntary proceeding not
initiated by any Person affiliated directly or indirectly with any Borrower or
Guarantor, including, without limitation, any Affiliate of any Borrower or
Guarantor, such commencement will not be an Event of Default so long as any such
Borrower or Guarantor is in good faith contesting such involuntary proceeding,
no order for relief has been entered against it, and such proceeding is
dismissed within ninety (90) days after the commencement thereof.

(i) Material Adverse Change. Lender determines in good faith that a Material
Adverse Change has occurred and is continuing twenty (20) days after written
notice thereof by Lender.

(j) Dissolution, etc. Except as otherwise permitted pursuant to Section 8.1, the
dissolution or liquidation of any Borrower or Guarantor or the taking of any
action by any Borrower or Guarantor toward a dissolution or liquidation of such
Borrower or Guarantor.

(k) Foreclosure Proceedings. Filing of any foreclosure proceeding, giving notice
of a trustee’s sale, or any other action by any Person, other than Lender, to
realize upon any of the Collateral under any Lien or Encumbrance on any or all
of the Collateral, regardless of whether such Lien or Encumbrance is a Permitted
Exception and regardless of whether junior or senior to the Security Instrument.

(l) Judgments. Any judgment or order for the payment of money that would result
in a Material Adverse Change as determined by Lender, if rendered against any
Borrower or Guarantor and either (i) enforcement proceedings are commenced by
any creditor upon such judgment or order or (ii) such judgment or order is not
vacated, stayed, satisfied, discharged or bonded pending appeal within thirty
(30) days from the entry thereof.

(m) Rate Management Obligations. Nonpayment by any Borrower of any Rate
Management Obligation when due or the breach by any Borrower of any term,
provision or condition contained in any Rate Management Transaction or any
transaction of the type described in the definition of “Rate Management
Transactions,” whether or not any Lender or Affiliate of a Lender is a party
thereto.

 

-87-



--------------------------------------------------------------------------------

(n) Claims. Any Borrower or any other Person on behalf of any Borrower claims
that this Agreement or any Loan Document is not legal, valid, binding, and
enforceable against any Borrower, that any lien, security interest, or other
encumbrance securing any of the obligations under this Agreement or the other
Loan Documents is not legal, valid, binding, and enforceable, or that the
priority of any lien, security interest, or other encumbrance securing any of
the obligations in this Agreement or the other Loan Documents is different than
the priority represented and warranted in this Agreement or the other Loan
Documents.

(o) Title Insurance. (i) If any Title Insurance Policy issued (A) reflects Liens
or Encumbrances that are not Permitted Exceptions and were not otherwise
approved in writing by Lender and such Liens or Encumbrances are not removed
within thirty (30) days after written demand by Lender, (B) fails to contain
endorsements requested by Lender and such endorsements are not included within
thirty (30) days after written demand by Lender, or (C) is not issued to Lender
within thirty (30) days after the Subdivision becomes an Approved Subdivision,
or (ii) a Title Insurance Company becomes insolvent, bankrupt or otherwise
unable to pay claims and the affected Title Insurance Policy is not replaced
with another Title Insurance Policy approved by Lender within thirty (30) days
after written demand by Lender therefor.

(p) Environmental Laws. Any Borrower shall (i) be the subject of any proceeding
or investigation pertaining to the release by any Borrower or any other Person
of any toxic or hazardous waste or substance into the environment, or
(ii) violate any Environmental Law, which, in the case of an event described in
clause (i) or clause (ii), could reasonably be expected to have a Material
Adverse Change.

(q) Injunction. Any Person shall obtain an order or decree in any court of
competent jurisdiction (a) enjoining or delaying the construction of the
Improvements; or (b) enjoining or prohibiting the Lender, any of the Lender or
any Borrower from carrying out the terms and conditions of any of the Loan
Documents; in either case, if such order or decree is not vacated or stayed
within thirty (30) days after the filing thereof.

(r) Forfeiture of Collateral. Formal charges are filed against any Borrower or
any other Person under any federal, state, or municipal statute, law, or
ordinance for which forfeiture of any of the Collateral is a potential penalty,
or any Collateral is in fact so seized or forfeited (whether directly or as
result of seizure or forfeiture of any Ownership Interest in any Borrower).

(s) Assignment. Any Borrower assigns this Agreement, any of the other Loan
Documents, any Advance or any right to receive an Advance under this Agreement
without the prior written approval of Lender.

(t) Cross-Default. Any default (after expiration of all applicable notice and
cure periods) by any Borrower or any Guarantor with respect to any loan, credit
facility, credit extension or other financial accommodation of Lender (or any
Affiliate of Lender) to such Person, whether as an agent or as a lender,
including without limitation, any corporate credit facility (secured or
unsecured) in which Lender or any Affiliate of Lender has acted as an agent or
has participated as a lender thereunder.

 

-88-



--------------------------------------------------------------------------------

9.2 Remedies. Upon the occurrence of any Event of Default (after the expiration
of any applicable notice and cure periods) and at any time thereafter, for so
long as such Event of Default is continuing:

(a) Termination of Commitments. If any Event of Default described in Sections
9.1(h) or (i) occurs with respect to Borrower, the obligations of Lender to make
Loans hereunder shall automatically terminate without any election or action on
the part of the Lender. If any other Event of Default occurs, may cause or
declare any commitment of Lender to make Advances to be suspended or terminated,
whereupon any obligation to make further Advances will immediately be suspended
or terminated.

(b) Acceleration. If any Event of Default described in Sections 9.1(h) or
(i) occurs with respect to Borrower, the Obligations shall immediately become
due and payable without any election or action on the part of the Lender. If any
other Event of Default occurs, the Required Lender may declare an Event of
Default and/or declare any or all of the Obligations to be immediately due and
payable in full, whereupon all of the principal, interest and other Obligations
will forthwith become due and payable in full without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived.

(c) Delivery of Contracts, etc. Borrower will, upon request of Lender, deliver
to Lender all surveys, plans and specifications, building permits, construction
contracts and subcontracts, plats and other maps, lien releases, subdivision
reports, annexation documents, declarant’s rights, marketing material and other
documents, permits, licenses and contracts which are necessary to complete
development, construction, marketing and sale of the Lots, and Borrower will, on
request of Lender, assign to Lender such of Borrower’s rights thereunder as
Lender may request.

(d) Enforcement of Rights. Lender may enforce any and all rights and remedies
under this Agreement and the other Loan Documents, the Security Instruments and
all other documents delivered in connection therewith and against any or all
Collateral and may pursue all rights and remedies available at law or in equity,
including without limitation, foreclosure with respect to any and all of the
Collateral, and Borrower acknowledges and agrees that the Collateral located
within the State of California constitutes mixed collateral under Section 9604
of the California Commercial Code, that Lender may foreclose upon same in such
order and priority as Lender determines.

(e) Receivers. Without limiting any other rights and remedies to which they are
entitled, Lender may, at its option, without notice to Borrower and without
regard to the adequacy of the Collateral for the payment of the Obligations,
appoint one or more receivers of the Collateral, and Borrower does hereby
irrevocably consent to such appointment, with such receivers having all the
usual powers and duties of receivers in similar cases, including the full power
to maintain, sell, dispose and otherwise operate the Collateral upon such terms
that may be approved by a court of competent jurisdiction.

(f) Payments. Lender may direct all escrow companies and closing Lenders to pay
over to Lender directly all moneys to which Borrower is entitled and held by
such parties in pending escrows.

 

-89-



--------------------------------------------------------------------------------

9.3 Collateral Protection; Completion of Construction. Lender may at any time,
but will not be obligated to, make Protective Advances which will be deemed to
be Advances hereunder. In addition, Lender may take all action necessary to
complete the construction of any improvements and expend all sums necessary
therefor. Lender may, but will not be obligated to, make Advances from time to
time to pay all costs and expenses of such completion. All amounts so Advanced
will be immediately due and payable by Borrower and will be added to the
outstanding principal amount of all Advances. Lender will have no duty to
account to Borrower for any expenditures they may incur in furtherance of their
rights under this Section 9.3.

9.4 Secured by Collateral and Security Instruments. All Protective Advances, all
other Advances by Lender, and all other charges, costs and expenses, including
reasonable outside attorneys’ fees, incurred or paid by Lender in exercising any
right, power or remedy conferred by this Agreement, the Security Instruments or
any other Loan Document, or in the enforcement hereof, or in the protection of
the Collateral or the completion of the Collateral, together with interest
thereon at the Interest Rate, prior to the occurrence of an Event of Default or
Unmatured Event of Default, and at the Default Rate thereafter, from the date
advanced, paid or incurred until repaid shall be secured by each Security
Instrument and each other Loan Document. Any Protective Advance will only occur
through Lender or at Lender’s direction and will not be funded directly to
Borrower or any of its Affiliates by Lender. Notwithstanding the foregoing, each
Protective Advance and the charges, costs and expenses, including reasonable
attorneys’ fees, incurred or paid by Lender in exercising any right, power or
remedy conferred by this Agreement, the Security Instruments or any other Loan
Document or in the enforcement thereof or in the protection of the Collateral or
the completion of Collateral shall be charged to Borrower pursuant to
Section 2.5.

9.5 Multiple Real and Personal Property Security. Borrower (and any Guarantor by
execution of a Guaranty) hereby acknowledges and agrees that: (a) Lender is
extending credit based upon both the financial statements of WLH and any such
Guarantor and the values of the Collateral and that the Collateral may be
located in different jurisdictions; and (b) from and after any Event of Default,
Lender will be allowed, to the greatest extent permitted by applicable law,
including the laws of the jurisdiction set out in Article 13, to pursue and
realize all of the remedies available to it under any of the Loan Documents, at
law, in equity, or otherwise, and simultaneously or consecutively, under any
portion or all of the Collateral, in the sole discretion of Lender, including,
without limitation, commencement of one or more actions in one or more
jurisdictions for repayment of all or portions of the Obligations, for the
separate or simultaneous sale or foreclosure of the Collateral or portions
thereof, for the obtaining of judgments and/or deficiency judgments, for the
seeking of injunctive relief and receiverships, and for maximum access to and
realization from the Obligations and Collateral or portions thereof in such
manner as Lender may deem in the interest of the Lender, and Borrower (and any
Guarantor by execution of a Guaranty) hereby waive any requirement that any
deficiency judgment proceeding be initiated or completed with respect to any
other property constituting Collateral as a condition to commencing any
enforcement proceeding against any party or any particular item of Collateral.
Borrower (and any Guarantor by execution of a Guarantor) hereby expressly

 

-90-



--------------------------------------------------------------------------------

acknowledge and agree that various consents, waivers, agreements and limitations
set forth in any of the Loan Documents, including the Security Instruments, were
granted in recognition of the foregoing, and that all such waivers, consents and
agreements will apply to each other Loan Document as though set forth therein.
In addition to any other consents, waivers, agreements and limitations set forth
in any of the Loan Documents, and without limiting the foregoing, Borrower (and
any Guarantor by execution of a Guaranty) agree that, to the maximum extent
permitted by applicable law, Lender may foreclose on and/or sell all properties
serving as Collateral and located in the same state in any one or more counties
where any of the properties in that state are located; any personal property
located on real property encumbered by any Security Instrument may be foreclosed
upon in the manner provided for, simultaneously with, or separate from, and as a
part of the proceeding for foreclosure of the real property or in a separate
proceeding; and Borrower (and any Guarantor by execution of a Guaranty) hereby
waive, to the full extent permitted by law, the benefits of any “one-action
rule” of any state which may be applicable to it or to any of the Collateral and
hereby waive marshaling of assets for themselves and all other parties claiming
by, through or under them.

9.6 Right of the Lender to Take Certain Actions; Power of Attorney. Without in
any way limiting the Lender’s other rights and remedies under this Agreement and
the other Loan Documents, Borrower hereby constitutes and appoints the Lender,
or independent contractors selected by the Lender, as its true and lawful
attorney-in-fact with full power of substitution, for the purposes of
completing, securing, winterizing, preserving, protecting and otherwise acting
with respect to the Approved Subdivisions and the Collateral, and of performing
Borrower’s obligations under this Agreement and the other Loan Documents, in the
name of Borrower, and hereby empowers said attorney-in-fact to enter onto the
Approved Subdivisions and the Improvements to do any or all of the following,
upon the occurrence of an Event of Default:

(a) To use any of the funds of Borrower, including any unused portion of the
Aggregate Commitment, and any funds which may be held by the Lender under this
Agreement or the other Loan Documents (including any impositions impounds,
insurance impounds, loan balancing payments, insurance proceeds, condemnation
proceeds or any other funds or amounts) for the purpose of effecting both
substantial completion and final completion of the Improvements;

(b) To make such additions, changes and corrections in the Plans and
Specifications and the other construction, development and project documents for
each Approved Subdivision as shall be necessary or desirable to both
Substantially Complete and finally complete the Improvements to the satisfaction
of the Lender;

(c) To employ any contractors, subcontractors, agents, architects and inspectors
required for said purposes;

(d) To employ attorneys to defend against attempts to interfere with the
exercise of power granted hereby;

(e) To pay, settle or compromise all existing bills and claims which are or may
be liens against the Approved Subdivisions and the Improvements or may be
necessary or desirable for such completion of the Improvements or clearance of
objections to or encumbrances on title;

 

-91-



--------------------------------------------------------------------------------

(f) To execute all applications and certificates in the name of Borrower, which
may be required by any general contract, any subcontract or any other
construction, development and project documents;

(g) To prosecute and defend all actions or proceedings in connection with the
Approved Subdivisions and to take such action, require such performance and do
any and every other act as is deemed necessary with respect to such completion
of the Improvements which Borrower might do on its own behalf;

(h) To terminate any of the construction, development and project documents or
other contractual arrangements with respect to any and all Approved Subdivisions
and to let new or additional contracts with the same contractor(s) or others to
the extent not prohibited by their existing contracts;

(i) To employ watchmen and erect security fences to protect the Approved
Subdivisions from injury; and

(j) To take such action and require such performance as it deems necessary under
any of the bonds or insurance policies to be furnished hereunder, to make
settlements and compromises with the sureties or insurers thereunder, and in
connection therewith to execute instruments of release and satisfaction.

It is understood and agreed that the foregoing power of attorney shall be deemed
to be a power coupled with an interest which cannot be revoked until the
repayment in full in cash of the Obligations and the termination of the
Commitments. Borrower acknowledges that the Lender may (but is not obligated to)
exercise any of the foregoing powers. All sums expended by the Lender or the
Lenders for the foregoing purposes, or in the exercise of the foregoing rights
and remedies (including attorneys’ fees and costs), shall be deemed to have been
disbursed to and borrowed by Borrower and shall be evidenced and secured by the
Loan Documents and all Collateral from time to time securing the Obligations.

9.7 Other Actions By Lender. Without in any way limiting Lender’s rights and
remedies under this Agreement and the other Loan Documents, after an Event of
Default, Lender may (but is not obligated to), and without releasing Borrower
from any of its Obligations, make any payment or perform any act, covenant or
condition that Borrower is required to pay or perform under any of the Loan
Documents, in such manner and to such extent it may deem necessary or
appropriate. In connection therewith, the Lender may (but is not obligated to):

(a) Enter upon and take possession of any or all of the Approved Subdivisions;

(b) Take such action that it may consider necessary or appropriate to keep any
or all of the Approved Subdivisions and the Improvements in good condition and
repair;

 

-92-



--------------------------------------------------------------------------------

(c) Appear and participate in any action or proceeding affecting or which may
affect the security hereof or the rights or powers of the Lender;

(d) Satisfy any Lien or Encumbrance or alleged Tax, Other Tax, Lien or
Encumbrance whether superior or junior to this Agreement; and

(e) In exercising such powers, pay necessary expenses (including attorneys’ fees
and the fees of other necessary or desirable consultants). All sums expended by
the Lender for the foregoing purposes, or in the exercise of the foregoing
rights and remedies (including attorneys’ fees and costs), shall be deemed to
have been disbursed to and borrowed by Borrower and shall be evidenced and
secured by the Loan Documents and all Collateral from time to time securing the
Obligations.

9.8 Application of Payments After Default. From and after the date on which the
Lender has taken any action pursuant to this Article 9 and until all of the
Obligations have been paid in full, any and all proceeds or other funds received
by the Lender from (i) Borrower or any other Person, (ii) any sale or other
disposition of any Collateral, or any part thereof, or (iii) the exercise of any
other right or remedy by the Lender, shall, in each case, be applied as follows:

(a) First, to pay late charges and to pay or reimburse Lender for out-of-pocket
costs, expenses and disbursements (including (i) attorneys’ fees and legal
expenses actually incurred by the Lender in connection with exercising their
rights and remedies, realizing on any Collateral or collecting any Obligations
and (ii) Advances or disbursements made subsequent to an Event of Default (and
subsequent to the obtaining of title to any or all of the Approved Subdivisions
or any other Collateral by the Lender, the Lender or an entity on their behalf)
by the Lender, the Lender or any of them, pursuant to the terms of this
Agreement or any of the other Loan Documents);

(b) Second, to the repayment of all of the Obligations in any order determined
by the Lender provided, however, that any such repayment shall be in accordance
with the Pro Rata Share of each Lender; and

(c) The balance, if any, as required by law.

9.9 No Lender Obligations. If the Lender elects, as provided elsewhere in this
Article 9, to continue with the construction of the Improvements, the Lender
will not assume any liability to Borrower or any other Person for completing the
Improvements or for the manner or quality of construction of the Improvements
and Borrower expressly waives any such liability, except to the extent that such
liability shall be caused directly by the gross negligence or willful misconduct
of the Lender.

9.10 Cumulative Remedies. All of the rights and remedies under this Agreement
and the other Loan Documents shall be cumulative and non-exclusive, to the
extent permitted by law, and may be exercised successively, concurrently or in
any order as the Lender shall elect.

9.11 Preservation of Rights. No disbursement of Advances shall constitute a
waiver of: (a) any conditions to the Lender’s obligation to make further
Advances; or (b) any Unmatured Event of Default or Event of Default that exists
at the time such Advance is made;

 

-93-



--------------------------------------------------------------------------------

nor shall any such Advances have the effect of precluding the Lender from
thereafter (i) declaring that any inability of Borrower to satisfy such
conditions constitutes an Unmatured Event of Default or Event of Default or
(ii) exercising its rights and remedies under this Agreement or the other Loan
Documents due to any such Event of Default. No delay or omission of the Lender
to exercise any rights or remedies under the Loan Documents shall impair such
rights or remedies or be construed to be a waiver of any Event of Default or
Unmatured Event of Default or an acquiescence therein. Any single or partial
exercise of any right or remedy by the Lender under this Agreement or the other
Loan Documents shall not preclude other or further exercises thereof or the
exercise of any other right or remedy, and no waiver, amendment or other
variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing and signed by the Lender, and then
only to the extent such writing expressly provides therefor. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Lender until the Obligations have been paid in full.

ARTICLE 10

CONTRIBUTION BETWEEN BORROWERS

10.1 Transaction in Best Interests of Borrower; Consideration. The transactions
evidenced by this Agreement and the other Loan Documents are in the best
interests of each Borrower. The direct and indirect benefits to inure to each
Borrower pursuant to this Agreement and the other Loan Documents constitute
substantially more than “reasonably equivalent value” (as such term is used in
Section 548 of the Bankruptcy Code) and “valuable consideration,” “fair value,”
and “fair consideration,” (as such terms are used in any applicable state
fraudulent conveyance law), in exchange for the benefits to be provided by each
Borrower pursuant to this Agreement and the other Loan Documents and, but for
the willingness of each Borrower to be jointly and severally liable for the
Loans (and each Guarantor to guaranty the Loan), no Borrower would be able to
obtain the financing contemplated hereunder which financing will enable each
Borrower to have available financing to conduct and expand their business.

10.2 No Fraudulent Intent. Neither the execution and delivery of this Agreement
or any of the other Loan Documents nor the performance of any actions required
hereunder or thereunder is being undertaken by any Borrower or any Guarantor
with or as a result of any actual intent by any of such Persons to hinder, delay
or defraud any entity to which any of such Persons is now or will hereafter
become indebted.

10.3 Solvency. As of the Closing Date and after giving affect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all of the Advances made or to be made hereunder, none of the
Borrowers nor any Guarantor is insolvent on a balance sheet basis, the sum of
such Person’s assets exceeds the sum of such Person’s liabilities, each such
Person is able to pay its debts as they become due, and each such Person has
sufficient capital to carry on its business.

10.4 Bankruptcy Filing. None of the Borrowers nor any Guarantor is contemplating
either the filing of a petition by it under any state or federal bankruptcy or
insolvency laws or the liquidation of its assets or property, and neither any
Borrower nor any Guarantor have any knowledge of any Person contemplating the
filing of any such petition against it or any of such other Persons.

 

-94-



--------------------------------------------------------------------------------

10.5 Joint and Several. Each Borrower shall be obligated for all of the
Obligations on a joint and several basis, notwithstanding which of Borrower may
have directly received the proceeds of any particular Loan. Each Borrower
acknowledges and agrees that, for purposes of the Loan Documents, Borrower
constitute a single integrated financial enterprise and that each receives a
benefit from the availability of credit under this Agreement to all of
Borrowers. Each Borrower waives all defenses arising under the Laws of
suretyship, to the extent such Laws are applicable, in connection with its joint
and several obligations under this Agreement. Without limiting the foregoing,
each Borrower agrees to the Joint Borrower Provisions set forth in Exhibit “C”,
incorporated by this reference.

ARTICLE 11

MISCELLANEOUS

11.1 Survival of Representations. All representations and warranties of Borrower
contained in this Agreement shall survive the making of the Loans herein
contemplated.

11.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

11.3 Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

11.4 Entire Agreement. The Loan Documents embody the entire agreement and
understanding among Borrower, Guarantor and the Lender and supersede all prior
agreements and understandings among Borrower, Guarantor and the Lender relating
to the subject matter thereof (other than those contained in the fee letter
agreement dated as of even date herewith by and among Borrower and Lender, which
shall survive and remain in full force and effect during the term of this
Agreement).

11.5 Lender Successors and Assigns; Participations. At any time either
concurrently with or subsequent to the execution and delivery of this Agreement
by Lender, Lender may assign to one or more banks or other financial
institutions (each, an “Assignee”) portions of its rights and obligations as a
Lender under this Agreement, provided, however, that (a) each such assignment
shall be of a constant, not a varying, percentage of all rights and obligations
under this Agreement, (b) the parties to each such assignment shall execute and
deliver to Lender, for its acceptance such assignment documents as Lender may
require, and (c) so long as no Event of Default has occurred and is continuing,
such assignment by Lender shall be subject to Borrower’s approval, which
approval shall not be unreasonably withheld or delayed so long as Lender remains
as Agent and continues to hold no less than $10,000,000 of the Commitment. If
any such approval is not withheld in writing with a statement of the reasons
therefor within ten (10) days after Lender gives notice of its desire to make
such an assignment, such approval shall be deemed given. Upon such assignment,
and, to the extent that rights and obligations under this

 

-95-



--------------------------------------------------------------------------------

Agreement have been assigned, the Assignee shall have the rights and obligations
of Lender under the Loan Documents and Lender shall be relieved of such
obligations. Lender may also transfer interests by way of participations;
provided, in each case (i) such selling party’s obligations to Borrower under
this Agreement and the Loan Documents shall remain unchanged; (ii) such selling
party shall remain solely responsible to the other parties hereto for the
performance of such obligations; and (iii) parties to this Agreement and the
Loan Documents shall continue to deal solely and directly with such selling
party in connection with such selling party’s rights and obligations under this
Agreement and the Loan Documents. In order to facilitate such assignments and
participations, Borrower shall execute such further documents, instruments or
agreement as Lender may reasonably require.

11.6 Expenses; Indemnification.

(a) Borrower shall reimburse the Lender for any costs, internal charges and
out-of-pocket expenses (including reasonable attorneys’ fees and time charges of
attorneys for the Lender, which attorneys may be employees of the Lender) paid
or incurred by the Lender in connection with the preparation, negotiation,
execution, delivery, syndication, distribution (including, without limitation,
via the internet), review, amendment, modification, and administration of the
Loan Documents. Borrower also agrees to reimburse the Lender, for any costs,
internal charges and out-of-pocket expenses (including reasonable attorneys’
fees and time charges of attorneys for the Lender, which attorneys may be
employees of the Lender) paid or incurred by the Lender, in connection with the
collection and enforcement of the Loan Documents. Expenses being reimbursed by
Borrower under this Section include, without limitation, the cost and expense of
obtaining an appraisal of each parcel of real property or interest in real
property described in the Deeds of Trust, which appraisal shall be in conformity
with the applicable requirements of any law or any governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law), or any interpretation thereof, including, without limitation, the
provisions of Title XI of the Financial Institutions Reform, Recovery and
Enforcement Act of 1989, as amended, reformed or otherwise modified from time to
time, and any rules promulgated to implement such provisions and costs and
expenses incurred in connection with the Reports described in the following
sentence.

(b) In addition, Borrower shall pay all taxes and assessments and all expenses,
charges, costs and fees provided for in this Agreement or relating to the Loan
or the construction of the Improvements, including any fees incurred for
recording or filing any of the Loan Documents, title insurance premiums and
charges, tax service contract fees, fees of any consultants, documentation and
processing fees, printing, photostating and duplicating expenses, air freight
charges, escrow fees, costs of surveys, premiums of hazard insurance policies
and surety bonds, fees for any Appraisal, updated Appraisal and appraisal
review, fees for market or feasibility studies required pursuant to the Loan
Documents and costs, fees and expenses incurred in collecting the Obligations,
realizing upon the Collateral and operating and selling any of the Approved
Subdivisions after title thereto has been taken by the Lender, or by an entity
controlled or owned by the Lender. Borrower and the Lender hereby authorize the
Lender to make Advances to pay all such expenses, charges, costs and fees
notwithstanding that Borrower may not have requested

 

-96-



--------------------------------------------------------------------------------

a disbursement of such amount. The Lender may make such Advances notwithstanding
the fact that the Loans are not “in balance” or that an Unmatured Event of
Default or Event of Default exists. The authorization hereby granted shall be
irrevocable, and no further direction or authorization from Borrower shall be
necessary for the Lender to make such Advances. However, the provision of this
Section shall not prevent Borrower from paying such expenses, charges, costs and
fees from its own funds. All such expenses, charges, costs and fees shall be
Borrower’s obligation regardless of whether or not Borrower has requested and
met the conditions for an Advance. The obligations on the part of Borrower under
this Section shall survive the payment of the Obligations and the termination of
this Agreement.

(c) Borrower hereby further agrees to indemnify the Lender, its respective
Affiliates, and its directors, officers and employees against all losses,
claims, damages, penalties, judgments, liabilities and expenses (including,
without limitation, all expenses of litigation or preparation therefor whether
or not the Lender or any Affiliate is a party thereto) which any of them may pay
or incur arising out of or relating to this Agreement, the other Loan Documents,
the transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Loan hereunder except to the extent
that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the party seeking indemnification.

(d) Without in any way limiting the foregoing, to the fullest extent permitted
by law, Borrower agrees to protect, indemnify, defend and save harmless the
Lender, and its directors, officers, employees, successors and assigns for, from
and against any and all liability, expense or damage of any kind or nature, and
for, from and against any suits, claims or demands, including legal fees and
expenses on account of or arising out of: (i) this Agreement or the Loan
Documents or otherwise in connection herewith or in connection with the Approved
Subdivisions, the Improvements, any Collateral or any Obligation, including any
suit, claim or demand arising out of the removal of, or failure to remove, any
and all nuclear, toxic, radioactive or other hazardous waste from any of the
Approved Subdivisions; (ii) any applicable CC&Rs, including any suit, claim or
demand that Borrower or any other person has violated or failed to comply with
any such CC&Rs; (iii) any applicable approvals by any Governmental Authority,
including any suit, claim or demand that seeks to challenge any approval
(including zoning approvals) issued or granted by any such Governmental
Authority with respect to any of the Approved Subdivisions; and (iv) any matter
arising from or related to the construction of the Improvements, any general
contractor, any construction contractor, any subcontractor or any other person
providing labor, services or materials with respect to the Approved
Subdivisions, including any suit, claim or demand that the Lender is obligated
to make any Advances to or for the benefit of any such Person. Upon receiving
knowledge of any suit, claim or demand asserted by a third party that the Lender
believes is covered by this indemnity, the Lender shall give Borrower notice of
the matter and an opportunity to defend it, at Borrower’s sole cost and expense,
with legal counsel satisfactory to the Lender. The Lender may also require
Borrower to so defend the matter. The obligations of Borrower under this
Section 11.6 shall survive the termination of this Agreement.

 

-97-



--------------------------------------------------------------------------------

11.7 [Reserved]

11.8 Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with GAAP.

11.9 Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

11.10 Nonliability of Lender. The relationship between Borrower on the one hand
and the Lender on the other hand shall be solely that of borrower and lender.
The Lender shall have no fiduciary responsibilities to Borrower. Lender
undertakes no responsibility to any Borrower to review or inform any Borrower of
any matter in connection with any phase of any Borrower’s business or
operations. Lender, shall have no liability to any Borrower (whether sounding in
tort, contract or otherwise) for losses suffered by any Borrower in connection
with, arising out of, or in any way related to, the transactions contemplated
and the relationship established by the Loan Documents, or any act, omission or
event occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. Lender shall have no liability with respect to, and Borrower
hereby waives, releases and agrees not to sue for, any special, indirect,
consequential or punitive damages suffered by any Borrower in connection with,
arising out of, or in any way related to the Loan Documents or the transactions
contemplated thereby.

11.11 Confidentiality. Lender agrees to hold any confidential information which
it may receive from Borrower pursuant to this Agreement in confidence, except
for disclosure (i) to its Affiliates and their respective Affiliates, (ii) to
legal counsel, accountants, and other professional advisors to Lender, (iii) to
regulatory officials, (iv) to any Person as requested pursuant to or as required
by law, regulation, or legal process, (v) to any Person in connection with any
legal proceeding to which Lender is a party, (vi) to Lender’s direct or indirect
contractual counterparties in swap agreements or to legal counsel, accountants
and other professional advisors to such counterparties, and (vii) to rating
agencies if requested or required by such agencies in connection with a rating
relating to the Advances hereunder.

11.12 Nonreliance. Lender hereby represents that it is not relying on or looking
to any margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System) for the repayment of the Loans provided for herein.

11.13 Disclosure. Borrower and Lender hereby acknowledge and agree that Lender
and/or its Affiliates from time to time may hold investments in, make other
loans to or have other relationships with Borrower and its Affiliates.

11.14 Authority to File Notices. Borrower hereby irrevocably appoints the Lender
as its attorney-in-fact, with full power of substitution, to file for record, at
Borrower’s cost and

 

-98-



--------------------------------------------------------------------------------

expense and in Borrower’s name, any notices of completion, notices of cessation
of labor, or any other notices that the Lender considers necessary or desirable
to protect the Collateral should (a) Borrower fail to file for record such
documents within ten (10) Business Days after Borrower’s actual receipt of
Lender’s written request for Borrower to so act, and (b) such filing be lawful.

11.15 Inconsistencies with the Loan Documents. In the event of any
inconsistencies between any terms of this Agreement and any terms of any of the
Loan Documents, the terms of this Agreement shall govern and prevail.

11.16 Lender Determination of Facts. Lender shall at all times be free to
establish independently, to its satisfaction, the existence or nonexistence of
any fact or facts, the existence or nonexistence of which is a condition, term
or requirement of this Agreement.

11.17 Incorporation of Preamble, Recitals and Exhibits. The preamble, recitals
and exhibits hereto are hereby incorporated in to this Agreement.

11.18 Third-Party Consultants. Lender may hire such third-party consultants as
it deems necessary, the costs of which shall be paid by Borrower, to provide the
following services: (a) review Plans and Specifications, the Budget,
construction cost breakdowns, the construction Schedule and all other
construction, development and project documents for each Approved Subdivision;
(b) conduct compliance inspections with respect to the progress of construction
in each Approved Subdivision and approve each element of a request for
disbursement relating to construction costs; and (c) perform such other services
as may, from time to time, be reasonably required by the Lender. The obligation
on the part of Borrower to pay the amounts required pursuant to this Section
shall survive the repayment of the Obligations and the termination of this
Agreement. Borrower hereby authorizes the Lender to pay such expenses, charges,
costs and fees at any time by a making an Advance.

11.19 Disclaimer by the Lender. Lender shall not be liable to any general
contractor or any construction contractor, subcontractor, supplier, laborer,
architect, engineer or any other party for services performed or materials
supplied in connection with any of the Approved Subdivisions or the
Improvements. Lender shall not be liable for any debts or claims accruing in
favor of any such parties against Borrower or others or against any Approved
Subdivision or any other Collateral. No Borrower is nor shall it be an agent of
the Lender for any purpose. Lender is not a joint venture partner with Borrower
or with its respective partners, members, managers or shareholders in any manner
whatsoever. Lender shall not be deemed to be in privity of contract with any
contractor or provider of services or materials to any of the Approved
Subdivisions nor shall any payment of funds directly to any such Person,
including without limitation, a general contractor, any construction contractor,
subcontractor or other provider of services or materials, be deemed to create
any third party agent status or recognition of same by the Lender. Approvals
granted by Lender for any matters covered under this Agreement shall be narrowly
construed to cover only the parties and facts identified in any written approval
or, if not in writing, such approvals shall be solely for the benefit of
Borrower.

11.20 Waiver of Recovery. Borrower waives any and all right to claim or recover
against Lender, any Lender, their respective successors and assigns and their
respective directors,

 

-99-



--------------------------------------------------------------------------------

officers, employees, agents and representatives, for any loss of or damage to
Borrower, the Approved Subdivisions, the Improvements, Borrower’s property or
the property of others under Borrower’s control from any cause insured against
or required to be insured against by this Agreement, unless directly or
indirectly attributable to the gross negligence or willful acts of the party
seeking such waiver.

11.21 No Set-Off. All Obligations shall be paid by Borrower without notice
(except for such notice as may be expressly required hereunder or under the
other Loan Documents), demand, counterclaim, setoff, deduction or defense and
without abatement, suspension, deferment, diminution or reduction, and the
Obligations shall in no way be released, discharged or otherwise affected
(except as expressly provided herein) by reason of: (a) any damage to or
destruction of or any taking of the Approved Subdivision or any part thereof by
an Governmental Authority; (b) any restriction or prevention of, or interference
by any Person with, any use of the Approved Subdivision or any part thereof;
(c) any title defect or encumbrance or any eviction from the premises or the
Improvements or any part thereof by title paramount or otherwise; (d) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceeding relating to any Lender, or any action taken
with respect to this Agreement by any trustee or receiver of any Lender, or by
any court, in any such proceeding; (e) any claim that Borrower has or might have
against or any Lender; (f) any default or failure on the part of any Lender to
perform or comply with any of the terms of the Loan Documents or of any other
agreement with Borrower; or (g) any other occurrence whatsoever, whether similar
or dissimilar to the foregoing; in each case, whether or not Borrower shall have
notice or knowledge of any of the foregoing. Borrower waives all rights now or
hereafter conferred by statute or otherwise to any abatement, suspension,
deferment, diminution or reduction of any Obligation.

11.22 Brokers. Borrower and the Lender represent to each other that none of them
knows of any brokerage commissions or finders’ fee due or claimed with respect
to the transaction contemplated hereby. Borrower and the Lender shall indemnify
and hold harmless the other parties for, from and against any and all loss,
damage, liability, or expense, including costs and attorney fees, which such
other party may incur or sustain by reason of or in connection with any
misrepresentation by the indemnifying party with respect to the foregoing.

11.23 Disbursements in Excess of Commitment Amount. In the event the total
Advances made by the Lender exceed the Commitment Amount, to the extent not
expressly prohibited by applicable law, all such Advances shall be secured by
the Deeds of Trust and the other Loan Documents. All other sums expended by the
Lender pursuant to this Agreement or any other Loan Documents shall be deemed to
have been paid to Borrower and shall be secured by, among other things, the Deed
of Trust.

11.24 Time is of the Essence. Time is of the essence of this Agreement.

11.25 Signs. Throughout the term of the Loan, the Lender shall have the right to
erect one or more signs on each of the Approved Subdivisions indicating their
provision of financing for the Approved Subdivision (provided that any such sign
shall not interfere with Borrower’s development of such Approved Subdivision),
and Lender shall also have the right to publicize their financing of the
Approved Subdivisions as the Lender may deem appropriate.

 

-100-



--------------------------------------------------------------------------------

11.26 Interpretation.

(a) References to the plural include the singular, the plural, the part and the
whole; “or” has the inclusive meaning represented by the phrase “and/or”; and
“including” has the meaning represented by the phrase “including without
limitation”.

(b) The words “hereof,” “herein,” “hereunder,” “hereto” and similar terms in
this Agreement or any other Loan Document refer to this Agreement or such other
Loan Document as a whole and not to any particular provision of this Agreement
or such other Loan Document.

(c) Reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement or the other Loan Documents, as the case may be.

(d) Reference to any agreement (including this Agreement and any other Loan
Document together with the schedules and exhibits hereto or thereto), document
or instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated.

11.27 Actions by the Lender. Unless otherwise expressly provided in this
Agreement or any other Loan Document, all determinations, consents, approvals,
disapprovals, calculations, requirements, requests, acts, actions, elections,
selections, opinions, judgments, options, exercise of rights, remedies or
indemnities, satisfaction of conditions or other decisions of or to be made by
or on behalf of any Lender under this Agreement or any of the other Loan
Documents shall be made in the sole and absolute discretion of such Lender and
shall be deemed final, conclusive and binding on Borrower absent manifest error.

11.28 Continuing Obligations. This Agreement amends, restates and supersedes the
Original Loan Agreement and the obligations under that original agreement
constitute continuing obligations of Borrowers as amended and restated by this
Agreement and continue to be secured pursuant to the Security Instruments. Any
references to the Original Loan Agreement or this Agreement in any Loan Document
shall be deemed a reference to this Agreement, as this Agreement may be amended,
modified or restated from time to time.

11.29 Notices. Except as otherwise permitted by Section 2.2 with respect to
Advance Requests, all notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: (x) in the
case of Borrower or Lender, at its address or facsimile number set forth in
Schedule “1” hereof, (y) in the case of any Lender, at its address or facsimile
number set forth in its administrative questionnaire or (z) in the case of any
party, at such other address or facsimile number as such party may hereafter
specify for the purpose by notice to Lender and Borrower in accordance with the
provisions of this Section. Each such notice, request or other communication
shall be effective (i) if given by facsimile transmission, when transmitted to
the facsimile number specified in this Section and confirmation of receipt is
received, (ii) if given by mail, 72 hours after such communication is deposited
in the mails with first class postage prepaid, addressed as aforesaid, or
(iii) if given by any other means, when delivered (or, in the

 

-101-



--------------------------------------------------------------------------------

case of electronic transmission, received) at the address specified in this
Section; provided that notices to the Lender under Article 2 shall not be
effective until received. Borrower and Lender may each change the address for
service of notice upon it by a notice in writing to the other parties hereto.

ARTICLE 12

RATABLE PAYMENTS

12.1 Setoff. In addition to, and without limitation of, any rights of the Lender
under applicable law, if Borrower becomes insolvent, however evidenced, or if
any Event of Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of Borrower may be
offset and applied toward the payment of the Obligations, owing to such Lender,
whether or not the Obligations, or any part thereof, shall then be due;
provided, however, as between Lender only, Lender agrees as to each other (but
not as to Borrower and Borrower hereby acknowledges and agrees that it is not a
beneficiary of such agreement) that neither Lender nor any Lender will exercise
any right of setoff pursuant to this Section 12.1 without the prior written
approval of Lender and all Lender.

12.2 Ratable Payments. If any Lender has payment made to it upon its Loans
(other than payments received pursuant to Section 2.4(a), 2.4(b), 2.4(d) or
2.4(g) in a greater proportion than that received by any other Lender, such
Lender agrees, promptly upon demand, to purchase a portion the Loans held by the
other Lender so that after such purchase each Lender will have received its
ratable share of such payment in accordance with the proportion that its
Commitment bears to the Aggregate Commitment. If any Lender receives collateral
or other protection for its Obligations, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lender share in the benefits
of such collateral ratably in proportion to their Loans. In case any such
payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made.

ARTICLE 13

CHOICE OF LAW; CONSENT TO JURISDICTION; JURY WAIVER; WAIVER OF SPECIAL DAMAGES

13.1 CHOICE OF LAW. THE LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF
CALIFORNIA, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

13.2 CONSENT TO JURISDICTION. BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR CALIFORNIA STATE
COURT SITTING IN ORANGE COUNTY, CALIFORNIA IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND BORROWER HEREBY IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION

 

-102-



--------------------------------------------------------------------------------

IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY LENDER TO BRING
PROCEEDINGS AGAINST BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY BORROWER AGAINST THE AGENT OR ANY LENDER OR ANY AFFILIATE
OF THE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE
BROUGHT ONLY IN A COURT IN LOS ANGELES, CALIFORNIA.

13.3 JURY WAIVER. BORROWER, AGENT AND EACH LENDER HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) BETWEEN
OR AMONG THEM ARISING OUT OF OR IN ANY WAY RELATED TO THIS DOCUMENT, ANY OTHER
LOAN DOCUMENT OR ANY RELATIONSHIP BETWEEN OR AMONG BORROWER, AGENT AND THE
LENDER. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE LENDER TO PROVIDE THE
FINANCING DESCRIBED HEREIN OR IN THE OTHER LOAN DOCUMENTS.

13.4 WAIVER OF SPECIAL DAMAGES. BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT BORROWER MAY HAVE TO CLAIM OR RECOVER FROM AGENT
AND ANY LENDER IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES.

ARTICLE 14

PATRIOT ACT NOTIFICATION AND COMPLIANCE

14.1 Patriot Act Notification and Compliance.

(a) USA PATRIOT ACT NOTIFICATION. The following notification is provided to
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318: “IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.
To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person or entity that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrower: When Borrower opens an account, if Borrower is an individual, Lender
will ask for Borrower’s name, taxpayer identification number, residential
address, date of birth, and other information that will allow Lender to identify
Borrower, and, if Borrower is not an individual, Lender will ask for Borrower’s
name, taxpayer identification number, business address, and other information
that will allow Lender to identify Borrower. Lender may also ask, if Borrower is
an individual, to see Borrower’s driver’s license or other identifying
documents, and, if Borrower is not an individual, to see Borrower’s legal
organizational documents or other identifying documents.”

 

-103-



--------------------------------------------------------------------------------

(b) Compliance with Patriot Act. Borrower and each other Person that from time
to time is or becomes obligated to Lender for any payment of the Indebtedness
under any Loan Document (each a “Loan Party”) is not and shall not (a) be or
become subject at any time to any law, regulation, or list of any government
agency (including, without limitation, the U.S. Office of Foreign Asset Control
list) that prohibits or limits Lender from making any advance or extension of
credit to Borrower or from otherwise conducting business with Borrower, or
(b) fail to provide documentary and other evidence of any Loan Party’s identity
as may be requested by Lender at any time to enable Lender to verify each Loan
Party’s identity or to comply with any applicable law or regulation, including,
without limitation, Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318.

ARTICLE 15

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by Borrower and the Lender and each party
has notified the Lender by facsimile transmission or telephone that it has taken
such action.

[Signature Pages Follows]

 

-104-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

BORROWER  

WILLIAM LYON HOMES, INC.,

 

a California corporation

  By:  

/s/ RICHARD S. ROBINSON

  Name:  

Richard S. Robinson

  Its:  

Senior Vice President

  By:  

/s/ MICHAEL D. GRUBBS

  Name:  

Michael D. Grubbs

  Its:  

Senior Vice President

[Signature Pages Continue on Following Page]

Signature Page to Borrowing Base Revolving Line of

Credit Agreement



--------------------------------------------------------------------------------

LENDER:   WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association  
By:  

/s/    BRIAN A. PHILLIPS

  Name:  

Brian A. Phillips

  Its:  

Vice President

[End of Signature Pages]

Signature Page to Borrowing Base Revolving Line of

Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

ADDRESSES FOR NOTICES

 

To Lender:

 

Wachovia Bank

18300 Von Karman Avenue

Suite 450

Irvine CA 92612

Fax: (949) 251-9016

Attention: Brian Phillips

  

To Borrower:

 

William Lyon Homes, Inc.

4490 Von Karman Avenue

Newport Beach CA 92660

Fax: (949) 252-2575

Attention: Mike Grubbs

  

To Guarantor:

 

William Lyon Homes

4490 Von Karman Avenue

Newport Beach CA 92660

Fax: (949) 252-2575

Attention: Mike Grubbs

SCHEDULE 1

TO BORROWING BASE REVOLVING LINE

OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT “A”

 

STANDARD DRAW INSPECTION FORM FOR:

 

DESCRIPTION

   PERCENTAGE         SUBDIVISION:            0       LOTS:    0    0    0    0
   0    0

PERMITS/LAYOUT TRENCHING AND STEEL POUR FOOTERS

   5                     

POUR STEM WALLS

   10                     

SET UNDERGROUNDS BACK FILL SOIL

   15                     

ABC/GRADE SET COPPER SLAB

   20                     

DELIVER LUMBER, TRUSSES & WINDOWS

   25                     

FRAMING ROUGH CARPENTRY COMPLETED

   30                     

ROUGH PLUMBING, HVAC, ELECTRIC

   35                     

ROUGH INSPECTIONS ROOF DRY IN, WINDOWS, SLIDERS SET

   40                     

STUCCO LATH INSULATION

   45                     

STUCCO 1st COAT STOCK DRYWALL

   50                     

HAND DRYWALL TAPE DRYWALL

   55                     

FLOAT JOINTS STUCCO FINISH COAT

   60                     

SAND WALLS TEXTURE DRYWALL

   65                     

DELIVER DOORS & TRIM EXTERIOR PAINT

   70                     

TRIM CARPENTRY/INTERIOR PAINT

   75                     

DELIVER CABINETS, ROOF COMPLETE

   80                     

INSTALL CABINETS, SET TOPS

   85                     

INSTALL INTERIOR HARDWARE PLUMBING/ELECTRICAL/HVAC TRIM

   90                     

PRE-CLEAN APPLIANCES/SHEET GOODS

   95                     

FLOOR COVERINGS FINAL CLEAN & CITY FINAL

   100                     

DISCLAIMER: This report is for Wachovia Bank, N.A. use only. No other party
including the property owner, builder, or Borrower may rely upon the contents or
conclusions.

CERTIFICATION: I certify that I saw and reviewed this property on the date
indicated below, and I have reported all observed unacceptable or incomplete
work, and that I have no personal interest present or prospective in the
property, applicant or loan proceeds.

COMMENTS:

SIGNATURE & DATE:

EXHIBIT “A”

TO BORROWING BASE REVOLVING LINE

OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT “B”

COMPLIANCE CERTIFICATE

 

TO: Wachovia Bank, N.A.

 

For the Fiscal Quarter Ending                                 

OR

For the Fiscal Year Ending                                     

This Compliance Certificate is furnished pursuant to Section 6.4(g) and Article
7 of the Borrowing Base Revolving Line of Credit Agreement dated as of
February 14, 2006 (“Loan Agreement”), entered into by and among WILLIAM LYON
HOMES, INC., a California corporation (the “Borrower”), WACHOVIA BANK, N.A., a
national banking association as agent (“Agent”) on behalf of itself and the
other Lender, and each of the Lender on the signature pages to the Loan
Agreement and such other Lender from time to time added pursuant to the Loan
Agreement (the “Lender”). Unless otherwise defined herein, the terms used in
this Compliance Certificate have the meanings ascribed thereto in the Loan
Agreement. Each of the undersigned below is referred to as “Reporting Party”.

The undersigned hereby certifies as follows:

 

  1. The financial statements, which are delivered concurrently with the
delivery of this Compliance Certificate, fairly present in all material respects
the consolidated financial conditions and operations of Borrower at such date
for the period then ended. The financial statements are in accordance with GAAP
applied consistently throughout such period and with prior periods (except as
approved by the accountants performing the audit in connection therewith or the
undersigned, as the case may be, and disclosed therein), subject, in the case of
interim financial statements, to normal and customary year-end adjustments.

 

  2. The covenants set forth in Article 7 of the Loan Agreement are calculated
as of the date set forth above and, as of such date:

 

  (a) Minimum Tangible Net Worth Covenant. The minimum Tangible Net Worth of
Borrower, on a consolidated basis but without duplication, is
                        ;

 

  (b) Leverage Ratio. The ratio of (a) Indebtedness to (b) Tangible Net Worth of
Borrower, on a consolidated basis but without duplication, is
                        ;

EXHIBIT “B”

TO BORROWING BASE REVOLVING LINE

OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (d) Interest Coverage Ratio. The interest coverage ratio of (a) EBITDA to
(b) Interest Incurred of Borrower, on a consolidated basis but without
duplication, is                          on trailing twelve (12) Calendar Month
basis.

 

  (e) Minimum Liquidity. The Available Liquidity of Borrower, on a consolidated
basis but without duplication, is $            , which is     % of their total
Indebtedness.

Attached hereto are the worksheets, schedules and calculations of the Reporting
Party for each of the foregoing covenants.

 

  3. During the period referred to above and as of the end of such period and as
of the date hereof, the undersigned has no knowledge of any Default or Event of
Default under the Loan Agreement or under the Loan Documents of the Loan, except
as follows:

______________________________________________________________________________________________

______________________________________________________________________________________________

______________________________________________________________________________________________

______________________________________________________________________________________________

______________________________________________________________________________________________

The undersigned hereby certifies to Lender and each of the Lender that the
information and statements set forth above are true and correct and, with
respect to each covenant listed above, Borrower has performed the required
calculations and that such calculations are true and accurate.

IN WITNESS WHEREOF, the undersigned executes this Compliance Certificate as of
the date set forth above.

 

“BORROWER” WILLIAM LYON HOMES, INC., a California corporation

By:

 

 

Name:

 

 

Its:

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

-2-



--------------------------------------------------------------------------------

EXHIBIT “C”

JOINT BORROWER PROVISIONS

1. Attorney-in-Fact. For the purpose of implementing the joint borrower
provisions of the Loan Documents, Borrowers hereby irrevocably appoint WLH as
their respective agent and attorney-in-fact for all purposes of the Loan
Documents, including the giving and receiving of notices and other
communications.

2. Accommodation. It is understood and agreed that the handling of this credit
facility on a joint borrowing basis as set forth in this Agreement is solely as
an accommodation to Borrowers and at their request. Accordingly, Lender is
entitled to rely, and shall be exonerated from any liability for relying upon,
any request for an Advance or any other request made by an Authorized
Representative (as Borrower’s designated agent) or any purported officer of any
Borrower without the need for any consent or other authorization of any other
Borrower and upon any information or certificate provided on behalf of any
Borrower by an Authorized Representative.

3. Rights of the Lender. Each Borrower acknowledges that, except to the extent
of the borrowings made by it and the proceeds received by it, the Obligations
undertaken by it under the Loan Documents will or may guarantee obligations of
other Borrower (the “Joint and Several Obligations”) and, in full recognition of
that fact, each Borrower consents and agrees that Lender may, at any time and
from time to time, agree with WLH to, without notice or demand to the other
Borrower, and without affecting the enforceability of the Joint and Several
Obligations under any Loan Document or giving the other Borrower any recourse or
right of action against Lender or any of the Lender (and no Borrower will assert
or take advantage of any defense based on any such actions):

a. supplement, modify, amend, extend, renew, or otherwise change the time for
payment or the terms of the Joint and Several Obligations or any part thereof,
including, without limitation, any increase or decrease of the rate(s) of
interest thereon;

b. supplement, modify, amend or waive, or enter into or give any agreement,
approval or consent with respect to, the Joint and Several Obligations or any
part thereof or any of the Loan Documents or any security or guaranties, or any
condition, covenant, default, remedy, right, representation or term thereof or
thereunder;

c. accept new or additional instruments, documents or agreements relative to any
of the Loan Documents or the Joint and Several Obligations or any part thereof;

d. accept partial payments or performance on the Joint and Several Obligations;

e. receive and hold additional security or guaranties for the Joint and Several
Obligations or any part thereof;

EXHIBIT “C”

TO BORROWING BASE REVOLVING LINE

OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

f. release, reconvey, terminate, waive, abandon, subordinate, exchange,
substitute, transfer and enforce any security or guaranties for the Joint and
Several Obligations, and apply any security and direct the order or manner of
sale thereof as Lender may determine;

g. release any Person or any guarantor from any personal liability with respect
to the Joint and Several Obligations or any part thereof;

h. settle, release on terms satisfactory to the Lender or by operation of
applicable laws or otherwise liquidate or enforce any Joint and Several
Obligations and any security or guaranty therefor in any manner, consent to the
transfer of any security and bid and purchase at any sale;

i. consent to the merger, change or any other restructuring or termination of
the existence of any Borrower or any other Person, and correspondingly
restructure the Joint and Several Obligations, and any such merger, change,
restructuring or termination shall not affect the liability of the other
Borrower or the continuing existence of any Lien or Encumbrance securing the
Joint and Several Obligations under any Loan Document to which such Borrower are
party or the enforceability hereof or thereof with respect to all or any part of
the Joint and Several Obligations;

j. exercise or forbear from exercising any of its rights or privileges under the
Loan Documents or any security or guaranties; and

k. consent to the transfer of any Approved Subdivision or any portion thereof or
any other collateral described in the Loan Documents or otherwise.

Upon the occurrence of and during the continuance of any Event of Default,
Lender may enforce each Loan Document independently as to each Borrower and
independently of any other remedy or security Lender or the Lender at any time
may have or hold in connection with the Joint and Several Obligations, and it
shall not be necessary for the Lender or the Lender to marshal assets in favor
of any of Borrower or any other Person or to proceed upon or against and/or
exhaust any other security or remedy before proceeding to enforce such Loan
Document. Each Borrower expressly waives with respect to the Joint and Several
Obligations the benefit of all appraisement, valuation, stay, extension,
homestead, exemption or redemption laws which such Person may claim or seek to
take advantage of in order to prevent or hinder the enforcement of any of the
Loan Documents or the exercise by the Lender or the Lender of any of their
remedies under the Loan Documents, and Borrowers further expressly waive any
right to require Lender to marshal assets in favor of any Borrower or any other
Person or to proceed against any other Person or any collateral provided by any
other Person, and agrees that the Lender may proceed against any Persons and/or
collateral in such order as they shall determine. The Lender may file a separate
action or actions against any Borrower, whether action is brought or prosecuted
with respect to any other security or against any other Person, or whether any
other Person is joined in any such action or actions. Each Borrower expressly
waives the benefit of any statute(s) of limitations affecting its liability
under the Loan Documents or the enforcement of the Joint and Several Obligations
or any Liens or Encumbrances created or granted by any Loan Document. The rights
of Lender hereunder and under the Loan Documents shall be

 

-2-



--------------------------------------------------------------------------------

reinstated and revived, and the enforceability of this Agreement shall continue,
with respect to any amount at any time paid on account of the Obligations which
thereafter shall be required to be restored or returned by Lender upon the
bankruptcy, insolvency or reorganization of any Borrower or any other Person, or
otherwise, all as though such amount had not been paid. The enforceability of
the Loan Documents at all times shall remain effective as to each Borrower as to
the Joint and Several Obligations of such Borrower even though such Joint and
Several obligations, including any part thereof may be or hereafter may become
invalid or otherwise unenforceable as against any other Borrower or any other
Person and whether or not any of the other Borrower or any other Person shall
have any personal liability with respect thereto. Each Borrower expressly
waives, to the full extent permitted by law, in respect of the Joint and Several
Obligations any and all defenses now or hereafter arising or asserted by reason
of (a) any disability or other defense of any of the other Borrower or any other
Person with respect to the Joint and Several Obligations, (b) the
unenforceability or invalidity of any security or guaranty for the Joint and
Several Obligations or the lack of perfection or continuing perfection or
failure of priority of any security for the Joint and Several Obligations,
(c) the cessation for any cause whatsoever of the liability of any other
Borrower or any other Person (other than by reason of the full payment and
performance of all Obligations), (d) any failure of Lender to marshal assets in
favor of any of the other Borrower or any other Person, (e) except as otherwise
required by law or as provided in any Loan Document, any failure of Lender to
give notice of sale or other disposition of collateral to any of the other
Borrower or any other Person or any defect in any notice that may be given in
connection with any sale or disposition of collateral, (f) except as otherwise
required by law or as provided in any Loan Document, any failure of Lender to
comply with applicable laws in connection with the sale or other disposition of
any collateral or other security for any of the Joint and Several Obligations,
including without limitation, any failure of Lender to conduct a commercially
reasonable sale or other disposition of any collateral or other security for any
Joint and Several Obligation, (g) any incapacity, lack of authority, death or
disability of the other Borrower or any other Person, (h) any failure of Lender
to give notice of the existence, creation or incurring of any new or additional
indebtedness or other obligation or of any action or nonaction on the part of
any other Person in connection with the Loan Documents, including the waiver of
any conditions to the making of any advance of proceeds of any Loan, (i) any
failure on the part of Lender to ascertain the extent or nature of any assets of
any Person or any insurance or other rights with respect thereto, or the
liability of any party liable for the Loan Documents or the obligations
evidenced or secured thereby, (j) except as specifically required in the Loan
Documents, any notice of intention to accelerate any of the Joint and Several
Obligations or any notice of acceleration of the Joint and Several Obligations,
(k) any lack of acceptance or notice of acceptance of this Agreement by Lender,
(l) any lack of presentment, demand, protest, or notice of dishonor, demand,
protest or nonpayment with respect to any indebtedness or obligations under any
of the Loan Documents, (m) except as specifically required in the Loan
Documents, any lack of other notices to which Borrower, or any of them, might
otherwise be entitled, (n) any invalidity or irregularity, in whole or in part,
of any one or more of the Loan Documents, (o) the inaccuracy of any
representation or other provision contained in any Loan Document, (p) any sale
or assignment of the Loan Documents, in whole or in part, (q) any sale or
assignment by any Borrower of any assets of such Person, or any portion thereof,
whether or not consented to by Lender, (r) the dissolution or termination of
existence of any Borrower or any other Person, (s) the voluntary or involuntary
liquidation, sale or other disposition of all or substantially all of the assets
of any Borrower, (t) any failure or

 

-3-



--------------------------------------------------------------------------------

delay of Lender to commence an action against Borrower, to assert or enforce any
remedies against Borrower under the Notes or the Loan Documents, or to realize
upon any security, (u) the compromise, settlement, release or termination of any
or all of the obligations of a Borrower under the Notes or the Loan Documents,
(v) any act or omission of Lender or others that directly or indirectly results
in or aids the discharge or release of any other Borrower or any other Person or
any other security or guaranty for the Joint and Several Obligations by
operation of law or otherwise, (w) any law which provides that the obligation of
a surety or guarantor must neither be larger in amount nor in other respects
more burdensome than that of the principal or which reduces a surety’s or
guarantor’s obligation in proportion to the principal obligation, (x) any
failure of Lender to file or enforce a claim in any bankruptcy or other
proceeding with respect to any Person, (y) the election by Lender, in any
bankruptcy proceeding of any Person, of the application or non-application of
Section 1111(b)(2) of the United States Bankruptcy Code, (z) any extension of
credit or the grant of any lien under Section 364 of the United States
Bankruptcy Code, (aa) any use of cash collateral under Section 363 of the United
States Bankruptcy Code, (bb) any agreement or stipulation with respect to the
provision of adequate protection in any bankruptcy proceeding of any Person,
(cc) the avoidance of any Lien or Encumbrance in favor of the Lender for any
reason, (dd) any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against any Person, including any discharge of, or bar or stay against
collecting, all or any of the Joint and Several Obligations (or any interest
thereon) in or as a result of any such proceeding, (ee) to the extent permitted,
the benefits of any form of one-action rule, (ff) any right to require Lender to
proceed against any Borrower or any guarantor at any time or to proceed against
or exhaust any security held by Lender at any time or to pursue any other remedy
whatsoever at any time; (gg) any Borrower’s application of the proceeds of the
Loan for purposes other than the purposes represented by such Borrower to Lender
or intended or understood by Lender or any guarantor; (hh) where applicable,
California Civil Code Sections 2787 to 2855, inclusive, 2899 and 3433;
(ii) Lender’s and/or the Lender’s failure or delay to perfect or continue the
perfection of any lien or security interest in any collateral which secures the
obligations of Borrower, or to protect the property covered by such lien or
security interest; or (jj) to the fullest extent permitted by law, any other
legal, equitable or surety defenses whatsoever to which a Borrower might
otherwise be entitled solely with respect to the Joint and Several Obligations.

4. Financial Information. Each Borrower represents and warrants to Lender that
such Borrower has established adequate means of obtaining from the other
Borrower, on a continuing basis, financial and other information pertaining to
the businesses, operations and condition (financial and otherwise) of the other
Borrower and their respective assets, and each Borrower now is and hereafter
will be completely familiar with the businesses, operations and condition
(financial and otherwise) of the other Borrower and their respective assets.
Each Borrower hereby expressly waives and relinquishes any duty on the part of
Lender to disclose to such Borrower any matter, fact or thing related to the
businesses, operations or condition (financial or otherwise) of any other
Borrower or such other Borrower’s assets, whether now known or hereafter known
by Lender during the life of this Agreement, whether such matter, fact or thing
materially increases the risks to such Borrower or not.

5. Waivers Concerning Liens. In the event that all or any part of the Joint and
Several Obligations at any time are secured by any one or more deeds of trust,
security deeds or

 

-4-



--------------------------------------------------------------------------------

mortgages creating or granting Liens or Encumbrances on any interests in real
estate, each Borrower authorizes Lender, upon the occurrence of and during the
continuance of any Event of Default, at their sole option, without notice or
demand and without affecting any Obligations, the enforceability of the Joint
and Several Obligations under this Agreement, or the validity or enforceability
of any Liens and Encumbrances of Lender on any collateral securing the Joint and
Several Obligations, to foreclose any or all of such deeds of trust, security
deeds or mortgages by judicial or nonjudicial sale. Insofar as the Liens and
Encumbrances created by the Loan Documents secure the Joint and Several
Obligations of other Persons (a) each Borrower expressly waives, to the full
extent permitted by law, any defenses to the enforcement of this Agreement or
the other Loan Documents or any Liens and Encumbrances created or granted hereby
or by the other Loan Documents or to the recovery by Lender against any other
Borrower or any other Person liable therefor of any deficiency after a judicial
or nonjudicial foreclosure or sale, even though such a foreclosure or sale may
impair the subrogation rights of such Borrower and may preclude any of them from
obtaining reimbursement or contribution from any other Person; and (b) each
Borrower expressly waives, to the full extent permitted by law, any defenses to
the enforcement of this Agreement or the other Loan Documents based upon an
election of remedies by Lender, including any election to proceed by judicial or
nonjudicial foreclosure of any security, whether real or personal property
security, or by deed in lieu thereof, and whether or not every aspect of any
foreclosure sale is commercially reasonable; and (c) each Borrower expressly
waives, to the full extent permitted by law, any defenses or benefits that may
be derived from California Code of Civil Procedure §§580a, 580b, 580d or 726, or
comparable provisions of the laws of any other jurisdiction and all other
suretyship defenses it otherwise might or would have under California law or
other applicable law.

6. Contribution. Notwithstanding anything to the contrary elsewhere contained
herein or in any other Loan Document to which any Borrower is a party, each
Borrower hereby waives with respect to each other Borrower and its respective
successors and assigns (including any surety) and any other party any and all
rights at or in equity, to subrogation, to reimbursement, to exoneration, to
contribution, to indemnity, to setoff or to any other rights that could accrue
to a surety against a principal, to a guarantor against a maker or obligor, to
an accommodation party against the party accommodated, or to a holder or
transferee against a maker and which each Borrower may have or hereafter acquire
against any other Borrower or any other party in connection with or as a result
of any Borrower’s execution, delivery and/or performance of this Agreement or
any other Loan Document to which any such Borrower is a party. In connection
with the foregoing, each Borrower expressly waives any and all rights of
subrogation to Lender against the other Borrower, and each Borrower hereby
waives any rights to enforce any remedy which Lender may have against the other
Borrower and any rights to participate in any collateral or any other assets of
the other Borrower. Except as expressly provided in the Contribution Agreement,
each Borrower agrees that it shall not have or assert any such rights against
any other Borrower or any such Borrower’s successors and assigns or any other
Person (including any surety, Lender or the Lender), either directly or as an
attempted setoff to any action commenced against such Borrower by the other such
Borrower (as borrower or in any other capacity) or any other Person. Each
Borrower hereby acknowledges and agrees that this waiver is intended to benefit
Lender and shall not limit or otherwise affect any of the Borrower’s liability
hereunder, under any other Loan Document to which any Borrower is a party, or
the enforceability hereof or thereof. Without limiting the generality of the
foregoing and to the extent otherwise applicable, each Borrower hereby waives
discharge by waiving all defenses based on suretyship or impairment of
collateral securing the Joint and Several Obligations.

 

-5-



--------------------------------------------------------------------------------

7. Reliance by Lender. Each Borrower warrants and agrees that each of the
waivers and consents set forth herein is made with full knowledge of its
significance and consequences, with the understanding that events giving rise to
any defense waived may diminish, destroy or otherwise adversely affect rights
which each Borrower otherwise may have against the other Borrower, the Lender,
or others, or against any collateral securing the Joint and Several Obligations.
If any of the waivers or consents herein contained are determined to be contrary
to any applicable law or public policy, such waivers and consents shall be
effective to the maximum extent permitted by law.

8. Applicability. For purposes of this Agreement, the provisions of Paragraphs 5
and 6 above shall apply and be effective only to the extent that any court,
tribunal or other governmental agency shall have deemed Borrower to be sureties
of one another rather than co-borrowers.

9. Waiver of Automatic or Supplemental Stay. Each Borrower represents, warrants
and covenants to the Lender that in the event of the filing of any voluntary or
involuntary petition in bankruptcy by or against any Borrower at any time
following the execution and delivery of this Agreement, none of the other
Borrower shall seek a supplemental stay or any other relief, whether injunctive
or otherwise, pursuant to Section 105 of the United States Bankruptcy Code or
any other provision of the United States Bankruptcy Code, to stay, interdict,
condition, reduce or inhibit the ability of the Lender to enforce any rights
they have by virtue of this Agreement, the Loan Documents, or at law or in
equity, or any other rights Lender has, whether now or hereafter acquired,
against any other Borrower or against any property owned by any other Borrower.

10. Subordination. In addition to and without in any way limiting the foregoing,
each Borrower hereby subordinates any and all indebtedness it may now or
hereafter owe to such other Borrower, including, without limitation, any and all
indebtedness under any contribution agreement between Borrowers, to all
indebtedness of Borrower to Lender, and agrees with the Lender that no Borrower
shall claim any offset or other reduction of such Borrower’s obligations
hereunder because of any such indebtedness and shall not take any action to
obtain any collateral or any other assets of the other Borrower. Each Borrower
further agrees not to assign all or any part of such indebtedness unless Lender
is given prior notice and such assignment is expressly made subject to the terms
of this Agreement.

11. Limitations. Notwithstanding anything to the contrary in this Agreement, the
Notes or the other Loan Documents, the maximum liability of any Borrower for the
Obligations created, evidenced and secured hereby and thereby shall not be
voided or rendered void as a fraudulent conveyance or transfer but, to the
extent such Obligations may be determined by a court of competent jurisdiction
to be a fraudulent conveyance or transfer, such Borrower’s liability therefor
shall be reduced to that amount which may be incurred without rendering such
Obligations, as they relate to such Borrower, void or voidable as a fraudulent
conveyance or transfer. As used herein, the terms “fraudulent conveyance or
transfer” shall mean as determined pursuant to the United States Bankruptcy Code
or under any other present or future federal or

 

-6-



--------------------------------------------------------------------------------

state laws or statutes relating to bankruptcy, insolvency, assignment for the
benefit of creditors or other relief for debtors, including, without limitation,
the Uniform Fraudulent Transfer Act or the Uniform Fraudulent Conveyance Act, as
in effect in any jurisdiction wherein any such Borrower’s solvency is subject to
determination. For purposes of determining such liability of any Borrower, due
consideration shall be given to the benefits received, directly or indirectly,
by such Borrower from the loans and Advances made to it.

12. Subrogation. Each Borrower understands that the exercise by Lender of
certain rights and remedies may affect or eliminate such Borrower’s right of
subrogation against another Borrower or any guarantor and that each Borrower may
therefore incur partially or totally nonreimbursable liability hereunder.
Nevertheless, each Borrower hereby authorizes and empowers the Lender, its
respective successors, endorsees and assigns, to exercise in its or their sole
discretion, any rights and remedies, or any combination thereof, which may then
be available, it being the purpose and intent of each Borrower that the
obligations hereunder shall be absolute, continuing, independent and
unconditional under any and all circumstances. Each Borrower understands that:
(i) the applicable jurisdictions in which the Property may be located may
prohibit a deficiency judgment against a borrower after a non-judicial
foreclosure; (ii) such Borrower’s subrogation rights may be destroyed by a
non-judicial foreclosure under a Deed of Trust because such Borrower may not be
able to pursue the other Borrower for a deficiency judgment; and (iii) a lender
may be estopped from pursuing a guarantor for a deficiency judgment after a
non-judicial foreclosure (on the theory that a guarantor should be exonerated if
a lender elects a remedy that eliminates that guarantor’s subrogation rights)
absent an explicit waiver. Without limitation on the generality of the other
waivers contained in this Agreement, each Borrower hereby waives (1) any
suretyship or guarantor defense that might otherwise be available to such
Borrower as a result of Lender’s pursuit of a non-judicial foreclosure, and
(2) all rights and defenses arising out of an election of remedies by the
creditor, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for a Joint and Several Obligation, has
destroyed the guarantor’s rights of subrogation and reimbursement against the
principal by the operation of any applicable law or otherwise. In addition, each
Borrower waives all rights and defenses that such Borrower may have because the
Joint and Several Obligations are secured by real property.

 

-7-